Case 1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 1 of 139




           EXHIBIT A
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. 1Case   1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 2 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK



         UNITED NATURAL FOODS, INC.,                           Index No. ____________________

                               Plaintiff,                      SUMMONS
                                                               Plaintiff designates New York
         v.
                                                               County as the place of trial.
         GOLDMAN SACHS GROUP, INC.;
         GOLDMAN SACHS BANK USA;                               Venue is proper in this
         GOLDMAN SACHS LENDING PARTNERS,                       County pursuant to CPLR § 503.
         LLC; STEPHAN J. FELDGOISE; BANK OF
         AMERICA, N.A.; and MERRILL LYNCH,
         PIERCE, FENNER & SMITH
         INCORPORATED,


                               Defendants.



                                                  SUMMONS
         TO THE ABOVE-NAMED DEFENDANTS:

                YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff’s attorneys an

         answer to the Complaint in this action within twenty (20) days after service of this Summons,

         exclusive of its day of service, or within thirty (30) days after service is complete if the

         Summons is not personally delivered to you within the State of New York. In case of your

         failure to appear or answer, judgment will be taken against you on default for the relief

         demanded in the Complaint.

                Plaintiff has designated New York County as the place of trial. Venue is appropriate in

         this County pursuant to CPLR 503(a) because Defendants Goldman Sachs Group, Inc., Goldman

         Sachs Bank USA, Goldman Sachs Lending Partners, LLC, Merrill Lynch, Pierce, Fenner &

         Smith Incorporated, and, on information and belief, Stephan J. Feldgoise reside in this County.




                                                    1 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                             INDEX NO. 650594/2019
NYSCEF DOC. NO. 1Case   1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 3 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         This Court has subject matter jurisdiction over the dispute pursuant to Judiciary Law § 140-b.

         Plaintiff has incurred damages in excess of the $500,000 monetary threshold required for

         jurisdiction in the Commercial Division of New York County.            This Court has personal

         jurisdiction over Defendants under CPLR 302(a)(1) because each of the Defendants transacts

         business in New York County and the conduct alleged in the Complaint took place in New York

         County. This dispute arises out of or relates to contracts that were negotiated and drafted in New

         York County and are governed by the laws of the State of New York. Under those contracts,

         Defendants have irrevocably submitted to the exclusive jurisdiction of state and federal courts

         sitting in the Borough of Manhattan in the City of New York.



         Dated: New York, NY
                January 30, 2019

                                                         By : /s/ Gabriel F. Soledad
                                                         Gabriel F. Soledad
                                                         QUINN EMANUEL URQUHART &
                                                         SULLIVAN, LLP
                                                         1300 I Street NW, Suite 900
                                                         Washington, D.C. 20005
                                                         Telephone: (202) 538-8000
                                                         Facsimile: (202) 538-8100
                                                         gabrielsoledad@quinnemanuel.com

                                                         Counsel for Plaintiff United Natural Foods,
                                                         Inc.


         TO:            Goldman Sachs Group, Inc.
                        C/O CT Corporation System
                        111 8th Avenue
                        New York, NY 10011

                        Goldman Sachs Bank USA
                        200 West Street
                        New York, NY 10282

                                                         2




                                                     2 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1Case   1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 4 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                        Goldman Sachs Lending Partners, LLC
                        C/O CT Corporation System
                        111 8th Avenue
                        New York, NY 10011

                        Stephan J. Feldgoise
                        200 West Street
                        New York, NY 10282

                        Bank of America, N.A.
                        1 Bryant Park
                        New York, NY 10036

                        Merrill Lynch, Pierce, Fenner & Smith Incorporated
                        C/O CT Corporation System
                        111 8th Avenue
                        New York, NY 10011




                                                       3




                                                    3 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1Case   1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 5 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         UNITED NATURAL FOODS, INC.,

                              Plaintiff,

         v.

         GOLDMAN SACHS GROUP, INC.;
                                                         Civil Action No.
         GOLDMAN SACHS BANK USA;
         GOLDMAN SACHS LENDING
                                                         COMPLAINT
         PARTNERS, LLC; STEPHAN J.
         FELDGOISE; BANK OF AMERICA, N.A.;
         and MERRILL LYNCH, PIERCE, FENNER
         & SMITH INCORPORATED,


                              Defendants.




                                               4 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 1Case         1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 6 of 139
                                                                              RECEIVED  NYSCEF: 01/30/2019




                                                             TABLE OF CONTENTS

                                                                                                                                                      Page

         NATURE OF THE ACTION ..........................................................................................................1

         JURISDICTION, VENUE AND GOVERNING LAW ..................................................................6

         THE PARTIES.................................................................................................................................6

         I.        Plaintiff ................................................................................................................................6

         II.       Defendants ...........................................................................................................................7

         FACTUAL ALLEGATIONS ..........................................................................................................7

         I.        The Acquisition....................................................................................................................7

                   A.         The Acquisition was Vital to UNFI’s Future...........................................................8

                   B.         Goldman Sachs Earned Millions on the Acquisition by Positioning Itself
                              as UNFI’s Trusted Financial Advisor ......................................................................8

                   C.         Goldman Sachs Made Millions More on the Acquisition by Committing to
                              Provide the Financing UNFI Needed .....................................................................10

                   D.         Goldman Sachs Ensured Total Control Over the Financing Terms (And
                              Millions More in Fees) By Capturing the Role of Lead Arranger .........................12

                   E.         Goldman Sachs’ Interests in the Acquisition Directly Conflicted with
                              UNFI’s ...................................................................................................................15

         II.       The Syndication .................................................................................................................17

                   A.         Goldman Sachs Initiated the Marketing Period on September 24, 2018 ...............17

                   B.         Goldman Sachs Sought to Extract Concessions Detrimental to UNFI
                              Ahead of the Marketing Period’s October 15 Close ..............................................20

                              1.          Goldman Sachs Manipulated the CDS Market in Exchange for
                                          Participation in the Term Loan ..................................................................22

                              2.          UNFI Refused to Voluntarily Increase the Interest Rate and
                                          Goldman Sachs Warned That “Things Would Get Ugly” .........................27

         III.      The Closing ........................................................................................................................28

                   A.         Goldman Sachs’ Extortive Claim for the Marketing Period Fees .........................29


                                                                                  i

                                                                           5 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. 1Case        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 7 of 139
                                                                             RECEIVED  NYSCEF: 01/30/2019




                              1.         Goldman Sachs’ Purported Interpretation is at Odds with the Plain
                                         Language of the Commitment Letter and its Prior Conduct ......................30

                              2.         Goldman Sachs’ Purported Interpretation is Nonsensical and
                                         Commercially Unreasonable ......................................................................33

                   B.         Goldman Sachs Misappropriated an Additional $11.4 Million in Fees.................36

                   C.         Goldman Sachs and Bank of America Withheld Funds From the Funds
                              They Promised UNFI Over UNFI’s Vigorous Objection ......................................38

         IV.       Damages .............................................................................................................................39

         CAUSES OF ACTION ..................................................................................................................40

         DEMAND FOR RELIEF...............................................................................................................45




                                                                               ii

                                                                          6 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 1Case   1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 8 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                Plaintiff United Natural Foods, Inc. (“UNFI”), the largest publicly-traded distributor of

         natural, organic, specialty, and conventional grocery and non-food products, and provider of

         professional support services in the United States and Canada, by and through its undersigned

         counsel, brings this action against Goldman Sachs Group, Inc. (“Goldman Sachs”), its subsidiaries

         Goldman Sachs Bank USA and Goldman Sachs Lending Partners, LLC (together, “Goldman

         Bank”), and Stephan J. Feldgoise (“Feldgoise”), Goldman Sachs’ Head of Mergers and

         Acquisitions for the Americas, as well as Bank of America, N.A. and Merrill Lynch, Pierce, Fenner

         & Smith Incorporated (together, “Bank of America”) (collectively, the “Defendants”).

                                           NATURE OF THE ACTION

                1.      This case is about Goldman Sachs exploiting its reputation, market power and

         influence over its client, UNFI, in an unbridled pursuit of profits. UNFI entrusted Goldman Sachs

         to both provide a full range of investment advisory services and arrange a multi-billion-dollar loan

         for the largest and most significant transaction in UNFI’s history: its acquisition of SUPERVALU

         INC. (“SUPERVALU”). UNFI’s acquisition of SUPERVALU, at the time the largest publicly-

         traded food distributor in the United States (the “Acquisition”), is expected to expand UNFI’s

         product range, grow its customer base and enhance its scale and efficiency. In positioning itself

         as UNFI’s trusted financial advisor on the one hand and lead arranger for the financing on the

         other, Goldman Sachs consolidated its command over all aspects of the transaction, enabling it to

         ensure its own profits to the detriment of UNFI and its shareholders.

                2.      The Acquisition was to be financed in large part through a $2.15 billion loan (the

         “Term Loan”) that Goldman Sachs, though Goldman Bank, along with Bank of America and U.S.

         Bank, N.A. (“U.S. Bank”),1 had committed to provide UNFI. Protecting its (and the other Term


         1
                This complaint does not assert claims against U.S. Bank, against which UNFI reserves all rights.




                                                       7 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
NYSCEF DOC. NO. 1Case   1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 9 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         Loan lenders’) profits in the Acquisition required that Goldman Sachs successfully recruit

         investors to fund the Term Loan (known as syndicating the loan), a process that Goldman Sachs

         made certain it controlled. Goldman Sachs and the other Term Loan lenders were obligated to

         directly fund any portion of the loan Goldman Sachs was unable to syndicate. As such, Goldman

         Sachs’ failure to syndicate the loan would increase its and the other Term Loan lenders’ credit risk

         (due to the concentration of significant funds in one loan), and prevent them from using those

         funds to make other investments promising higher returns or offering different risk profiles.

                3.      Claiming difficulty syndicating the Term Loan due to insufficient interest from

         potential investors, Goldman Sachs went into what it called “full risk mitigation mode” to protect

         its bottom line. Goldman Sachs used its influence over UNFI and its total control over the

         Acquisition’s financing to make the Term Loan more attractive to investors and more expensive

         for UNFI—in complete disregard of the substantial harm that doing so would cause UNFI and its

         shareholders. Among other changes to the loan terms, Goldman Sachs increased the interest rate

         on the Term Loan by 1.5%, which would amount to more than $180 million in additional interest

         over the life of the loan. It also demanded that UNFI make detrimental concessions for which it

         had not bargained, and that UNFI was under no obligation to provide.

                4.      To induce UNFI to agree to its demands, Goldman Sachs largely relied on the threat

         that UNFI’s refusal to do so would “scare off” potential investors in the loan, leading to an

         unsuccessful syndication, which would in turn generate “blowback” to UNFI from UNFI’s

         shareholders (who, Goldman Sachs contended, would view a failed syndication as likely to create

         a perception in the market that UNFI would not be able to repay the financing). In the belief that

         its trusted financial advisor and good-faith loan arranger was acting in its best interest (as Goldman

         Sachs was obligated to do), UNFI largely accepted Goldman Sachs’ changes to the loan terms and


                                                           2

                                                       8 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 10 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         acceded to Goldman Sachs’ additional demands, with the view that doing so would ultimately

         protect UNFI’s and its shareholders’ long-term interests.

                5.      Reflecting Goldman Sachs’ utter lack of good faith, one of the changes that

         Goldman Sachs forced on UNFI was adding SUPERVALU as a co-borrower of the Term Loan in

         order to manipulate the credit default swaps (“CDS”) market so as to syndicate the loan. Goldman

         Sachs falsely claimed that the change would have a “[m]uted impact on [UNFI], but [would be]

         meaningful to select accounts.” Only after the Acquisition’s close did UNFI discover the true

         meaning of this cryptic, and false, explanation. Through the media—not Goldman Sachs—UNFI

         learned that the “select accounts” were Goldman Sachs’ hedge-fund clients that had previously

         purchased SUPERVALU CDS, i.e., insurance on SUPERVALU’s debt. SUPERVALU’s debt

         stood to be extinguished as part of the Acquisition, rendering insurance on it worthless and zeroing

         out the CDS purchasers’ investment.        Adding SUPERVALU as a co-borrower preserved

         SUPERVALU’s loan obligations, reviving the value of CDS on its debt for the benefit of

         SUPERVALU CDS purchasers.

                6.      On the first day that the co-borrower provision was publicly announced, the value

         of $470 million in outstanding CDS protection on SUPERVALU spiked by more than $70 million,

         and has continued to rise by millions more in the intervening months. On information and belief,

         Goldman Sachs’ manipulation of the CDS market, in violation of its regulatory obligations, was a

         quid pro quo for its CDS clients’ participation in the syndication, which would protect Goldman

         Sachs, and the other Term Loan lenders, from the risks and costs of funding the Term Loan

         themselves. Goldman Sachs’ intervention was to the (far more than “muted”) detriment of UNFI

         and its shareholders, who will now have to contend with creditors that would profit from UNFI’s

         default on the Term Loan.


                                                          3

                                                      9 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 11 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                7.      Further illustrating Goldman Sachs’ lack of good faith, it brazenly demanded that

         UNFI voluntarily increase the interest rate that it would pay on the Term Loan by an additional

         0.5%—this after Goldman Sachs had already unilaterally increased the interest rate on the Term

         Loan by 1.5%. The additional 0.5% increase would have amounted to over $61 million more in

         interest over the life of the loan (on top of the more than $180 million from the initial 1.5% interest

         rate hike), which would make the loan more attractive to investors, again, at the expense of UNFI

         and its shareholders. When, consistent with its fiduciary duties to its shareholders, UNFI refused

         to voluntarily pay more for the financing, Goldman Sachs called UNFI’s CEO and threatened that

         “things would get ugly” if UNFI did not concede to the increase. Refusing to put Goldman Sachs’

         profits over its own shareholders, however, UNFI stood its ground.

                8.      As a result, just as Goldman Sachs had promised, things “got ugly” for UNFI.

         Goldman Sachs refused to deliver, in flagrant disregard of its duties and obligations to UNFI, tens

         of millions of dollars it had unequivocally committed to provide UNFI at closing—a commitment

         for which UNFI had already agreed to pay Goldman Sachs, along with Bank of America and U.S.

         Bank, dearly. Goldman Sachs did not communicate to UNFI its intention to withhold those funds

         until one business day before the Acquisition’s close, when UNFI had no choice but to proceed

         with the transaction or potentially risk billions of dollars in lawsuits by SUPERVALU, as well as

         its own shareholders. This final gambit to sweeten the deal to UNFI’s detriment illustrates the

         degree to which Goldman Sachs had abandoned any pretense that it was acting as UNFI’s trusted

         financial advisor, or even good-faith Term Loan lead arranger. By withholding fees from the

         financing it had committed, Goldman Sachs made good on its threat, and lined its own pockets.

                9.      Goldman Sachs withheld $40.5 million on the demonstrably false assertion that

         UNFI did not allow it the contractually-agreed-upon time to market the Term Loan to potential


                                                           4

                                                       10 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 12 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         investors in an effort to syndicate it—a claim Goldman Sachs set up by, on information and belief,

         failing to use its good-faith efforts to syndicate the Term Loan as soon as practicable. The plain

         language of Goldman Sachs’ agreements with UNFI, as well as the parties’ common understanding

         of those agreements reflected by Goldman Sachs’ own course of conduct in the months prior to

         closing, belie Goldman Sachs’ last-minute claim. That Goldman Sachs knew it was not entitled

         to the additional $40.5 million is further evidenced by the manner in which it took it: springing its

         claim on UNFI with only one business day remaining before closing and in violation of its

         contractual obligation to invoice any claimed fees at least three business days before closing.2

                 10.      In yet another abuse of its complete control over the financing, Goldman Sachs

         withheld from the Term Loan, and paid to itself, $11.4 million in advisory fees that UNFI had

         initially agreed to pay it for faithfully guiding UNFI through the Acquisition. Goldman Sachs did

         so despite having no right to withhold a single penny of advisory fees—which had to be invoiced

         pursuant to a separate agreement between Goldman Sachs and UNFI—from the Term Loan

         proceeds. Goldman Sachs nevertheless did so because it enabled it to renege on a $2 million

         discount that it had offered UNFI on its advisory fees, even before UNFI agreed to enter into the

         Acquisition, in order to encourage UNFI to pay a higher purchase price for SUPERVALU—which

         UNFI did, in part, based on Goldman Sachs’ promise.




         2
                   On information and belief, this is not the first time that Goldman Sachs, acting as a lender, has
         engaged in such misconduct. Goldman Sachs has, on information and belief, claimed additional fees to
         which it was not entitled, for purposes of syndicating the entirety of a loan and ensuring its own profits, on
         at least one other occasion. As here, it did so at the last minute when its client, the borrower, had no option
         but to proceed with the transaction or risk lawsuits by the acquisition target and its own shareholders.
         Indeed, it is easy to see how Goldman Sachs might leverage its market power to claim additional fees
         whenever it has difficulty syndicating a loan. The threat that it may withhold funding at closing effectively
         ensures that a borrower will accept even, as here, extortionate terms designed to line Goldman Sachs’ own
         pockets to the detriment of the borrower.


                                                               5

                                                          11 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 13 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                11.     While every indication is that the Acquisition will yield the benefits that UNFI

         anticipated, this lawsuit seeks to hold Goldman Sachs to account for using its influence and control,

         including its willingness to violate its regulatory obligations, to protect and increase its profits to

         the detriment of UNFI and its shareholders.

                              JURISDICTION, VENUE AND GOVERNING LAW

                12.     The Court has subject matter jurisdiction over the dispute pursuant to Judiciary Law

         § 140-b, and venue is appropriate in this County pursuant to CPLR 503(a), because Defendants

         Goldman Sachs, Goldman Sachs Bank USA, Goldman Sachs Lending Partners, LLC, Merrill

         Lynch, Pierce, Fenner & Smith Incorporated, and, on information and belief, Feldgoise reside in

         this county. UNFI has incurred damages in excess of the $500,000 monetary threshold required

         for jurisdiction in the Commercial Division of New York County.

                13.     This Court has personal jurisdiction over Defendants under CPLR 302(a)(1)

         because each of Defendants transacts business in New York County, and the conduct alleged in

         this Complaint took place in New York County. The Commitment Letter, Fee Letter, and

         Structuring Fee Letter (as defined and described below) were negotiated and drafted in New York

         County, and are governed by the laws of the State of New York. Under the Commitment Letter,

         Defendants have irrevocably submitted to the exclusive jurisdiction of state and federal courts

         sitting in the Borough of Manhattan in the City of New York.

                                                   THE PARTIES

         I.     Plaintiff

                14.     UNFI is the largest publicly-traded distributor of natural, organic, specialty, and

         conventional grocery and non-food products, and provider of professional support services, in the




                                                           6

                                                       12 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                           INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 14 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         United States and Canada. It is incorporated in Delaware with its principal place of business in

         Providence, Rhode Island.

         II.    Defendants

                15.     Defendant Goldman Sachs is a Delaware corporation with its principal place of

         business in New York, New York.

                16.     Defendant Goldman Sachs Bank USA is a New York State-chartered bank with its

         principal place of business in New York, New York.

                17.     Defendant Goldman Sachs Lending Partners, LLC is a Delaware corporation with

         its principal place of business in New York, New York.

                18.     Defendant Feldgoise is the Head of Mergers and Acquisitions for the Americas for

         Goldman Sachs, based in New York, New York.

                19.     Defendant Bank of America, N.A. is a nationally chartered banking association

         with its principal place of business in Charlotte, North Carolina.

                20.     Defendant Merrill Lynch, Pierce, Fenner & Smith Incorporated is an investment

         advisor incorporated in Delaware with its principal place of business in New York, New York.

                                           FACTUAL ALLEGATIONS

         I.     The Acquisition

                21.     On July 26, 2018, UNFI and SUPERVALU announced that UNFI would acquire

         SUPERVALU, then the largest publicly-traded food distributor in the United States, for

         approximately $2.9 billion. To do so, UNFI would pay approximately $1.3 billion in cash to

         SUPERVALU’s shareholders and the balance to SUPERVALU’s creditors to extinguish most of

         SUPERVALU’s debt.




                                                          7

                                                      13 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 15 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                 A.      The Acquisition was Vital to UNFI’s Future

                 22.     UNFI’s acquisition of SUPERVALU was strategically critical for five reasons.

         First, it is expected to deliver significant synergies, resulting in at least $185 million in cost savings

         by the end of the fourth year after the Acquisition. Second, it diversified UNFI’s customer base.

         Third, it expanded UNFI’s market reach and scale to increase efficiencies and capture a greater

         share of industry growth. Fourth, it enhanced technology, capacity and systems enabling the

         streamlining of processes to more efficiently meet the needs of customers and significantly reduce

         future capital expenditures. Fifth, it enabled cross-selling opportunities to deliver comprehensive

         and expanded offerings, including in high-growth categories such as meat and produce.

                 23.     In short, UNFI’s acquisition of SUPERVALU is the single most important

         undertaking in UNFI’s history, intended to convert UNFI, over time, into the premier wholesaler

         of food-related products and services in North America. In the months since the Acquisition, every

         indication is that all of the benefits UNFI anticipated, and more, will be fully realized.

                 B.      Goldman Sachs Earned Millions on the Acquisition by Positioning Itself as
                         UNFI’s Trusted Financial Advisor

                 24.     On July 20, 2018, UNFI entered into an agreement (the “M&A Agreement”) with

         Goldman Sachs & Co., LLC (“Goldman Advisory”), a U.S. financial advisor (a Goldman Sachs’

         subsidiary and affiliate of Goldman Bank), entrusting it to advise UNFI in navigating all aspects

         of this complex, bet-the-company transaction.3 Specifically, Goldman Advisory was to advise

         UNFI on decisions ranging from what to pay for SUPERVALU; how to structure the financing for




         3
                 UNFI had another financial advisor on the transaction, Foros LLC (“Foros”). Foros did not,
         however, stand to earn anywhere near what Goldman Advisory was charging, and did not have control over
         the terms of the financing or insight into the basis for the changes to the financing that Goldman Sachs
         demanded. That is also true of UNFI’s transactional counsel, Skadden, Arps, Slate, Meagher & Flom LLP.


                                                             8

                                                        14 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 16 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         the Acquisition; the manner in which to communicate the Acquisition to UNFI’s shareholders; as

         well as an array of other “business, strategic, financial and tactical” decisions.

                25.     Importantly, Goldman Advisory promised that it would provide advice to no entity

         other than UNFI in connection with the Acquisition. In other words, Goldman Sachs, through

         Goldman Advisory, pledged that it would remain loyal to its client, UNFI. Indeed, as a result of

         the M&A Agreement, Goldman Sachs and UNFI were no longer participants in an arms’-length

         transaction. Instead, Goldman Sachs was obligated to provide advice that was in UNFI’s best

         interest, and UNFI had every expectation that Goldman Sachs would do so.

                26.     In exchange for Goldman Sachs’ financial advisory services, and its promise to act

         as a guardian of UNFI’s interest, UNFI initially agreed to compensate it $11.4 million. Goldman

         Advisory, through Feldgoise, however, later agreed to reduce those fees to $9.4 million.

         Specifically, on July 25, 2018, when SUPERVALU was still evaluating purchase offers from

         UNFI and one other company, Goldman Advisory offered to reduce its advisory fees by $2 million

         if UNFI followed its advice and raised the purchase price it was offering from $27 per share to

         $32.50 per share—a substantial increase in its offer. In part based on Goldman Advisory’s

         promised $2 million contribution, but also because UNFI believed that its trusted financial advisor

         was acting in UNFI’s best interest in providing pricing advice, UNFI followed Goldman

         Advisory’s advice and raised its offer for SUPERVALU.4

                27.     As reflected by the offer of a substantial discount on its advisory fees, UNFI

         winning the bid was vital to Goldman Sachs’ interests. If UNFI won the bid, Goldman Advisory


         4
                As further described below (infra ¶¶ 84-87), Goldman Sachs would ultimately renege on that
         agreement by having Goldman Bank misappropriate the advisory fees, including the $2 million that
         Goldman Sachs had agreed to discount, from the funds that Goldman Bank was obligated to provide to
         UNFI at closing to acquire SUPERVALU.


                                                           9

                                                       15 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 17 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         would earn its full $9.4 million (taking into account its discount to UNFI) in advisory fees. If it

         did not, Goldman Advisory would only be entitled to a small portion ($500,000) of those fees. In

         addition, because UNFI would need bank financing to close the Acquisition, Goldman Bank was

         simultaneously negotiating with UNFI (at the same time UNFI was bidding on and evaluating the

         Acquisition with the help of Goldman Advisory) to hold a substantial portion of the committed

         financing. As described below, that would enable Goldman Bank to secure an additional $14.5

         million in fees—not including the $5.375 million it would also ultimately claim for acting as lead

         arranger for the syndication. It was the prospect of not only the advisory fees, but also the

         financing and structuring fees, that colored and influenced Goldman Advisory’s supposed counsel

         to UNFI at this critical time. Indeed, coupling advisory services with the offer to fund the

         transaction, as it ultimately did, would earn Goldman Sachs, via its subsidiaries Goldman Advisory

         and Goldman Bank, a handsome profit—and the higher the bid, the more UNFI would need to

         fund and the higher the financing fees that would ultimately bring.

                 C.      Goldman Sachs Made Millions More on the Acquisition by Committing to
                         Provide the Financing UNFI Needed

                 28.     As contemplated and negotiated leading up to the signing of the Acquisition, on

         July 25, 2018, UNFI entered into an agreement (as amended on August 7, 2018 and August 8,

         2018, the “Commitment Letter,” attached hereto as Exhibit 1) pursuant to which Goldman Bank

         made a firm commitment to fund a loan UNFI needed to acquire SUPERVALU. Specifically,

         Goldman Bank agreed to fund 45%, and Bank of America agreed to fund another 45%, of the

         Term Loan,5 a $2.15 billion loan at a LIBOR plus 2.75% interest rate and a seven-year maturity.6


         5
                 U.S. Bank agreed to fund the remaining 10%.
         6
                 The parties to the Commitment Letter, including Goldman Bank and Bank of America, among
         other banks, also agreed to fund a $2.0 billion “revolver,” i.e., a revolving credit line guaranteed by the


                                                             10

                                                         16 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 18 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         Importantly, Defendants’ commitments were not conditioned on the successful syndication of the

         Term Loan.

                 29.     In exchange for promising UNFI the funding it needed to acquire SUPERVALU,

         on July 25, 2018, UNFI entered into a second agreement with Goldman Bank and the other Term

         Loan lenders (as amended on August 7, 2018 and August 8, 2018, the “Fee Letter,” attached hereto

         as Exhibit 2) setting forth, among other things, the fees the Term Loan lenders would earn for

         committing to fund the Term Loan. The Fee Letter provided that UNFI would pay Goldman Bank,

         along with Bank of America and U.S. Bank, at minimum, 1.5% of the Term Loan amount, i.e.,

         $32.25 million (1.5% of $2.15 billion), for their commitment to fund the loan—of which Goldman

         Bank and Bank of America were each entitled to $14.5 million.7

                 30.     Notwithstanding the millions in fees it earned for committing the funds, Goldman

         Bank did not necessarily have to loan them to UNFI. Goldman Bank and the other lenders had the

         option “to syndicate [i.e., sell] all or a portion of” their commitments to fund the Term Loan “to

         one or more banks, financial institutions or other institutional lenders and investors reasonably

         acceptable to [UNFI].” That is, Goldman Bank and the other lenders remained responsible for

         funding the Term Loan only if they were unable to successfully syndicate it. As such, the

         syndication effort was essential to Goldman Sachs’ and the other lenders’ ability to profit on the

         Acquisition.




         borrower’s assets upon which the borrower can partially or totally draw (the “ABL Facility”), as well as a
         $150 million bridge loan with a one-year term to maturity. This complaint does not assert any claims
         relating to the ABL Facility or the banks that participated solely in the ABL Facility and not the Term Loan.
         UNFI reserves its rights to bring claims relating to the ABL Facility and against the banks involved in that
         loan by any other means.
         7
                 U.S. Bank was entitled to the remaining $3.25 million.


                                                              11

                                                         17 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 19 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                31.     If the syndication failed and Goldman Bank and the other lenders had to fund the

         Term Loan themselves, it would (a) increase their credit risk because more of their assets would

         be allocated to a single loan rather than in diversified investments or remaining unallocated; and

         (b) preclude them from using those funds to make other investments with potentially higher

         returns. Notably, however, if the syndication was not complete by the Acquisition’s close,

         Goldman Sachs could, under certain circumstances, claim additional amounts that would sweeten

         the investment for potential syndicate participants. As such, there was an incentive for Goldman

         Sachs to intentionally delay syndication until shortly after closing.

                32.     Notwithstanding Goldman Bank and the other lenders’ entitlement to syndicate the

         Term Loan, UNFI had a right to veto certain investors Goldman Bank identified. In addition,

         Goldman Sachs could not solicit UNFI’s competitors to invest in the loan. Those limitations were

         essential because investors in the syndicate would have a lasting impact on UNFI in their role as

         its long term creditors. Indeed, an investor in the Term Loan could look to make repayment more

         difficult for UNFI, including by manufacturing opportunities to claim an event of default.

                D.      Goldman Sachs Ensured Total Control Over the Financing Terms (And
                        Millions More in Fees) By Capturing the Role of Lead Arranger

                33.     In negotiating the July 25, 2018 Commitment and Fee Letters, Goldman Sachs

         edged out the other Term Loan lenders and captured for Goldman Bank the lucrative role of lead

         arranger, that is, the bank responsible for leading the process to syndicate the Term Loan on behalf

         of the other banks who committed funding.8 As lead arranger, Goldman Sachs, through Goldman

         Bank, was responsible for establishing the terms of the Term Loan in good faith, i.e., ensuring the


         8
                 The terms of UNFI’s and Goldman Bank’s arrangement are set forth in a separate agreement dated
         July 25, 2018 (as amended on August 7, 2018 and August 8, 2018, the “Structuring Fee Letter,” attached
         hereto as Exhibit 3).


                                                          12

                                                      18 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 20 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         success of the syndication on the terms most favorable to UNFI. In exchange, UNFI agreed to pay

         Goldman Bank 0.25% on the Term Loan amount to which Defendants committed at signing, i.e.,

         $5.375 million (0.25% of $2.15 billion) (the “Structuring Fee”), in addition to the amounts

         Goldman Sachs stood to earn as UNFI’s financial advisor and lender. Perhaps more important for

         Goldman Sachs than the fee, however, is that, as lead arranger, Goldman Sachs gained complete

         control over the financing process.

                34.     As lead arranger, Goldman Sachs controlled, among other things, the process of

         marketing the loan to potential investors, which had direct implications for UNFI.             The

         Commitment Letter provided that UNFI would commit to “using commercially reasonable efforts”

         to allow Goldman Sachs, on behalf of the Term Loan lenders, “a period … of 15 consecutive

         business days,” following the delivery of certain financial statements, to market and sell the Term

         Loan to other investors (the “Marketing Period”).        If (and only if) Goldman Sachs was

         unsuccessful in its marketing efforts, i.e., syndication of 100% of the Term Loan amount, and it

         did not receive a full Marketing Period, it could claim additional amounts from UNFI.

                35.     Under those circumstances, the Fee Letter permitted (a) Goldman Bank, on behalf

         of itself, Bank of America and U.S. Bank, to charge UNFI (at closing) an additional fee of 0.25%

         of the ultimate Term Loan amount as of the closing date, i.e., $4.5 million (0.25% of $1.8

         billion)—a fee that would go directly into Goldman Bank’s and the other Term Loan lenders’

         respective pockets; and (b) Goldman Bank, on behalf of all Term Loan lenders, to deduct from the

         amount funded at closing 2% of the ultimate Term Loan amount as of the closing date, i.e., $36

         million (2% of $1.8 billion)—which would be credited to all Term Loan lenders (together, the




                                                         13

                                                     19 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 21 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         “Marketing Period Fees”).9 Even if circumstances had entitled Goldman Sachs to those amounts,

         it was not permitted to take the 0.25% as original issue discount (“OID”), meaning that it was not

         permitted to withhold it from the funding at the Acquisition’s close. Further, Goldman Sachs was

         required to invoice UNFI for any fees, if it believed it was owed them, at least three business days

         before closing.

                36.     Goldman Sachs’ lead arranger role also gave it the authority to invoke certain

         provisions under the Fee Letter known as the “Flex Provisions,” which provide for changes to the

         Term Loan to make it more attractive to investors. Because exercising those provisions would

         necessarily make the Term Loan more costly for UNFI, Goldman Sachs was permitted to do so if

         (and only if) it believed—in good faith—that those changes were “necessary” to ensure a

         successful syndication or if a successful syndication had not or could not be achieved by the time

         of closing.

                37.     Most notable among the Flex Provisions was a clause permitting Goldman Sachs

         to increase the interest rate on the Term Loan. As a baseline, Goldman Sachs could increase the

         interest rate, if necessary (as described above), by 1.25%, which amounts to approximately $152.7

         million (1.25% of the amortizing balance of the $1.8 billion loan over seven years) in additional

         interest over the life of the Term Loan. Goldman Sachs could increase the interest rate still further

         if additional conditions were met. For example, if necessary and if UNFI’s credit rating was below

         a specific rating set forth in the Fee Letter, Goldman Sachs could raise the interest rate by another

         0.25%, i.e., $30.5 million (0.25% of the amortizing balance of the $1.8 billion loan over seven



         9
                 The Marketing Period Fees are percentages of $1.8 billion because that was the amount Defendants
         (along with U.S. Bank) ultimately committed to fund UNFI at closing, which, as discussed below, was a
         concession that Goldman Sachs demanded of UNFI.


                                                           14

                                                       20 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 22 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         years) in additional interest over the life of the loan. In addition, Goldman Sachs could charge

         UNFI an additional upfront fee of 0.5% of the Term Loan, i.e., $9 million (0.5% of $1.8 billion),

         again to the extent “necessary” to syndicate the Term Loan or if there had not been a successful

         syndication by the time of closing. This upfront fee could be taken as OID, which would be

         credited to investors in the syndicate such that UNFI would have to repay that amount (principal

         and interest) as though the investors had actually funded it.

                38.     As described below, Goldman Sachs did not attempt to syndicate the loan in good

         faith. Instead it focused on its bottom line as it continually ratcheted up the costliness of the Term

         Loan to UNFI, even going so far as to manipulate the CDS market and take the additional fees

         related to the Marketing Period right before it was set to fund the Term Loan based on a nonsensical

         and self-serving argument.

                E.      Goldman Sachs’ Interests in the Acquisition Directly Conflicted with UNFI’s

                39.     Through Goldman Advisory’s role as trusted financial advisor and Goldman

         Bank’s capacity as purportedly good-faith lead arranger, Goldman Sachs cemented its influence

         and control over every aspect of the Acquisition. UNFI’s primary advisor and contact at Goldman

         Sachs—be it for financial advice or in connection with the financing terms and without regard for

         corporate formalities—was the same person: Feldgoise, Goldman Sachs’ Head of Mergers and

         Acquisitions for the Americas. As such, Goldman Sachs was able to leverage its influence and

         trust as financial advisor (via Goldman Advisory) to manipulate UNFI into proceeding on terms

         favorable to Goldman Sachs as lead arranger and lender (via Goldman Bank)—a conflict of interest

         that would become all too apparent.

                40.     Feldgoise and his team advised UNFI on every major decision in the Acquisition—

         despite having conflicting interests regarding each decision. For example, Goldman Sachs was by



                                                          15

                                                      21 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 23 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         UNFI’s side as it decided the purchase price for SUPERVALU, advising UNFI to raise its bid

         from $27 per share to $32.50 per share. As described above, this would benefit Goldman Sachs

         as both advisor and lender, not only by increasing the probability that UNFI would win the bid

         (amounting to additional advisory fees), but also by putting UNFI in a position to require billions

         in financing (allowing Goldman Sachs to earn fees for committing to provide the funds). Goldman

         Sachs was in UNFI’s ear advising it on whether to acquiesce to valuable concessions, such as

         adding SUPERVALU as a co-borrower on the Term Loan. This concession, as discussed below,

         would help Goldman Sachs, as lender, manipulate the CDS market to successfully syndicate the

         loan to protect its profits on the financing. And Goldman Sachs was shoulder to shoulder with

         UNFI in coordinating the dates on which Goldman Sachs should market and sell the Term Loan

         to other investors, as well as the closing date for the Acquisition—dates that Goldman Sachs would

         later rely on to extort millions more from UNFI, as discussed below.

                41.     At each step of the way, UNFI heeded Goldman Sachs’ advice because UNFI

         trusted Goldman Sachs in light of its obligation to discharge its responsibilities with regard to

         UNFI in good faith, not to mention the $9.4 million in advisory fees and $5.375 million in loan

         structuring fees that UNFI was paying it (all in addition to the $14.5 million in financing fees that

         Goldman Bank would extract). Yet, as described below, Goldman Sachs would ultimately execute

         on all of the applicable Flex Provisions, including but not limited to all of those described above,

         which alone amount to more than $190 million (including additional interest and upfront fees) in

         additional loan costs; demand concessions that UNFI was not obligated to provide that would

         benefit Goldman Sachs while harming UNFI; and improperly withhold over $50 million from the

         funding it promised UNFI at closing. This conduct, described in greater detail below, leaves no




                                                          16

                                                      22 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 24 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         doubt that Goldman Sachs was, at all times, acting in its own best interest, to the detriment of

         UNFI—and as such must return those amounts to UNFI.

         II.     The Syndication

                 42.     Consistent with the terms of the Commitment Letter and UNFI’s desire to facilitate

         the syndication and Acquisition for the benefit of its shareholders, Goldman Sachs received every

         assistance from UNFI in syndicating the Term Loan, including a full 15-consecutive-business-day

         Marketing Period. Nonetheless, via threats to UNFI, Goldman Sachs sought to increase the

         attractiveness of the financing terms to potential investors, including by failing to proceed with the

         syndication in good faith. It did so with the sole objective of protecting and increasing its own

         profit margin to the severe detriment of UNFI and its shareholders—in breach of its duties to UNFI

         and its regulatory obligations.

                 A.      Goldman Sachs Initiated the Marketing Period on September 24, 2018

                 43.     Pursuant to the Commitment Letter, the Marketing Period was to start “following

         the delivery of the financial statements necessary to satisfy the conditions set forth in Sections (c)

         and (d) of Exhibit D [of the Commitment Letter] to syndicate [Defendants’ financing].” Exhibit

         D, entitled “Conditions Precedent to Funding,” provides that, prior to the closing date, UNFI was

         to deliver to Defendants (along with all of the other lenders) its and SUPERVALU’s financial

         statements for any fiscal year ending at least 60 days, and any fiscal quarter ending at least 40

         days, prior to the Acquisition’s close.10




         10
                 The 60- and 40-day time periods referenced in the Commitment Letter are drawn from the
         Securities and Exchange Commission’s (“SEC[’s]”) Large Accelerated Filer Rule, which specifies the time
         periods in which certain issuers, including UNFI and SUPERVALU at the time, are required to file their
         annual and quarterly financial statements. That rule is publicly and widely known throughout the industry,
         including to Goldman Sachs.


                                                            17

                                                        23 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 25 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                 44.     By September 1, 2018, the parties understood that October 22 (or later that week)

         was the likely closing date based on SUPERVALU’s determination that October 18 was the

         earliest date it could get the necessary shareholder approval for the Acquisition. UNFI was

         strongly advocating for a later date,11 but Goldman Sachs ultimately refused to agree to one on

         terms acceptable to UNFI,12 thus confirming on September 18 that the Acquisition’s close would

         be on October 22.

                 45.     Given the expected timing of the Acquisition’s close, Goldman Sachs could only

         initiate the Marketing Period following either UNFI’s or SUPERVALU’s filing of their financial

         statements for a fiscal year ending prior to August 23, 2018 (60 days before the likely October 22

         closing) or a fiscal quarter ending prior to September 12, 2018 (40 days before the likely October

         22 closing).

                 46.     The only reporting periods that satisfied that timing, and for which financial

         statements were due to be filed before October 22, 2018, were UNFI’s financial statements for its

         fiscal year ending July 28, 2018 (set to be filed by September 26, 2018, 60 days after the fiscal

         year end, as required by SEC rules), and SUPERVALU’s financial statements for its second fiscal

         quarter ending September 8, 2018 (set to be filed by October 18, 2018, 40 days after the quarter

         end, as required by SEC rules). Because SUPERVALU’s second quarter financial statements, set

         for filing by October 18, 2018, would not permit a Marketing Period of 15 consecutive business


         11
                UNFI sought to close on October 29, 2018 or later, so that the closing would occur after the end of
         UNFI’s first fiscal quarter and at the very beginning of its second fiscal quarter. This would have allowed
         UNFI the majority of the quarter to prepare its financial statements for its second fiscal quarter, which
         would need to be incorporated and consolidated with SUPERVALU’s results.
         12
                 SUPERVALU was willing to accommodate UNFI’s preferred October 29 closing date provided
         that both UNFI and Goldman Sachs waived the ability to avoid closing the Acquisition due to a material
         adverse effect during that additional week. Goldman Sachs—despite initially agreeing—ultimately refused
         to make the change unless UNFI agreed to unworkable terms.


                                                             18

                                                         24 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 26 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         days before the closing on October 22, 2018, the only option available to Goldman Sachs to start

         the Marketing Period, in conformance with the Commitment Letter, was September 24, 2018.

                 47.     Consistent with that, on the morning of September 24, in what can only be regarded

         by all parties to the Acquisition (including Defendants, UNFI and the prospective lenders) as the

         indisputable commencement of the Marketing Period, Goldman Sachs held a live, in-person kick-

         off meeting at the Four Seasons Hotel in New York.13 At the meeting, Goldman Sachs delivered,

         alongside UNFI’s Chief Executive Officer and Chief Financial Officer, the Marketing Presentation

         to numerous banks and other potential investors in order to solicit their investment in the Term

         Loan.

                 48.     Goldman Sachs followed that with a 67-page memorandum analyzing UNFI’s and

         SUPERVALU’s finances and operations, as well as UNFI’s projected growth as a result of the

         Acquisition (the “Confidential Information Memorandum”), which it distributed to numerous

         banks and other potential investors between late September and early October 2018. In the

         Confidential Information Memorandum—the central document in any syndication process,

         containing confidential information about the Acquisition and syndication terms—Goldman Sachs

         set the deadline for potential lenders to commit to participate in the syndication as October 15,

         2018, thereby marking that date as the end of the Marketing Period and syndication process.




         13
                  Leading up to September 24, Goldman Sachs began its preparations to start marketing the Term
         Loan to prospective investors, including (a) having credit rating agencies assess the loan; (b) preparing a
         43-slide presentation analyzing in detail UNFI’s acquisition of SUPERVALU, including UNFI’s expected
         growth in revenues and profits as a result of the Acquisition (the “Marketing Presentation”); and (c) creating
         a data room (i.e., an electronic database accessible by designated parties) with documents and information
         regarding UNFI and SUPERVALU for potential lenders to analyze whether to invest in the Term Loan. In
         addition, Goldman Sachs even conducted “pre-marketing” of the Term Loan before September 24, 2018,
         which entailed sharing non-confidential details about the Acquisition to prospective investors in the loan.


                                                              19

                                                          25 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 27 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                 49.     On October 2, 2018, Goldman Sachs held a second meeting with potential investors

         at the Park Hyatt in New York, again attended by UNFI executives, including its CEO, CFO and

         Assistant Treasurer, to continue soliciting investments in the Term Loan. Throughout this same

         period, Goldman Sachs and UNFI executives also held numerous one-on-one meetings with

         investors. It is undisputed that UNFI satisfied its obligations under the Commitment Letter to

         assist Goldman Sachs’ marketing efforts, including by providing information necessary to enable

         Goldman Sachs to prepare the Marketing Presentation and the Confidential Information

         Memorandum, among other materials, as well as making UNFI executives available for all of the

         meetings that Goldman Sachs requested they join.

                 B.      Goldman Sachs Sought to Extract Concessions Detrimental to UNFI Ahead
                         of the Marketing Period’s October 15 Close

                 50.     As the October 15 commitment deadline grew closer, Feldgoise claimed that

         market conditions were making it more difficult than Goldman Sachs had anticipated to syndicate

         the loan.14 Because UNFI was refusing to agree to concessions demanded by Goldman Sachs,

         which UNFI was not contractually required to provide and would substantially increase costs to

         UNFI and its shareholders (such as the unwarranted demand for an additional interest rate increase

         above that contemplated by the Flex Provisions), Feldgoise told UNFI that it had “forced”


         14
                  Goldman Sachs pointed to certain temporary headwinds in the equity and fixed income markets as
         responsible for its difficulties in syndicating the loan. Following the July 25 signing of the Commitment
         Letter, the S&P 500 dropped nearly 10% over the course of October from peak to trough, coming off record-
         highs in late September; and yields on ten-year Treasury bonds increased from 2.94% on the signing date
         to a high of 3.25% in early October. It also highlighted that UNFI combined with SUPERVALU (rather
         than UNFI alone) received lower credit ratings than Goldman Sachs had anticipated. Both factors were
         reasonably foreseeable risks that Goldman Sachs assumed when it agreed to a firm commitment to finance
         the Term Loan, regardless of the market conditions or actual credit ratings. Moreover, the increase in 10-
         year Treasury rates followed a Federal Reserve rate hike in September and signals that a fourth annual rate
         hike would be coming in December, suggesting that the Federal Reserve continued to view the economy as
         strong and growing. Goldman Sachs was required to provide the funding regardless of any such conditions;
         indeed that is the reason it was paid $14.5 million in fees.


                                                             20

                                                         26 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 28 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         Goldman Sachs into “full risk mitigation mode.” UNFI, however, had entered into a Commitment

         Letter with Goldman Sachs to avoid being impacted by changing market dynamics, or facing any

         other unexpected changes to the financing.

                 51.     Yet, on October 12, 2018, the business day before the Marketing Period was set to

         close, Goldman Sachs invoked each and every applicable Flex Provision and demanded that UNFI

         make concessions that would make the loan still more attractive to investors, to UNFI’s own

         detriment—all purportedly under the guise that they were necessary to syndicate the Term Loan

         by the October 15 deadline. Notably, on information and belief, Goldman Sachs did not act in

         good faith to syndicate the loan in order to bolster its invocation of the Flex Provisions and give

         weight to its threats that its demands were necessary to syndicate the loan.

                 52.     Goldman Sachs succeeded in securing UNFI’s compliance with measures

         detrimental to UNFI and its shareholders through scare tactics advanced by Feldgoise, the expert

         advisor in whom UNFI had placed its trust and whom UNFI had paid handsomely. Feldgoise

         claimed that if UNFI did not comply with Goldman Sachs’ demands, it would “scare off” potential

         investors, leading to an unsuccessful syndication, which would in turn generate “blowback” to

         UNFI from its shareholders (who, Goldman Sachs contended, would view a failed syndication as

         likely to create a perception in the market that UNFI would not be able to repay the financing).

                 53.     Goldman Sachs used threats (and other tactics) to justify increasing the Term Loan

         interest rate by 1.5%, which amounts to approximately an additional $183.2 million (1.5% of the

         amortizing balance of the $1.8 billion loan over seven years) in interest payments over the life of

         the loan, as well as to impose the upfront fee of 0.5%, amounting to $9 million (0.5% of $1.8

         billion), which it credited to potential investors.




                                                           21

                                                       27 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 29 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                54.     In addition, and even more nefariously, Goldman Sachs used the same scare tactics

         to attempt to secure from UNFI additional concessions for which Goldman Sachs had not

         bargained and that would further increase the loan’s appeal to investors. Trusting that Goldman

         Sachs was its good faith advisor, UNFI accepted some of Goldman Sachs’ demands. UNFI

         refused, however, any additional concessions that would result in immediate financial detriment

         to UNFI, such as the demand, described below, for an additional, unwarranted interest rate

         increase—above and beyond the Flex Provisions—of 0.5%.

                        1.      Goldman Sachs Manipulated the CDS Market in Exchange for
                                Participation in the Term Loan

                55.     In a scheme that at once demonstrates Goldman Sachs’ market sophistication and

         its brazen disregard for the rules that apply to it, Goldman Sachs demanded that UNFI add

         SUPERVALU as a co-borrower on the Term Loan, rather than leaving it as a guarantor of the loan

         as originally agreed. Goldman Sachs materially mislead UNFI, falsely assuring it that the change

         would have a “[m]uted impact on [UNFI] but [was] meaningful to some select accounts.” Shortly

         before the Acquisition’s close, based on Goldman Sachs’ representation and its role as trusted

         advisor, UNFI agreed to the change.

                56.     On October 24, 2018 (two days after closing), however, UNFI learned Goldman

         Sachs’ true motivation for this demand. On that date, Bloomberg, a financial media outlet,

         published an article revealing that investors, and in particular hedge fund clients of Goldman Sachs

         that held a derivative called a credit default swap or CDS referencing SUPERVALU debt, had

         experienced a benefit due to SUPERVALU being a co-borrower on the Term Loan. Contrary to

         its representations to UNFI, Goldman Sachs manipulated the CDS market on behalf of those hedge

         funds as a quid pro quo for their participation in the syndication, i.e., for helping Goldman Sachs




                                                         22

                                                     28 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 30 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         transfer a portion of the Term Loan off of its books, which protected it from having to fund those

         amounts itself to the detriment of its own bottom line. Goldman Sachs did so despite the fact that

         the harm to UNFI caused by this change is far from “muted.”

                57.     A CDS is a form of insurance on a particular entity’s debt. Under a CDS contract,

         a protection buyer makes periodic payments to a protection seller (akin to premium payments by

         an insured). In exchange, the protection seller is required to make a payment to the protection

         buyer if the entity referenced in the CDS defaults on its debt (akin to an insurance payout).

         Goldman Sachs is a CDS market maker, meaning that it acts as a middleman between protection

         sellers and buyers, buying at lower prices from sellers, selling at higher prices to buyers, and

         capturing the price spread between those purchases and sales.

                58.     UNFI’s acquisition of SUPERVALU was expected to have a significant impact on

         the $470 million market for SUPERVALU CDS. The price of credit protection on SUPERVALU

         in the months leading up to the announcement of the Acquisition was high, reflecting the market’s

         view that SUPERVALU was a risky borrower, warranting a significant premium for credit

         protection. The Acquisition, however, was to render that credit protection effectively worthless

         because all of SUPERVALU’s debt (the underlying obligation protected by the CDS) was to be

         paid off by UNFI. This would lead to what is colloquially referred to as an “orphan CDS”—a

         situation where credit protection buyers are paying a monthly premium for credit protection on

         obligations that no longer exist, and credit protection sellers no longer face the risk of making a

         protection payout.

                59.     As a substantial market maker in SUPERVALU CDS, unbeknownst to UNFI at the

         time it engaged Goldman Advisory and Goldman Bank, Goldman Sachs had unique information

         about the CDS positions held by its clients. In particular, Goldman Sachs had numerous clients


                                                         23

                                                     29 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1         1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 31 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019




         that had purchased credit protection on SUPERVALU, and thus would be harmed by the

         Acquisition.     Goldman Sachs also had numerous clients that had sold credit protection on

         SUPERVALU, and thus would benefit from the Acquisition. On information and belief, Goldman

         Sachs made a deal with buyers of credit protection—breaching the wall between its CDS market-

         making desk and its lending division—to change the Term Loan structure for which UNFI had

         bargained to avoid orphaning the buyers’ CDS in exchange for their participation in the lending

         syndicate.15

                60.       In order to hold up its end of the bargain and avoid orphaning the buyers’ CDS,

         Goldman Sachs would have to persuade UNFI to add SUPERVALU as a co-borrower.

         Recognizing that UNFI would never agree to do so if it knew Goldman Sachs’ true intentions,

         Goldman Sachs falsely claimed to UNFI that the change would have a “[m]uted impact on [UNFI]

         but [was] meaningful to select accounts.” When UNFI resisted the change, Goldman Sachs

         threatened it, claiming that if UNFI did not acquiesce it would “scare off the lending group,”

         which would in turn raise concerns among UNFI’s shareholders. At no time did Goldman Sachs

         inform UNFI that the “select accounts” were in fact Goldman Sachs’ own clients that had bought

         CDS on SUPERVALU debt. Believing that Goldman Sachs was acting in good faith, UNFI agreed

         to the change.

                61.       By making SUPERVALU a co-borrower on the Term Loan, Goldman Sachs

         ensured that SUPERVALU would continue to have outstanding debt, thus causing the price of

         CDS protection on SUPERVALU to immediately triple. As a result, the value of $470 million in

         outstanding CDS protection on SUPERVALU increased by more than $70 million overnight, and


         15
                 In doing so, Goldman Sachs may have breached its obligations under relevant securities laws and
         regulations.


                                                           24

                                                       30 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 32 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         has continued to rise in the intervening months. In exchange for this massive value shift in the

         CDS market, on information and belief, the holders of CDS in SUPERVALU—who Goldman

         Sachs could identify through its market-making desk—agreed to fund portions of the Term Loan

         that Goldman Sachs and the other lenders had committed to UNFI. Stated differently, Goldman

         Sachs asked for payment (in the form of participation in the Term Loan) in order to change the

         Term Loan structure with the specific intent of impacting the pricing of SUPERVALU CDS for

         the benefit of certain of its clients.16 This scheme allowed Goldman Sachs and the other Term

         Loan lenders to benefit: they got to move the amount of the Term Loan sold to the relevant

         SUPERVALU CDS investors off their balance sheets and onto the balance sheets of those

         investors; while the CDS investors avoided, and in some cases reversed, significant mark-to-

         market losses on their positions in SUPERVALU CDS, and created the possibility of a significant

         payout in the event of a future default on the Term Loan.

                 62.     The only loser in this scheme was Goldman Sachs’ client: UNFI. UNFI bargained

         for a bank loan from what it believed, at the time, to be reputable Wall Street banks, including

         Goldman Sachs, which UNFI believed would syndicate the loan with good-faith investors. It

         ended up with a loan funded by hedge funds that are betting that SUPERVALU, and now UNFI




         16
                  This conduct may have effected a fraudulent manipulation of the market for SUPERVALU CDS
         in violation of the federal securities and commodities laws. Goldman Sachs’ willingness to exploit its CDS
         franchise, and openly offer to manufacture outcomes in the CDS market, in exchange for participation in
         the Term Loan is particularly shocking in the face of clear statements by the U.S. Commodity Futures
         Trading Commission (“CFTC”) that this type of conduct in the CDS market constitutes illegal market
         manipulation prohibited by the securities laws. The CFTC stated in April 2018 that manufactured outcomes
         in the CDS market “may constitute market manipulation and may severely damage the integrity of the CDS
         market, including markets for CDS index products, and the financial industry’s use of CDS valuations to
         assess the health of CDS reference entities.” CFTC, Statement on Manufactured Credit Events by CFTC
         Divisions of Clearing and Risk, Market Oversight, and Swap Dealer and Intermediary Oversight (Apr. 24,
         2018), https://www.cftc.gov/PressRoom/SpeechesTestimony/divisionsstatement042418.


                                                            25

                                                        31 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 33 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         (having acquired SUPERVALU), will default on its debt.17 As loan partners, the CDS purchasers

         may engage in predatory practices intended to cause a credit event under the CDS contracts, such

         as declaring technical defaults on the Term Loan or otherwise pressuring UNFI to fail.18 In the

         context of a highly leveraged transaction, the lack of good-faith loan partners substantially reduces

         the value of the Term Loan to UNFI. With SUPERVALU as a co-borrower, UNFI will have much

         less flexibility in borrowing arrangements for SUPERVALU going forward, in addition to an

         inability to restructure SUPERVALU’s debt or to sell SUPERVALU outright. While this reduced

         flexibility might have been a small issue with cooperative lenders whose interests were aligned

         with UNFI, it has become a much larger issue now that UNFI is partnered with lenders that have

         bet on UNFI to fail.

                 63.      Goldman Sachs, on information and belief, carefully orchestrated this scheme,

         while deliberately concealing the detriment it would cause to UNFI, which as described above


         17
                 Tellingly, Goldman Sachs failed to provide a final list of investors in the Term Loan syndicate as
         of the date the syndication closed, which would have reflected its hedge-fund clients with CDS positions
         adverse to SUPERVALU. Prior to closing, Goldman Sachs provided only non-final lists of what it
         described as prospective investors.
         18
                  This concern is not theoretical. Recent events in the CDS market have shown a proliferation of
         activist strategies undertaken by certain market participants aimed at creating the very outcomes they have
         bet on in the CDS market. One particularly prevalent form of activism is dubbed “net-short debt activism,”
         whereby an “investor buys ‘long’ positions in corporate debt not to make money on those positions, but
         instead to assert defaults that will enable the investor to profit on a larger ‘short’ position.” Joshua A.
         Feltman et al., The Rise of the Net-Short Debt Activist, Harv. L. Sch. F. on Corp. Gov. & Fin. Reg. (Aug.
         7, 2018), https://corpgov.law.harvard.edu/2018/08/07/the-rise-of-the-net-short-debt-activist/ (noting a
         “rise” in this “new type of debt investor” in recent years).
                  In one recent example of net-short debt activism, a hedge fund declared a technical covenant default
         on debt issued by Windstream Holdings in an effort to trigger a payout on its CDS short position referencing
         Windstream. See generally Verified Amended Counterclaims, U.S. Bank Nat’l Assn. v. Windstream Servs.,
         LLC, No. 1:17-cv-07857-JMF-GWG, ECF 72, ¶ 7 (S.D.N.Y. Nov. 22, 2017) (alleging the hedge fund
         “acquired its position in the 6 3/8% Notes for the sole purpose of seeking to manufacture th[e] alleged
         default, and declare that a credit event has occurred or is occurring, in order to collect a credit default swap
         payoff”). The hedge fund’s default declaration, and subsequent litigation, has cost the company millions,
         created a permanent drag on its share price, and left the company teetering on the brink of bankruptcy while
         awaiting judicial resolution of the hedge fund’s allegations.


                                                               26

                                                           32 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                          INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 34 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         stands to be anything but “muted.” A key element of hiding this scheme from UNFI was to avoid

         providing it a final list of the investors participating in the Term Loan syndicate. The list would

         have necessarily included all of the hedge funds holding SUPERVALU CDS that Goldman Sachs

         induced to participate in the Term Loan syndication, which would have caused UNFI to raise

         concerns and question their sudden interest in the Term Loan.

                 64.      The fact that Goldman Sachs was willing to manipulate the CDS market to benefit

         some of its customers while severely harming others, and all to the severe detriment of its client,

         UNFI, is clear evidence that Goldman Sachs had abandoned its duties to UNFI in a brazen effort

         to preserve and enhance its profits on the transaction.19

                          2.       UNFI Refused to Voluntarily Increase the Interest Rate and Goldman
                                   Sachs Warned That “Things Would Get Ugly”

                 65.      Goldman Sachs did not, however, stop there. It went on to demand that UNFI

         voluntarily raise the interest rate on the Term Loan by 0.5%, which would add about $61.1 million

         (0.5% of the amortizing balance of the $1.8 billion loan over seven years) in additional interest

         over the life of the Term Loan. Goldman Sachs did so despite knowing that, if UNFI were to agree



         19
                  Further illustrating the depths of legal and ethical impropriety to which Goldman Sachs was
         prepared to go in furtherance of its profit motive, it also bears noting that its activity to generate additional
         profit via the securities markets was not limited to CDS. On information and belief, Goldman Sachs also
         traded UNFI stock during this same period without disclosing that fact to UNFI, which would violate its
         duties and obligations to UNFI as both financial advisor and lender, not to mention its obligations under
         U.S. securities laws and regulations.
                  According to public reports, this is not the first time that Goldman Sachs has engaged in dubious,
         indeed potentially illegal, market practices. In 2010, Goldman Sachs paid the SEC $550 million for
         defrauding investors by providing false information in connection with its sale of derivate products tied to
         residential mortgage-backed securities. In 2016, it paid $3.2 billion to federal and state enforcement
         agencies and $1.8 billion to consumers for its role in creating the 2008 financial crisis through the sale of
         those same securities. Most recently, it has become the target of the largest money laundering investigation
         in history for assisting senior government officials of Malaysia to steal and launder close to $7 billion of
         the Malaysian government’s funds—in exchange, of course, for exorbitant and disproportionate fees—from
         a sovereign wealth fund known as 1Malaysia Development Berhad (“1MDB”).


                                                                27

                                                           33 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 35 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         to pay more on the Term Loan, it would expose itself to a shareholder suit for, among other

         potential claims, breach of fiduciary duty. Choosing to protect its shareholders over Goldman

         Sachs’ extortionate demand, UNFI refused. Little did it know how much that refusal would cost

         it. Late on October 18, 2018, Feldgoise called UNFI’s CEO and stated that “things would get

         ugly” as a result of UNFI’s refusal. That same night, as described below, Goldman Sachs revealed

         how it would carry out its threat.20

         III.    The Closing

                 66.     Not satisfied with the extra fees and concessions it had wrung from UNFI to this

         point, at closing Goldman Sachs came up with another round of improper extra fees and charges

         it would impose on the Term Loan. Knowing UNFI had a proverbial gun to its head because

         objecting at that point could have jeopardized the Acquisition’s close and exposed UNFI to

         lawsuits by SUPERVALU and its own shareholders, Goldman Sachs took what it otherwise could

         not obtain through market manipulation and outright threats.




         20
                  The above are not the only examples of concessions that Goldman Sachs demanded of UNFI to
         successfully syndicate by October 15. They are simply the most telling. Goldman Sachs also demanded,
         for example, that UNFI agree to reduce the size of the seven-year Term Loan from $2.15 billion to $1.95
         billion, and ultimately to $1.8 billion with an additional one-year $150 million loan. While that change
         harmed UNFI by reducing its available liquidity following the acquisition, it benefited Goldman Sachs:
         although it along with the other lenders ultimately had to syndicate $200 million less, their fees for
         committing to the loan would stay the same, as they would remain a percentage of the initial loan amount
         of $2.15 billion.
                 In addition, Goldman Sachs demanded the addition of a springing maturity tied to the extension of
         UNFI’s contract with Whole Foods Market, UNFI’s largest customer; a reduction in permitted purchased-
         money debt; a reduction in permitted incremental first lien debt; and a strengthening of several operating
         covenants protecting lenders, including covenants restricting the additional indebtedness that UNFI is
         permitted to incur, as well as investments UNFI would be able to make, during the life of the Term Loan.
         None of these additional changes were contemplated by the agreed upon Flex Provisions in the Term Loan.
         Nonetheless, believing it had no other choice, UNFI agreed to most of these demands.


                                                            28

                                                        34 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                             INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 36 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                A.      Goldman Sachs’ Extortive Claim for the Marketing Period Fees

                67.     At 11:53 PM on October 18, 2018, as the second-to-last business day before closing

         wrapped up, Goldman Sachs sent UNFI a list—known as a “funds flow”—of the amounts it

         intended to withhold at closing from the Term Loan funds it had promised to UNFI. The funds

         flow included—for the first time and in direct contradiction of a funds flow Goldman Sachs had

         sent UNFI just one day earlier—$40.5 million in unexplained withholdings. The timing was

         overtly strategic: with barely one business day before closing, UNFI had no time to dispute these

         newly-minted charges.

                68.     It was not until a call UNFI demanded the next day, October 19 (the business day

         before the Acquisition’s scheduled October 22 closing), that Goldman Sachs explained it was

         claiming the Marketing Period Fees. During that call, Goldman Sachs asserted—for the first

         time—that, although the Marketing Period had commenced on September 24 and concluded on

         October 15, a second Marketing Period had commenced on October 15, 2018, upon

         SUPERVALU’s filing of its financial statements for its second fiscal quarter with the SEC (which,

         notably, SUPERVALU had filed that day at Goldman Sachs’ express direction). Based on this

         false premise, Goldman Sachs claimed that, because the second Marketing Period would not end

         until November 5, 2018 (15 consecutive business days from October 15), it would be cut short by

         the October 22, 2018 closing date—the date on which Goldman Sachs committed to fund despite

         UNFI’s strong preference for a later date. The terms of the Commitment Letter, the course of

         conduct between the parties and that the claim was made at the eleventh hour expose it for what it

         is: Goldman Sachs’ brazen attempt to extort additional funds from UNFI to protect its own profits.

                69.     As described above, pursuant to the Commitment Letter, UNFI was required to pay

         the Marketing Period Fees if (and only if) Defendants did not have “a period … of 15 consecutive



                                                        29

                                                    35 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 37 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         business days” to market and sell the Term Loan to other investors (the so-called Marketing

         Period) and there was not a successful syndication as of the Acquisition’s close. In order to

         claim the Marketing Period Fees, Goldman Sachs thus did not act in good faith to syndicate the

         loan prior to the Acquisition’s close and concocted a nonsensical interpretation of the Marketing

         Period provision that was not only at odds with its agreement but also its prior conduct. 21

                         1.      Goldman Sachs’ Purported Interpretation is at Odds with the Plain
                                 Language of the Commitment Letter and its Prior Conduct

                 70.     The Commitment Letter clearly and unambiguously provides for a singular

         Marketing Period to market the Term Loan—described as “a period (the ‘Marketing Period’) of

         15 consecutive business days” (emphases added). It is indisputable that Goldman Sachs initiated

         the Marketing Period on September 24, 2018, and that the Marketing Period ended 15 business

         days later on October 15, 2018. Having completed the Marketing Period provided for in the

         Commitment Letter, Goldman Sachs cannot now claim that it was entitled to a second Marketing

         Period not contemplated by the clear and plain terms of the Commitment Letter.

                 71.     Goldman Sachs’ course of conduct throughout the three months leading up to the

         Acquisition’s closing, moreover, belies its new-found, self-serving interpretation of the language

         in the Commitment Letter defining the Marketing Period. Indeed, as evidenced by the below,

         Goldman Sachs’ actions conclusively demonstrate that it knew that the Marketing Period

         commenced on September 24 and concluded on October 15 and that this is nothing more than a

         last-ditch attempt to profit from the Acquisition at the expense of its client, UNFI.




         21
                 Notably, delaying or even failing to complete the syndication would also bolster Goldman Sachs’
         contention, described above, that exercising the Flex Provisions was necessary, as well as allow time for
         Goldman Sachs’ above-described CDS scheme to unfold.


                                                            30

                                                        36 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 38 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                72.     First, despite its role as UNFI’s trusted financial advisor, Goldman Sachs never so

         much as mentioned, despite daily conversations with UNFI and UNFI’s counsel, that the October

         22 closing date would expose UNFI to tens of millions of dollars and potentially other more

         devastating losses. Because SUPERVALU’s filing deadline for its second quarter financials of

         October 18 was known well before any Marketing Period started, and was known when Goldman

         Sachs insisted on October 22 as the closing date, a second Marketing Period ending on November

         5 was at all times incompatible with the timeframe to which the parties had agreed in September.

         If Goldman Sachs had believed a second Marketing Period was possible, its obligations to UNFI

         required it to have, at minimum, alerted UNFI to its exposure as a result of the vagaries of timing

         alone. At the latest, Goldman Sachs should have done so on September 18, when it confirmed that

         it would fund the Term Loan on October 22—notwithstanding UNFI’s preference that the closing

         occur on a later date.

                73.     Second, far from advising UNFI that Goldman Sachs believed it had the right to

         continue syndicating the Term Loan until early November, the Confidential Information

         Memorandum that Goldman Sachs prepared and distributed to potential investors expressly

         provided that the deadline for potential lenders to commit to participate in the syndication, i.e., the

         end of the process—not its beginning—was October 15, 2018. Equally telling, despite including

         other “Key Dates” on a “Transaction Timetable” included therein that Goldman Sachs developed,

         controlled and contributed to, it nowhere included the anticipated filing of SUPERVALU’s Form

         10-Q by October 18 as even a noteworthy event. Yet, according to Goldman Sachs’ new-found

         view, a filing on that date would restart the Marketing Period thus necessarily delaying closing or

         permitting Goldman Sachs to withhold $40.5 million from the amount Defendants promised UNFI

         with the Term Loan.


                                                           31

                                                       37 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 39 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                 74.    Third, Feldgoise told UNFI’s CEO that Goldman Sachs believed SUPERVALU’s

         second quarter financial statements would have “no impact” on the syndication of the Term Loan.

         Consistent with Feldgoise’s assertion, Goldman Sachs did not disseminate an “update”

         presentation summarizing those financial statements (which it had prepared with UNFI and

         SUPERVALU’s assistance).         Nor did it convene a call between potential investors and

         SUPERVALU (and UNFI) executives to discuss those financial statements—despite asking

         SUPERVALU executives to stand ready for such a call (which they did). Similarly, Goldman

         Sachs told SUPERVALU not to file its second quarter financial statements on October 12, which

         SUPERVALU was prepared to do, which would have given investors additional time to digest

         SUPERVALU’s results (had Goldman Sachs believed it necessary) before committing to the Term

         Loan.

                 75.    Fourth, Goldman Sachs insisted that SUPERVALU file its second quarter financial

         statements on October 15, which was by Goldman Sachs’ designation the end of the commitment

         period for the syndication, rather than on October 12, when SUPERVALU indicated that it would

         be able to file them, or October 18, the SEC filing deadline. Apparently, Goldman Sachs believed

         it important that SUPERVALU’s second quarter results be filed early to ensure that they were

         public prior to the end of the commitment period, i.e., October 15, but not so early, i.e., October

         12, that they might interfere with the syndication of the Term Loan.

                 76.    Fifth, Goldman Sachs took no action on October 15 to kick off another Marketing

         Period along the lines of the steps it took to initiate the Marketing Period on September 24, e.g.,

         an investor meeting attended by UNFI and SUPERVALU executives, preparing a revised

         Marketing Presentation, or otherwise. Moreover, Goldman Sachs took no public action even after

         October 15, e.g., it did not distribute a revised Confidential Information Memorandum or


                                                         32

                                                     38 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 40 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         presentations addressing SUPERVALU’s second quarter financial statements, which is also

         inconsistent with its actions between September 24 and October 15. Instead, it simply continued

         marketing with the key materials, such as the Confidential Information Memorandum, that it had

         prepared for the Marketing Period beginning on September 24, 2018. Indeed, UNFI had certain

         obligations to assist in marketing that required Goldman Sachs to apprise UNFI of its marketing

         efforts. As such, that Goldman Sachs never did so is further evidence that the purported additional

         Marketing Period was a sham.

                77.     Sixth, in a funds flow that Goldman Sachs sent UNFI on October 17—just one day

         before its assertion of the disingenuous interpretation of the Marketing Period—Goldman Sachs

         conspicuously did not include the Marketing Period Fees, nor had it done so in a funds flow it sent

         to UNFI a few days prior on October 13. It tellingly omitted those fees despite representing to

         UNFI that those funds flows contained all of the fees that Goldman Sachs was claiming upon

         closing. Either Goldman Sachs was hiding its intention to claim the Marketing Period Fees or it

         had yet to conjure up its disingenuous interpretation of the Marketing Period requirement. Either

         way, Goldman Sachs violated its obligation under the Commitment Letter to invoice UNFI for

         fees three business days before closing and that alone precluded it from withholding them at

         closing.

                78.     Collectively, the foregoing indisputable facts and course of events lay bare the

         impropriety of Goldman Sachs’ claim for the Marketing Period Fees.

                        2.     Goldman Sachs’ Purported Interpretation is Nonsensical and Commercially
                               Unreasonable

                79.     Under Goldman Sachs’ newly adopted interpretation, the Marketing Period is

         transformed into an endless loop that restarts anew anytime UNFI or SUPERVALU deliver their




                                                         33

                                                     39 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 41 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         financial statements, regardless of whether Defendants have already engaged in a full Marketing

         Period, much less whether they started the Marketing Period knowing that additional financial

         statements would be forthcoming. Because, with the march of time, there will always be new

         financial statements from either UNFI or SUPERVALU periodically being released, Goldman

         Sachs’ interpretation would make it next to impossible for UNFI to agree to a closing date without

         incurring the risk of owing the Marketing Period Fees, especially given that the closing date is not

         within UNFI’s control, but rather Goldman Sachs’ and SUPERVALU’s.

                80.     Under Goldman Sachs’ approach, the period from September 24, 2018 to October

         15, 2018 would qualify as the sole Marketing Period only so long as the closing occurred on or

         before October 17, 2018. That would place SUPERVALU’s second fiscal quarter ending on

         September 8, 2018 (the financial statements for which were filed on October 15, 2018) less than

         40 days from the closing, and thus not necessary for the closing, such that they would be incapable

         of triggering a second Marketing Period. If, instead, the closing occurs on October 18, 2018,

         September 8, 2018 would be 40 or more days from the closing such that (under Goldman Sachs’

         interpretation) SUPERVALU’s October 15, 2018 filing of its second fiscal quarter financial

         statements would transform the earlier Marketing Period into something other than “a Marketing

         Period” and commence a brand new Marketing Period. Notably, because a closing date prior to

         October 15 would deprive Goldman Sachs of 15 consecutive business days from UNFI’s

         September 24 filing of its year-end financial statements, under Goldman Sachs’ reading, out of 31

         days in October 2018, only three—October 15, 16, and 17—would allow UNFI to avoid paying

         tens of millions of dollars in Marketing Period Fees and any adverse shareholders’ reaction to their

         payment.




                                                         34

                                                     40 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 42 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                 81.     Significantly, October is not an anomaly. Because, pursuant to the definition of

         Marketing Period, all fiscal quarter-end financial statements need to be delivered six weeks (40

         days) before the Acquisition’s close, the Marketing Period requires three weeks (15 business days),

         and roughly every six-and-a-half weeks one of either UNFI or SUPERVALU has a quarter end or

         files the results of that fiscal quarter (or fiscal year) with the SEC,22 it is nearly as likely as not that

         there would be an event—under Goldman Sachs’ reading of the Commitment Letter—that could

         re-trigger a Marketing Period before any previously commenced Marketing Period and closing

         could be completed.23 If ever there were an interpretation that could be disproven by simply

         explaining its implications, this extravagant and ridiculous construction is it.

                 82.     As illustrated by the foregoing, Goldman Sachs’ interpretation would read out of

         the Commitment Letter the requirement that UNFI engage in “commercially reasonable efforts”

         to provide for a complete Marketing Period before closing. The closing date is the dispositive

         factor determining whether UNFI has to pay additional fees and UNFI has virtually no control

         over the closing date. The closing date was conditioned, among other events, on the date

         SUPERVALU set its shareholder vote—a decision over which UNFI had no control. Thus, under

         Goldman Sachs’ interpretation, UNFI would have to pay the Marketing Period Fees based not on




         22
                 Goldman Sachs has never claimed that Exhibit D requires anything less than the filing of Form 10-
         Ks and Form 10-Qs with the SEC. SUPERVALU simply could not have filed a complete and accurate
         Form 10-Q any earlier than October 10, 2018, because such documents take time to prepare (and are drafted
         to exacting standards to avoid civil and criminal penalties).
         23
                  There are eight quarter-end or year-end filings for UNFI and SUPERVALU in a given year, four
         for each company. The average length between each filing is six-and-a-half weeks. But because, under
         Goldman Sachs’ interpretation of the Commitment Letter, any closing date within the first three weeks
         following a filing renders the Marketing Period incomplete, a closing on nearly half of the dates of the year
         would trigger the payment of the Marketing Period Fees. Thus, to accept Goldman Sachs’ illogical
         interpretation, one must accept that, due to the vagaries of the calendar, half of the year is off-limits for
         closing—unless UNFI wishes to pay tens of millions of dollars in Marketing Period Fees.


                                                              35

                                                         41 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 43 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         its own decisions, but rather on SUPERVALU’s and Goldman Sachs’ choices. Adopting Goldman

         Sachs’ reading, then, it would be chance, rather than UNFI’s commercially reasonable efforts, that

         would determine whether Goldman Sachs could claim the Marketing Period Fees they withheld

         from UNFI and paid themselves here.

                83.     In light of the above, the only reading of the Marketing Period provision that makes

         the Commitment Letter logically consistent, including with the provision’s purpose to allow

         Goldman Sachs a meaningful amount of time to syndicate the loan, is the one that Goldman Sachs,

         itself, consistently applied through its words and actions up until its eleventh-hour claim: there is

         one, and only one, Marketing Period.

                B.      Goldman Sachs Misappropriated an Additional $11.4 Million in Fees

                84.     Goldman Sachs, seemingly unsatisfied with improperly withholding $40.5 million,

         also instructed Goldman Bank to withhold from the funding promised to UNFI at closing an

         additional $11.4 million in Goldman Advisory’s claimed fees, including $2 million in fees it had

         previously agreed to forego. This was a baseless misappropriation of loan funds in violation of

         the Commitment Letter. As described above, UNFI initially agreed to pay Goldman Sachs $11.4

         million in fees in exchange for its financial advisory services. On July 25, 2018, however,

         Goldman Advisory, acting through Goldman Sachs’ Feldgoise, offered to reduce those fees by $2

         million. Feldgoise did so in order to encourage UNFI to raise its offer for SUPERVALU from

         $27 per share to $32.50 per share, which was necessary to beat out the competing bid for

         SUPERVALU. In part on the basis of Goldman Sachs’ promised $2 million contribution, UNFI

         ultimately agreed to increase its bid to $32.50 a share.

                85.     Almost immediately after UNFI secured the right to acquire SUPERVALU,

         however, Goldman Sachs began taking measures to renege on its agreement to reduce its financial



                                                          36

                                                      42 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 44 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         advisory fees. When, just hours after the promise had been made, UNFI wrote to Feldgoise to

         memorialize their agreement on the fee reduction, Feldgoise began to express doubts on his ability

         to abide by his earlier agreement. Behind the scenes, Feldgoise was attempting to convince

         UNFI’s other financial advisor involved in the Acquisition to take a $1 million discount on its own

         fees such that Goldman Sachs would only have to forego $1 million of the $2 million it had

         promised UNFI. But the other financial advisor refused, aptly noting the exorbitant fees that

         Goldman Sachs had already secured for itself both on the advisory and financing sides of the

         transaction.

                86.     Knowing that UNFI would dispute paying the $2 million in light of Goldman

         Sachs’ prior agreement to forego that amount, Goldman Sachs simply decided to have Goldman

         Bank withhold the full $11.4 million from the financing it and the other Term Loan lenders were

         required to provide to UNFI at closing. But Goldman Bank had no right to do so, particularly over

         UNFI’s vigorous objection before closing.

                87.     Even if UNFI had owed the full $11.4 million to Goldman Advisory (which it did

         not), nothing in any agreement between UNFI and Goldman Bank gave it the right to withhold

         fees owed to Goldman Advisory from the funding that Defendants agreed to provide UNFI at

         closing for the financing of the Acquisition. Goldman Advisory’s relationship with UNFI is

         governed by the M&A Agreement to which Goldman Bank is not a party, and Goldman Bank’s

         relationship with UNFI is governed by the Commitment, Fee and Structuring Fee Letters to which

         Goldman Advisory is not a party. In other words, for purposes of the financing arrangement,

         Goldman Advisory was a third party. Goldman Sachs nevertheless took advantage of the fact that

         it had complete control over the financing owed at closing to ensure that its subsidiary took the




                                                         37

                                                     43 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                            INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 45 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         $11.4 million in advisory fees—including the $2 million that Feldgoise had discounted—over

         UNFI’s objection.

                C.      Goldman Sachs and Bank of America Withheld Funds From the Funds They
                        Promised UNFI Over UNFI’s Vigorous Objection

                88.     On October 19, 2018, UNFI demanded that Goldman Sachs organize a call with

         Bank of America and U.S. Bank, the other two Term Loan lenders, to ensure that they were aware

         of Goldman Sachs’ intention to withhold more than $50 million in funds to which it was not

         entitled, and the harm that UNFI would suffer as a consequence. After explaining the factual

         circumstances (that UNFI understood at the time) and UNFI’s legal position regarding these funds,

         including highlighting the absurdity of Goldman Sachs’ position, UNFI’s General Counsel and

         CFO specifically asked representatives of Bank of America if they supported Goldman Sachs’

         outlandish position. The representatives confirmed verbally on that conference call that Bank of

         America would support Goldman Sachs. Acting alongside Goldman Sachs, then, Bank of America

         would also wrongfully extract the additional fees, despite its knowledge of the factual

         circumstances leading up to, and the specious legal arguments supporting, the withholding.

                89.     Notwithstanding Bank of America’s sanctioning of Goldman Sachs’ intention to

         withhold more than $50 million from the Term Loan funding, over the weekend that followed, as

         late as the early morning hours of the October 22 close of the Acquisition, UNFI vigorously and

         repeatedly objected to Goldman Sachs’ planned withholding. UNFI even developed and submitted

         to Goldman Sachs its own version of the funds flow that detailed the proper payments to be made

         out of the closing proceeds, which did not include the Marketing Period Fees or the $11.4 million

         in advisory fees.




                                                        38

                                                    44 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 46 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                90.     UNFI did as much as it could to stop Goldman Sachs from violating its duties and

         obligations under its agreements with UNFI, including reserving rights, with UNFI representatives

         (General Counsel, CFO and others) and its external legal counsel pursuing its positions until a few

         hours before the 7:00 AM closing conference call was to commence on the day of closing. UNFI

         did not stop objecting until it became futile, ultimately recognizing that it had no choice but to

         proceed to close the Acquisition because a failure to do so could potentially expose it to billions

         of dollars in claims by SUPERVALU, and UNFI’s own shareholders, that could have led to

         UNFI’s demise.

         IV.    Damages

                91.     UNFI’s damages from Defendants’ conduct have been devastating.                 As a

         preliminary matter, these damages include the fees that Goldman Sachs illegally withheld on the

         day of closing, including the $40.5 million in Marketing Period Fees and the $11.4 million in

         advisory fees. While Goldman Sachs should be required to return all of those fees to UNFI, they

         are not the limit—or even the lion’s share—of the harm UNFI has suffered.

                92.     The Flex Provisions that Goldman Sachs exercised unnecessarily, including a 1.5%

         interest rate increase on the loan (amounting to more than $180 million over the life of the loan),

         and the concessions for which Goldman Sachs had not bargained but nonetheless forced upon

         UNFI, including adding SUPERVALU as a co-borrower to the loan and inviting creditors with an

         interest in UNFI’s failure to fund the loan, amounted to significant and unexpected additional costs

         to UNFI and its shareholders. Defendants should be required to compensate UNFI for the

         additional and unnecessary costs it now faces in repaying the Term Loan. The foregoing losses,

         the value of which will be proven at trial, are a direct and foreseeable result of Defendants’

         misconduct.



                                                         39

                                                     45 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                             INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 47 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                              CAUSES OF ACTION

          COUNT ONE: BREACH OF CONTRACT (THE COMMITMENT LETTER, THE FEE
          LETTER AND THE STRUCTURING FEE LETTER) IN TAKING THE $40.5 MILLION
                             IN MARKETING PERIOD FEES
                                 (Against All Defendants)

                93.     UNFI repeats and re-alleges paragraphs 1 through 92 as if fully set forth here.

                94.     UNFI, Goldman Bank and Bank of America are all parties to the Commitment

         Letter and Fee Letter. UNFI and Goldman Bank are parties to the Structuring Fee Letter.

                95.     Goldman Sachs is Goldman Bank’s parent and, through Feldgoise and others,

         directed the execution of its obligations pursuant to the Commitment, Fee and Structuring Fee

         Letters.

                96.     The Fee Letter allowed Goldman Bank to charge $40.5 million in Marketing Period

         Fees on behalf of itself and the other Term Loan lenders, if and only if the syndication was

         unsuccessful and the Acquisition closed before the conclusion of the Marketing Period.

                97.     Further, the Fee Letter only allowed Goldman Bank to charge amounts that it and

         Bank of America were claiming as fees, if Goldman Bank invoiced UNFI for them at least three

         business days prior to the Acquisition’s close.

                98.     There is no doubt that the Marketing Period began on September 24 and concluded

         on October 15, well before the October 22 close.

                99.     The Structuring Fee Letter allowed Goldman Bank singular control over the

         marketing and syndication process.

                100.    Goldman Sachs failed to use good faith efforts to close the syndication prior to the

         Acquisition’s close.




                                                           40

                                                     46 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 48 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                101.     Goldman Sachs directed Goldman Bank to withhold the $40.5 million (sanctioned

         by Bank of America) despite that documentation listing all of the fees and costs that Goldman

         Sachs intended to withhold, sent to UNFI on October 17, did not include the $40.5 million.

                102.     Defendants breached the Commitment, Fee and Structuring Fee Letters by

         misappropriating that amount from UNFI.

                103.     Defendants must return to UNFI the $40.5 million they misappropriated and must

         pay to UNFI all other damages, including interest on that amount, which UNFI proves at trial.

          COUNT TWO: BREACH OF CONTRACT (THE COMMITMENT LETTER, THE FEE
           LETTER AND THE STRUCTURING FEE LETTER) IN WITHHOLDING THE $11.4
                               MILLION ADVISORY FEE
                                (Against All Defendants)

                104.     UNFI repeats and re-alleges paragraphs 1 through 92 as if fully set forth here.

                105.     UNFI, Goldman Bank and Bank of America are all parties to the Commitment

         Letter and Fee Letter. UNFI and Goldman Bank are parties to the Structuring Fee Letter.

                106.     Goldman Sachs is Goldman Bank’s parent and, through Feldgoise and others,

         directed the execution of its obligations pursuant to the Commitment, Fee and Structuring Fee

         Letters.

                107.     The Commitment Letter and Fee Letter allow Goldman Bank to withhold from the

         Term Loan certain fees for its benefit and for the benefit of other banks involved in the transaction.

                108.     No provision in the Commitment, Fee or Structuring Fee Letters allows Goldman

         Bank to withhold fees for the benefit of third parties.

                109.     Even if such a provision existed, Goldman Bank could not withhold fees to which

         UNFI objects.




                                                          41

                                                      47 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                             INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 49 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                110.    Further, any such fees would have to be invoiced at least three business days prior

         to the Acquisition’s close.

                111.    For the benefit of Goldman Advisory, Goldman Sachs, through Feldgoise, directed

         Goldman Bank to withhold $11.4 million in fees from the Term Loan—over UNFI’s objection—

         which it was not entitled to do. Of that amount, $2 million was a pure windfall because Goldman

         Advisory had previously discounted its fees by that amount, as Goldman Sachs, Feldgoise and

         Goldman Bank were well aware.

                112.    Goldman Bank and Bank of America withheld that amount without invoicing it at

         least three business days prior to closing, which would have been October 17, the day before

         Goldman Sachs first claimed the fees, October 18. In fact, documentation listing all of the fees

         and costs that Goldman Sachs intended to withhold, sent to UNFI on October 17, did not include

         the $11.4 million.

                113.    By withholding $11.4 million in fees, let alone over UNFI’s objection and without

         invoicing them at least three business days in advance of the Acquisition’s close, Defendants

         breached the Commitment, Fee and Structuring Fee Letters. Defendants further breached the

         Commitment, Fee and Structuring Fee Letters by including in the amount withheld $2 million that

         UNFI did not owe.

                114.    Defendants must return to UNFI the $11.4 million, and must pay to UNFI all other

         damages, including interest on that amount, that UNFI proves at trial.

           COUNT THREE: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
            FAIR DEALING (THE COMMITMENT LETTER, THE FEE LETTER AND THE
                               STRUCTURING FEE LETTER)
                                  (Against All Defendants)

                115.    UNFI repeats and re-alleges paragraphs 1 through 92 as if fully set forth here.




                                                         42

                                                     48 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 50 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                116.    UNFI, Goldman Bank and Bank of America are parties to the Commitment and Fee

         Letters.

                117.    UNFI and Goldman Bank are parties to the Structuring Fee Letter. Bank of

         America was named a lead arranger of the Term Loan in the Commitment Letter.

                118.    Goldman Sachs is Goldman Bank’s parent and, through Feldgoise and others,

         directed the execution of its obligations pursuant to the Commitment, Fee and Structuring Fee

         Letters.

                119.    Under New York law, there is an implied covenant of good faith and fair dealing

         in the Commitment, Fee and Structuring Fee Letters. Accordingly, Defendants must act in good

         faith in syndicating the Term Loan.

                120.    Defendants breached their duty to act in good faith when they unnecessarily

         exercised the Flex Provisions thereby increasing the cost of the financing to UNFI by more than

         $180 million; demanded that UNFI make detrimental concessions it was not obligated to make,

         including inducing UNFI to add SUPERVALU as a co-borrower on the Term Loan in order to

         manipulate the CDS market; failed to use good faith efforts to close the syndication prior to the

         Acquisition’s close; and baselessly withheld $11.4 million for Goldman Advisory over UNFI’s

         objection and without invoicing it at least three business days in advance of the Acquisition’s close.

                121.    UNFI would have never entered into the Commitment, Fee or Structuring Fee

         Letters had it known that Defendants would use them to artificially increase the costs of the

         financing terms and manipulate the CDS market to invite investors with interests at odds with

         UNFI to become UNFI’s creditors.

                122.    Defendants’ conduct damaged UNFI in an amount to be proven at trial.




                                                          43

                                                      49 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                             INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 51 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                         COUNT FOUR: FRAUD
                           (Against Goldman Sachs, Goldman Bank and Feldgoise)

                 123.   UNFI repeats and re-alleges paragraphs 1 through 92 as if fully set forth herein.

                 124.   Goldman Sachs, Goldman Bank and Feldgoise (collectively, the “Goldman

         Defendants”) made material misrepresentations and omissions of fact to induce UNFI to accept

         the Goldman Defendants’ demand that SUPERVALU be added as a co-borrower on the Term

         Loan.

                 125.   First, the Goldman Defendants told UNFI that the impact of adding SUPERVALU

         as a co-borrower would be “muted.” In fact, the impact of adding SUPERVALU as a co-borrower

         was a significant harm to UNFI because, unbeknownst to UNFI but well known to the Goldman

         Defendants, the change was part of an unlawful quid pro quo between the Goldman Defendants

         and CDS short sellers to induce their participation in the Term Loan. As a result of the change,

         UNFI was subjected to Term Loan lenders with a significant incentive to force UNFI and

         SUPERVALU to default on the Term Loan, in order to manufacture a payoff on their short CDS

         bet. These perverse incentives give rise to a significant risk of net-short debt activism, which

         materially reduces the value of the Term Loan to UNFI.

                 126.   Second, in response to a request from UNFI regarding the purpose behind adding

         SUPERVALU as a co-borrower, the Goldman Defendants made a partial disclosure that the co-

         borrower provision was important to “select accounts,” without disclosing that those select

         accounts were CDS short sellers looking to preserve their bet that SUPERVALU would default on

         its borrowing. The Goldman Defendants’ partial disclosure was misleading because it omitted the

         material fact that the “select accounts” were CDS purchasers who were motivated by their CDS

         positions to ensure SUPERVALU maintained a reference obligation for their short positions.




                                                         44

                                                     50 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 52 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         Disclosure that the “select accounts” were CDS short sellers was necessary to make the Goldman

         Defendants’ response to UNFI’s request for an explanation truthful, and the omission of this fact

         rendered the Goldman Defendants’ response false and misleading.

                127.    The Goldman Defendants knew that the addition of SUPERVALU as a co-borrower

         would not have a “muted” impact on UNFI, and further knew that disclosure of the CDS position

         held by the “select accounts” that wanted this change was necessary to make their explanation

         truthful, but nonetheless failed to correct their false and misleading statements and omissions. The

         Goldman Defendants’ conduct was willful, malicious and made with an intent to defraud UNFI.

                128.    UNFI reasonably relied on the Goldman Defendants’ assurances that the impact of

         making SUPERVALU a co-borrower would be muted. UNFI is further presumed to have

         reasonably relied on the Goldman Defendants’ omission as to the CDS position of the “select

         accounts” that desired the addition of SUPERVALU as a co-borrower. Absent the Goldman

         Defendants’ misrepresentations and omissions, UNFI would not have agreed to add SUPERVALU

         as a co-borrower.

                129.    As a direct, proximate and foreseeable result of the Goldman Defendants’

         misrepresentations and omissions, UNFI agreed to add SUPERVALU as a co-borrower and was

         damaged by the reduction of the value in the Term Loan caused by the inclusion of net-short debt

         activist hedge funds in the lender syndicate, which harm is compensable in damages in an amount

         to be determined at trial. UNFI is further entitled to punitive damages.

                                             DEMAND FOR RELIEF

                WHEREFORE, UNFI demands judgment against Defendants as follows:

                        a.      Damages for all injuries suffered as a result of Defendants’ unlawful and

         improper conduct, including compensatory and punitive damages where appropriate in an



                                                         45

                                                     51 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                             INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 1      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 53 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         amount to be determined at trial, disgorgement of profits, and pre-judgment and post-judgment

         interest;

                       b.      Costs of this action, including UNFI’s attorneys’ fees; and

                       c.      Such other and further relief as the Court deems just and proper.


                                                             Respectfully submitted,



                                                              /s/ Gabriel F. Soledad
                                                             Gabriel F. Soledad
                                                             Juan P. Morillo
                                                             Michael E. Liftik
                                                             QUINN EMANUEL URQUHART &
                                                             SULLIVAN, LLP
                                                             1300 I Street NW, Suite 900
                                                             Washington, D.C. 20005
                                                             Telephone: (202) 538-8000
                                                             Facsimile: (202) 538-8100
                                                             gabrielsoledad@quinnemanuel.com
                                                             juanmorillo@quinnemanuel.com
                                                             michaelliftik@quinnemanuel.com

                                                             Daniel P. Cunningham
                                                             Blair A. Adams
                                                             Samantha Gillespie
                                                             QUINN EMANUEL URQUHART &
                                                             SULLIVAN, LLP
                                                             51 Madison Avenue, 22nd Floor
                                                             New York, New York 10010
                                                             Telephone: (212) 849-7000
                                                             Facsimile: (212) 849-7100
                                                             danielcunningham@quinnemanuel.com
                                                             blairadams@quinnemanuel.com
                                                             samanthagillespie@quinnemanuel.com

         Dated: January 30, 2019                             Counsel for Plaintiff United Natural Foods,
                                                             Inc.




                                                        46

                                                    52 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 54 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                              EXHIBIT 1
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 55 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019
                                                                                                 Execution Version


              GOLDMAN SACHS BANK USA                                    BANK OF AMERICA, N.A.
         GOLDMAN SACHS LENDING PARTNERS LLC                         MERRILL LYNCH, PIERCE, FENNER &
                     200 West Street                                     SMITH INCORPORATED
              New York, New York 10282-2198                                  One Bryant Park
                                                                        New York, New York 10036

          WELLS FARGO BANK,                   JPMORGAN CHASE BANK,                   U.S. BANK NATIONAL
         NATIONAL ASSOCIATION                            N.A                             ASSOCIATION
            550 S. Tryon Street                  383 Madison Avenue                        3 Bryant Park
          Charlotte, North Carolina            New York, New York 10179               New York, NY 10036
                    28202



                                                                                                  CONFIDENTIAL

                                                                                                     August 8, 2018

         United Natural Foods, Inc.
         313 Iron Horse Way
         Providence, RI 02908
         Attn: Michael Zechmeister
                 Chief Financial Officer


                                                    Project Jedi
                                    Second Amended and Restated Commitment Letter

         Ladies and Gentlemen:

                         You have advised Goldman Sachs Bank USA (“GS Bank”), Bank of America, N.A.
         (“Bank of America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (acting together with any of its
         designated affiliates, “MLPFS” and, together with Bank of America and their respective affiliates,
         “BAML”), Wells Fargo Bank, National Association (“Wells Fargo Bank”), JPMorgan Chase Bank, N.A.
         (“JPMCB”) and U.S. Bank National Association (“US Bank”, and together with GS Bank, BAML, Wells
         Fargo Bank and JPMCB, collectively, the “Commitment Parties”, “we” or “us”), that United Natural
         Foods, Inc., a Delaware corporation (“you” or the “Borrower”), intends, directly or indirectly, to acquire a
         company identified to us as “Spring”, a Delaware corporation (the “Target”), and consummate the other
         transactions described in the transaction description attached hereto as Exhibit A (the “Transaction
         Description”). Capitalized terms used but not defined herein have the meanings assigned to them in the
         Transaction Description, the Summary of Terms and Conditions attached hereto as Exhibit B (the “Term
         Loan Facility Term Sheet”) and Exhibit C (the “ABL Facility Term Sheet” and, collectively with the
         Term Loan Facility Term Sheet, the “Term Sheets” and each a “Term Sheet”) and the Conditions
         Precedent to Funding attached hereto as Exhibit D (together with this second amended and restated letter
         agreement, the Transaction Description and the Term Sheets, collectively, the “Commitment Letter”). In
         the case of any such capitalized term that is subject to multiple and differing definitions, the appropriate
         meaning thereof in this letter agreement shall be determined by reference to the context in which it is
         used.

                         This Second Amended and Restated Commitment Letter automatically amends, restates
         and supersedes in its entirety the amended and restated commitment letter, dated August 7, 2018, by and

         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 56 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         among GS Bank, Goldman Sachs Lending Partners LLC (“GSLP”), BAML and you (the “First A&R
         Commitment Letter”), and such First A&R Commitment Letter shall be of no further force and effect.
         Reference is also made to that certain commitment letter (the “Original Commitment Letter”), dated July
         25, 2018 (the “Signing Date”) by and among GS Bank, GSLP and you.

         1.        Commitments.

                          In connection with the Transactions, (a) Bank of America, GS Bank, Wells Fargo Bank,
         JPMCB and US Bank (collectively in such capacities, the “Initial ABL Lenders”) hereby commit to
         provide, severally and not jointly, 27.50%, 22.50%, 20.00%, 15.00% and 15.00%, respectively, of the
         aggregate principal amount of the ABL Facility (as defined in Exhibit A) and (b) GS Bank, Bank of
         America and US Bank (collectively, in such capacities, the “Initial Term Loan Lenders”, together with
         the Initial ABL Lenders, the “Initial Lenders”) hereby commit to provide, severally and not jointly,
         45.00%, 45.00% and 10.00%, respectively, of the aggregate principal amount of the Term Loan Facility
         (as defined in Exhibit A) (together with the ABL Facility, collectively, the “Facilities”), in each case,
         upon the terms set forth in this letter agreement and in the applicable Term Sheet and subject only to the
         satisfaction or waiver of the conditions expressly set forth in Section 5 of this Commitment Letter.

         2.        Syndication.

                          You hereby appoint (a) in respect of the ABL Facility, MLPFS, GS Bank, Wells Fargo
         Bank, JPMCB and US Bank (collectively, in such capacities, the “ABL Lead Arrangers”) to act, and each
         ABL Lead Arranger hereby agrees to act, as a lead arranger and bookrunner, upon the terms set forth in
         this letter agreement and in the ABL Facility Term Sheet and (b) in respect of the Term Loan Facility, GS
         Bank, MLPFS and US Bank (collectively, in such capacities, the “Term Loan Lead Arrangers”, and
         together with the ABL Lead Arrangers, the “Lead Arrangers”) to act, and each Term Loan Lead Arranger
         hereby agrees to act, as a lead arranger and bookrunner, upon the terms set forth in this letter agreement
         and in the Term Loan Facility Term Sheet. You agree that JPMCB may perform its responsibilities
         hereunder through its affiliate, J.P. Morgan Securities LLC.

                           It is further agreed that, (a) MLPFS shall appear on the “left” of all marketing and other
         materials in connection with the ABL Facility and will have the rights and responsibilities customarily
         associated with such name placement and each of GS Bank, Wells Fargo Bank, JPMCB and US Bank
         shall appear on the “right” of all marketing and other materials in connection with the ABL Facility in
         such order and will have the rights and responsibilities customarily associated with such name placement
         and (b) GS Bank shall appear on the “left” of all marketing and other materials in connection with the
         Term Loan Facility and will have the rights and responsibilities customarily associated with such name
         placement and each of MLPFS and US Bank shall appear on the “right” of all marketing and other
         materials in connection with the Term Loan Facility in such order and will have the rights and
         responsibilities customarily associated with such name placement. No other arrangers, bookrunners,
         managers, agents or co-agents will be appointed and no Lender (as defined below) will receive
         compensation with respect to any of the Facilities outside the terms contained herein and in the letters of
         even date herewith addressed to you providing, among other things, for certain fees relating to the
         Facilities (the “Fee Letter”) in order to obtain its commitment to participate in the Facilities, in each case,
         unless you and we so agree.

                          The Lead Arrangers reserve the right, prior to or after the Closing Date (as defined on
         Exhibit A), to syndicate all or a portion of the Initial Lenders’ commitments hereunder to one or more
         banks, financial institutions or other institutional lenders and investors reasonably acceptable to you (such
         acceptance not to be unreasonably withheld or delayed) that will become parties to the Facilities
         Documentation (as defined on Exhibit C) pursuant to syndications to be managed by the Lead Arrangers

                                                               2
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 57 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         and reasonably satisfactory to you (the banks, financial institutions or other institutional lenders and
         investors becoming parties to the Facilities Documentation, together with the Initial Lenders, being
         collectively referred to as the “Lenders”); provided that, notwithstanding the Initial Lender’s right to
         syndicate the Facilities and receive commitments with respect thereto, (a) the Initial Lenders and the Lead
         Arrangers will not syndicate (i) to those banks, financial institutions or other persons separately identified
         in writing by you to us prior to the Signing Date, or to any affiliates of such banks, financial institutions
         or other persons that are readily identifiable as affiliates by virtue of their names or that are identified to
         us in writing from time to time by you or (ii) to bona fide competitors (or affiliates thereof readily
         identifiable on the basis of such persons’ names or that are identified to us in writing by you from time to
         time) of you, the Target or any of your or its subsidiaries identified to us in writing from time to time by
         you (other than bona fide fixed income investors or debt funds); provided that no such identification after
         the Signing Date pursuant to clause (i) or (ii) shall apply retroactively to disqualify any person that has
         previously acquired an assignment or participation of an interest in any of the Facilities with respect to
         amounts previously acquired (collectively, the “Disqualified Institutions”), and no Disqualified
         Institutions may become Lenders or otherwise participate in the Facilities, and (b) notwithstanding the
         Lead Arrangers’ right to syndicate the Facilities and receive commitments with respect thereto, except as
         expressly set forth in Section 9 or otherwise agreed in writing by you, (i) the Initial Lenders shall not be
         relieved, released or novated from their respective obligations hereunder (including its obligation to fund
         the Facilities on the Closing Date) in connection with any syndication, assignment or participation of the
         Facilities, including their respective commitments hereunder in respect thereof, until after the Closing
         Date has occurred, (ii) no assignment or novation by any Initial Lender shall become effective as between
         you and such Initial Lender with respect to all or any portion of such Initial Lender’s commitments in
         respect of the Facilities until after the initial funding of the Facilities and the occurrence of the Closing
         Date, and (iii) each Initial Lender shall retain exclusive control over all rights and obligations with respect
         to its commitments in respect of the Facilities, including all rights with respect to consents, modifications,
         supplements, waivers and amendments, until the Closing Date has occurred.

                          Without limiting your obligations to assist with syndication efforts as set forth herein, it
         is understood that the Initial Lenders’ commitments hereunder are not conditioned upon the syndication
         of, or receipt of commitments or participations in respect of, the Facilities. In connection with the
         syndication of the Facilities, you agree to use your commercially reasonable efforts to assist the Lead
         Arrangers (and use your commercially reasonable efforts to cause the Target to assist) in completing
         syndications reasonably satisfactory to the Lead Arrangers and you until the date that is the earlier of (a)
         45 days after the Closing Date and (b) the date on which a “Successful Syndication” (as defined in the
         Fee Letter), as applicable, is achieved (such earlier date, the “Syndication Date”). Such assistance shall
         include your using commercially reasonable efforts to (i) ensure that the syndication efforts benefit from
         your existing banking relationships (and, to the extent not in contravention of the Transaction Agreement,
         the Target’s existing banking relationships), (ii) cause direct contact between your senior management, on
         the one hand, and the proposed Lenders, on the other hand (and, to the extent not in contravention of the
         Transaction Agreement, your using commercially reasonable efforts to ensure such contact between the
         senior management of the Target, on the one hand, and the proposed Lenders, on the other hand) at
         mutually agreed upon times and reasonable locations, (iii) assist (including, to the extent not in
         contravention of the Transaction Agreement, the use of commercially reasonable efforts to cause the
         Target to assist) in the preparation prior to the launch of general syndication of the Facilities of a
         customary confidential information memorandum for transactions of this type (the “Confidential
         Information Memorandum”) for each of the Facilities and other customary marketing materials to be used
         in connection with the syndication of the Facilities, (iv) host, with the Lead Arrangers and at the request
         of the Lead Arrangers, one meeting of prospective Term Lenders and one meeting of prospective ABL
         Lenders, in each case at a time and at a location to be mutually agreed upon (and to the extent necessary,
         one or more conference calls with prospective Lenders in addition to any such meeting), (v) prepare
         and provide (and, to the extent not in contravention of the Transaction Agreement, to use commercially

                                                               3
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 58 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         reasonable efforts to cause the Target to prepare and provide) promptly to the Lead Arrangers all
         reasonably available customary information with respect to you, the Target and your and its respective
         subsidiaries and the Transactions, including all financial information and projections relating to the
         Target and its subsidiaries (including financial estimates, forecasts and budgets of the Target, the
         “Projections”), in each case, as the Lead Arrangers may reasonably request in connection with the
         syndication of the Facilities, (vi) obtain a public corporate credit rating (but no specific rating) and a
         public corporate family rating (but no specific rating) in respect of the Borrower from each of Standard
         and Poor’s Rating Group (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) and public ratings
         (but no specific ratings) for the Term Loan Facility from each of S&P and Moody’s prior to the launch of
         general syndication of the Term Loan Facility, (vii) ensure that until the Syndication Date, there shall be
         no competing offering, placement or arrangement of any debt securities or syndicated credit facilities by
         you, your subsidiaries and, to the extent not in contravention of the Transaction Agreement, the Target
         and its subsidiaries (in each case, other than the Facilities, working capital and other indebtedness
         incurred in the ordinary course of business, indebtedness disclosed to the Commitment Parties on or prior
         to the Signing Date, other indebtedness permitted to be outstanding or issued under the Transaction
         Agreement (including any amendments or refinancing of such debt in connection with the Pre-Closing
         Reorganization (as defined in the Transaction Agreement) and indebtedness approved by the Lead
         Arrangers (such consent not to be unreasonably withheld, delayed or conditioned)) without the prior
         written consent of the Lead Arrangers if such offering, placement or arrangement would have a materially
         detrimental effect upon the primary syndication of the Facilities, (viii) in the case of the ABL Facility, use
         commercially reasonable efforts to provide the New ABL Agent (as defined in Exhibit C) and its advisors
         and consultants with sufficient access to the Target to complete a field examination and inventory
         appraisal of the Target and its subsidiaries prior to the Closing Date, in each case, to the extent not in
         contravention of the Transaction Agreement (and, if after such use of commercially reasonable efforts,
         such examination and appraisal is not completed by the Closing Date, such examination and appraisal
         shall be required to be completed thereafter by a time to be mutually agreed and, in any event, subsequent
         to the Closing Date and no later than a date that is 90 days following the Closing Date (subject to
         extensions by the New ABL Agent in its reasonable discretion)) and (ix) your using commercially
         reasonable efforts to provide the Lead Arrangers a period (the “Marketing Period”) of 15 consecutive
         business days following the delivery of the financial statements necessary to satisfy the conditions set
         forth in Sections (c) and (d) of Exhibit D attached hereto to syndicate the Term Loan Facility and the
         ABL Facility; provided that (i) if the Marketing Period has not ended by August 17, 2018 then the
         Marketing Period shall not begin before September 4, 2018, (ii) November 21, 2018 and November 23,
         2018 shall not be business days for purposes of calculating the Marketing Period and (iii) if the Marketing
         Period has not ended on or prior to December 21, 2018 then the Marketing Period shall not commence
         prior to January 2, 2019. You understand that the Lead Arrangers may decide to commence syndication
         efforts for each Facility promptly after the Signing Date. Notwithstanding anything to the contrary
         contained in this Commitment Letter, the Fee Letter, the Facilities Documentation or any other letter
         agreement or undertaking concerning the financing of the Transactions to the contrary, (i) the compliance
         with any of the provisions of this Commitment Letter (other than the conditions expressly set forth in
         Exhibit D attached hereto), (ii) the commencement and the completion of the syndication of any of the
         Facilities and (iii) the obtaining of the ratings referenced above shall not, in the case of any of the
         foregoing clauses (i) through (iii), constitute a condition precedent to any Initial Lender’s commitments
         hereunder or to the funding and availability of the Facilities on the Closing Date or any time thereafter.
         For the avoidance of doubt, (x) you will not be required to provide any information to the extent that the
         provision thereof (i) could violate or waive any attorney-client privilege, (ii) violate or contravene any
         law, rule or regulation, or any obligation of confidentiality (not created in contemplation hereof) binding
         on you, the Target or your or its respective subsidiaries or affiliates or (iii) constitute attorney work
         product (provided that in the event that you do not provide information in reliance on the exclusions in
         this sentence relating to violation of any obligation of confidentiality, you shall use commercially
         reasonable efforts to provide notice to the Lead Arrangers promptly upon obtaining knowledge that such

                                                               4
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 59 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         information is being withheld (but solely if providing such notice would not violate such obligation of
         confidentiality); provided that in the event that you do not provide information pursuant to this clause (x)
         and such information would be required to ensure that any marketing materials would not contain any
         untrue statement of material fact or omit to state a material fact necessary in order to make the statements
         (taken as a whole) contained therein in light of the circumstances under which they would be made, not
         materially misleading, you shall provide notice to the Lead Arrangers and you shall communicate, to the
         extent feasible, the applicable information in a way that would not violate the applicable obligation) and
         (y) the only financial statements that shall be required to be provided to the Lead Arrangers or the Initial
         Lenders in connection with the syndication of the Facilities or otherwise shall be those required to be
         delivered pursuant to clauses (c) and (d) set forth in Exhibit D hereto.

                          The Lead Arrangers will manage, in consultation with you, all aspects of the syndication
         of the Facilities, including, without limitation, selection of Lenders (subject to your reasonable consent
         (such consent not to be unreasonably withheld or delayed), and excluding Disqualified Institutions),
         determination of when the Lead Arrangers will approach potential Lenders, the time of acceptance of the
         Lenders’ commitments, the final allocations of the commitments among the Lenders (subject to your
         consent rights, as described above) and the amount and distribution of fees among the Lenders (subject to
         your consent rights, as described above).

                          You agree, at the reasonable request of the Lead Arrangers, to assist in the preparation of
         a version of the Confidential Information Memorandum to be used in connection with the syndication of
         each Facility, consisting exclusively of information and documentation that is either (a) publicly available
         (or could be derived from publicly available information) or (b) not material with respect to you, the
         Target or your or its respective subsidiaries or any of your or its respective securities for purposes of
         United States federal securities laws assuming such laws are applicable to you, the Target or your or its
         respective subsidiaries (all such information and documentation being “Public Lender Information” and
         with any information and documentation that is not Public Lender Information being referred to herein as
         “Private Lender Information”).

                          You hereby acknowledge that the Lead Arrangers will make available, on a confidential
         basis, the information, Projections and other offering and marketing materials and presentations,
         including the Confidential Information Memorandum, to be used in connection with the syndication of
         each Facility (such information, Projections, other offering and marketing material and the Confidential
         Information Memorandum, collectively, with the Term Sheets, the “Information Materials”), to the
         proposed syndicate of Lenders by posting the Information Materials on Intralinks, SyndTrak Online or by
         similar electronic means.

                           It is understood that in connection with your assistance described above, (i) customary
         authorization letters will be included in the Confidential Information Memorandum that authorizes the
         distribution thereof to prospective Lenders, confirms (if applicable) that the additional version of the
         Confidential Information Memorandum does not include any Private Lender Information (other than
         information about the Transaction or the Facilities) and (ii) the Confidential Information Memorandum
         shall contain customary provisions exculpating the existing equity holders, you, the Target and the
         respective affiliates and subsidiaries of the foregoing and us and our affiliates with respect to any liability
         related to the use or misuse of the contents of the Information Materials or related offering and marketing
         materials by the recipients thereof. Before distribution of any Information Materials, you agree to
         identify and to use commercially reasonable efforts to cause the Target to identify that portion of the
         Information Materials that may be distributed to the public-side lenders. By marking Information
         Materials as “PUBLIC”, you shall be deemed to have authorized the Lead Arrangers and the proposed
         Lenders to treat such Information Materials as not containing any Private Lender Information (it being
         understood that you shall not be under any obligation to mark the Information Materials “PUBLIC”).

                                                               5
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2          1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 60 of 139
                                                                           RECEIVED  NYSCEF: 01/30/2019




         You agree that, unless expressly identified as “PUBLIC”, each document to be disseminated by the Lead
         Arrangers (or any other agent) to any Lender in connection with the Facilities will be deemed to contain
         Private Lender Information.

                          You agree, subject to the confidentiality provisions of this Commitment Letter, that the
         Lead Arrangers on your behalf may distribute the following documents to all prospective Lenders, unless
         you advise the Lead Arrangers in writing (including by email) within a reasonable time prior to their
         intended distributions (after you have been given a reasonable opportunity to review such documents) that
         such material should only be distributed to prospective private Lenders: (a) administrative materials for
         prospective Lenders such as lender meeting invitations and funding and closing memoranda; (b)
         notifications of changes to the Facilities’ terms; and (c) drafts and final versions of term sheets and
         definitive documents with respect to the Facilities. If you advise us in writing (including by email) within
         a reasonable time prior to their intended distributions (after you have been given a reasonable opportunity
         to review such documents) that any of the foregoing items should be distributed only to private Lenders,
         then the Lead Arrangers will not distribute such materials to public Lenders without your consent.

         3.        Information.

                           You hereby represent and warrant that (a) to your knowledge, insofar as it applies to
         information concerning the Target, its subsidiaries and their respective businesses, all written information
         concerning you, the Target, your and its respective subsidiaries and your, its and their respective
         businesses (other than the Projections, other forward-looking information and information of a general
         economic or industry nature) that has been or will be made available by you (or on your behalf) to any
         Commitment Party in connection with the Transactions (the “Information”) did not or will not when
         furnished, taken as a whole, contain any untrue statement of a material fact or omit to state a material fact
         necessary in order to make the statements contained therein not materially misleading in light of the
         circumstances under which such statements are made, as supplemented and updated from time to time,
         and (b) the Projections contained in the Confidential Information Memorandum will be prepared in good
         faith based upon assumptions believed by you to be reasonable at the time of delivery thereof based on
         information provided by the Target or its representatives; it being understood that such Projections (i) are
         subject to significant uncertainties and contingencies, many of which are beyond your control, that no
         assurance can be given that any particular projections will be realized, that actual results may differ and
         that such differences may be material and (ii) are not a guarantee of performance. If at any time prior to
         the later of the Closing Date and the Syndication Date, you become aware that any of the representations
         and warranties in the preceding sentence are incorrect in any material respect (to your knowledge insofar
         as it applies to the Information and Projections concerning the Target, its subsidiaries and their respective
         businesses), you agree to (and to use your commercially reasonable efforts with respect to the Information
         and the Projections concerning the Target and its subsidiaries and their respective businesses) promptly
         supplement the Information and the Projections such that the representations and warranties in the
         preceding sentence remain true in all material respects (to your knowledge insofar as it applies to the
         Information and Projections concerning the Target, its subsidiaries and their respective businesses, it
         being understood in each case that such supplementation shall cure any breach of such representations
         and warranties). The accuracy of the foregoing representations and warranties, whether or not cured,
         shall not be a condition to the commitments and obligations of the Initial Lenders hereunder or the
         funding of the Facilities on the Closing Date. In arranging the Facilities, including the syndication of the
         Facilities, the Commitment Parties will be entitled to use and rely on the Information and the Projections
         without responsibility for independent verification thereof.

         4.        Fees.



                                                              6
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 61 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




                        As consideration for the Initial Lenders’ commitments hereunder and the Lead
         Arrangers’ agreements to syndicate the Facilities, you agree to pay (or to cause to be paid) the
         nonrefundable (except as set forth in the Fee Letter) fees as set forth in the Fee Letter.

         5.        Conditions.

                          The Initial Lenders’ commitments hereunder to fund the Facilities on the Closing Date
         are subject solely to the conditions expressly set forth in Exhibit D hereto, and upon the satisfaction (or
         waiver by the applicable Lead Arrangers) of such conditions, the initial funding of the Facilities shall
         occur. There are no conditions (implied or otherwise) to the commitments hereunder, and there will be no
         conditions (implied or otherwise) under the Facilities Documentation to the funding of the Facilities on
         the Closing Date, including compliance with the terms of this Commitment Letter, the Fee Letter and the
         Facilities Documentation, other than those that are expressly set forth in Exhibit D.

                           Notwithstanding anything in this Commitment Letter, the Fee Letter, the Facilities
         Documentation or any other letter agreement or other undertaking concerning the financing of the
         Transactions to the contrary, (a) the only representations and warranties to the accuracy of which shall be
         a condition to the availability of the Facilities on the Closing Date shall be (i) such of the representations
         and warranties made by the Target with respect to the Target and its subsidiaries in the Transaction
         Agreement as are material to the interests of the Lenders, but only to the extent that you (or any of your
         affiliates) have the right (taking into account any applicable cure provisions) to terminate your (or its)
         obligations under the Transaction Agreement or decline to consummate the Acquisition (in each case, in
         accordance with the terms of the Transaction Agreement) as a result of a breach of such representations
         and warranties in the Transaction Agreement (the “Specified Transaction Agreement Representations”)
         and (ii) the Specified Representations (as defined below) and (b) the terms of the Facilities
         Documentation shall be in a form such that they do not impair availability of the Facilities on the Closing
         Date if the applicable conditions set forth in Exhibit D as attached hereto are satisfied or waived by the
         Lead Arrangers (it being understood that to the extent any lien search or Collateral or any security
         interests therein (including the creation or perfection of any security interest) (other than to the extent that
         a lien on such Collateral may be perfected by the filing of a financing statement under the Uniform
         Commercial Code (“UCC”) or, with respect to each material domestic wholly-owned subsidiary of the
         Borrower, by the delivery of stock or other certificates of each material domestic wholly-owned restricted
         subsidiary of the Borrower that is part of the Collateral and, with respect to the Target and material
         domestic wholly-owned restricted subsidiaries of the Target, by the delivery of stock or other certificates
         of the Target and material domestic wholly-owned restricted subsidiaries of the Target, only to the extent
         such stock or other certificates are received from the Target on or prior to the Closing Date after your use
         of commercially reasonable efforts to do so without undue burden or expense) is not or cannot be
         provided or perfected on the Closing Date after your use of commercially reasonable efforts to do so, or
         without undue burden or expense, the delivery of such lien search and/or Collateral (and creation or
         perfection of security interests therein), as applicable, shall not constitute a condition precedent to the
         availability of the Facilities on the Closing Date but shall instead be required to be delivered or provided
         within 90 days after the Closing Date (or such later date as may be reasonably agreed by the Borrower
         and the applicable Administrative Agent) pursuant to arrangements to be mutually agreed by the
         Borrower and the applicable Administrative Agent). For purposes hereof, “Specified Representations”
         means the representations and warranties made by the Loan Parties set forth in the applicable Facilities
         Documentation relating to: organizational existence of the Loan Parties; organizational power and
         authority of the Loan Parties, and due authorization, execution and delivery by the Loan Parties, in each
         case, as they relate to their entry into and performance of the applicable Facilities Documentation;
         enforceability of the applicable Facilities Documentation against the Loan Parties; no conflicts with
         charter documents of the Loan Parties as it relates to their entry into and performance of the applicable
         Facilities Documentation; solvency of the Borrower and its subsidiaries on a consolidated basis on the

                                                                7
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 62 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         Closing Date after giving effect to the Transactions (with solvency being determined in a manner
         consistent with Annex I to Exhibit D attached hereto); subject to the immediately preceding sentence and
         the limitations set forth in the Term Sheets, creation and perfection of security interests in the Collateral;
         Federal Reserve margin regulations; the use of proceeds of borrowings under the Facilities on the Closing
         Date not violating the PATRIOT Act, OFAC or FCPA; and the Investment Company Act.
         Notwithstanding anything to the contrary contained herein, to the extent any of the Specified Transaction
         Agreement Representations are qualified or subject to “material adverse effect,” the definition thereof
         shall be “Material Adverse Effect” as defined in the Transaction Agreement (“Material Adverse Effect”)
         for purposes of any representations and warranties made or to be made on, or as of, the Closing Date.
         The provisions of this paragraph are referred to as the “Certain Funds Provision”.

         6.        Indemnity; Costs and Expenses.

                          You agree to indemnify and hold harmless each Commitment Party, its affiliates and their
         respective officers, directors, employees, members, agents, advisors, representatives and controlling
         persons involved in the Transactions (each, a “related party” it being understood that in no event will this
         indemnity apply to any Commitment Party or its affiliates in their capacity as financial advisors to you or
         the Target in connection with the Acquisition or any other potential acquisition, collectively, the
         “Indemnified Persons” and each individually an “Indemnified Person”), from and against any and all
         actual losses, claims, damages, liabilities and expenses, joint or several, to which any such Indemnified
         Person may become subject arising out of or in connection with this Commitment Letter, the First A&R
         Commitment Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter (as
         defined in the Fee Letter), the Original Fee Letter (as defined in the fee letter) or the Transactions or any
         claim, litigation, investigation or proceeding relating to any of the foregoing (any of the foregoing, a
         “Proceeding”), regardless of whether any such Indemnified Person is a party thereto or whether a
         Proceeding is brought by a third party or by you or any of your affiliates, and to reimburse each such
         Indemnified Person within 30 days after receipt of a written request (together with reasonably detailed
         backup documentation supporting such reimbursement request) for the reasonable fees and reasonable
         out-of-pocket expenses of one primary counsel for all Indemnified Persons (taken as a whole) (and, solely
         in the case of a conflict of interest, one additional counsel as necessary to the affected Indemnified
         Persons (taken as a whole)) and to the extent reasonably necessary, one local counsel in each relevant
         jurisdiction for Indemnified Persons (taken as a whole), but no other third-party advisors without your
         prior consent, and other reasonable out-of-pocket expenses incurred in connection with investigating, or
         defending any of the foregoing (in each case, excluding allocated costs of in-house counsel); provided
         that, the foregoing indemnity will not, as to any Indemnified Person, apply to losses, claims, damages,
         liabilities or expenses to the extent they resulted from (A) the willful misconduct, bad faith or gross
         negligence of such Indemnified Person or any of its affiliates or related parties (as determined in a final
         non-appealable judgment in a court of competent jurisdiction), (B) any material breach of the obligations
         of such Indemnified Person or any of its affiliates or related parties under this Commitment Letter, the
         First A&R Commitment Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter
         or the Original Fee Letter (as determined in a final non-appealable judgment in a court of competent
         jurisdiction) or (C) any dispute among Indemnified Persons (or their respective affiliates or related
         parties) that does not involve an act or omission by you or any of your subsidiaries (other than any claims
         against an Administrative Agent or a Lead Arranger in their capacity as such but subject to clause (i)(A)
         above). Each Indemnified Person agrees (by accepting the benefits hereof), severally and not jointly, to
         refund and return any and all amounts paid by you (or on your behalf) under this Section 6 to such
         Indemnified Person to the extent such Indemnified Person is not entitled to payment of such amounts in
         accordance with the terms hereof.

                        In addition, you hereby agree to reimburse the Lead Arrangers and Initial Lenders from
         time to time upon demand (to the extent you have been provided an invoice therefor at least three (3)

                                                               8
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2         1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 63 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019




         business days prior to such demand) for all reasonable documented out-of-pocket expenses (including,
         without limitation, reasonable documented out-of-pocket expenses of the Lead Arrangers’ due diligence
         investigation, consultants’ fees (to the extent any such consultant has been hired with your prior consent),
         syndication expenses (if applicable), travel expenses and reasonable fees, disbursements, field
         examinations and appraisal expenses and other charges of counsel, but in the case of legal fees and
         expenses, limited to the reasonable fees and reasonable documented out-of-pocket expenses of Davis Polk
         & Wardwell LLP as set forth in such Term Sheet and one local counsel in each relevant jurisdiction)
         incurred in connection with the preparation of this Commitment Letter, the First A&R Commitment
         Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter, the Original Fee Letter
         and the Facilities Documentation, in each case, to the extent such advisors have been hired with your
         prior consent. You acknowledge that we may receive a benefit, including, without limitation, a discount,
         credit or other accommodation, from any of such counsel based on the fees such counsel may receive on
         account of their relationship with us, including, without limitation, fees paid pursuant hereto.

                          Notwithstanding any other provision of this Commitment Letter, no party hereto shall be
         liable for (i) any damages arising from the use by others of information or other materials obtained
         through electronic, telecommunications or other information transmission systems, except to the extent
         such damages have resulted from the willful misconduct, bad faith, gross negligence or material breach of
         such party or any of its affiliates or related parties of this Commitment Letter, as determined in a final,
         non-appealable judgment of a court of competent jurisdiction, or (ii) any special, indirect, consequential
         or punitive damages arising out of or in connection with this Commitment Letter, the First A&R
         Commitment Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter or the
         Original Fee Letter, provided that this clause (ii) shall not limit your indemnity or reimbursement
         obligations to the extent set forth in the second preceding paragraph in respect of any losses, claims,
         damages, liabilities and expenses incurred or paid by an Indemnified Person to a third party that are
         otherwise required to be indemnified in accordance with this Section 6. You shall not be liable for any
         settlement of any Proceedings (or any expenses related thereto) effected without your prior written
         consent (which consent shall not be unreasonably withheld, delayed or conditioned), but if settled with
         your prior written consent or if there is a final non-appealable judgment against an Indemnified Person in
         any such Proceedings, you agree to indemnify and hold harmless each Indemnified Person from and
         against any and all losses, claims, damages, liabilities and expenses by reason of such settlement or
         judgment in accordance with the second preceding paragraph. You shall not, without the prior written
         consent of an Indemnified Person (which consent shall not be unreasonably withheld, delayed or
         conditioned), effect any settlement of any pending or threatened Proceedings in respect of which
         indemnity could have been sought hereunder by such Indemnified Person unless (a) such settlement
         includes an unconditional release of such Indemnified Person in form and substance reasonably
         satisfactory to such Indemnified Person from all liability on claims that are the subject matter of such
         Proceedings and (b) does not include any statement as to or any admission of fault, culpability or a failure
         to act by or on behalf of such Indemnified Person.

                          Each Indemnified Person shall, in consultation with you, take all reasonable steps to
         mitigate any losses, claims, damages, liabilities and expenses and shall give (subject to confidentiality or
         legal restrictions) such information and assistance to you as you may reasonably request in connection
         with any Proceedings.

         7.        Confidentiality.

                          You acknowledge that the Lead Arrangers, the Initial Lenders and their respective
         affiliates may be providing debt financing, equity capital or other services (including, without limitation,
         financial advisory services) to other companies in respect of which you or the Target may have
         conflicting interests. The Commitment Parties and their respective affiliates will not use information

                                                              9
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 64 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         obtained from you, the Target or any of your or their respective affiliates and subsidiaries by virtue of the
         transactions contemplated by this Commitment Letter or any of your or their other respective
         relationships with you, the Target and your or their respective affiliates and subsidiaries in connection
         with the performance by them and their respective affiliates of services for other persons or entities, and
         none of the Commitment Parties or their respective affiliates will furnish any such information to such
         other persons or entities. You also acknowledge that none of the Commitment Parties or their respective
         affiliates has any obligation to use in connection with the transactions contemplated by this Commitment
         Letter, or to furnish to you, the Target or your or their respective subsidiaries, confidential information
         obtained by the Commitment Parties or their respective affiliates from other persons or entities. This
         Commitment Letter and the Fee Letter are not intended to create a fiduciary relationship among the
         parties hereto or thereto.

                          You further acknowledge and agree that (a) no fiduciary, advisory or agency relationship
         between you and the Commitment Parties is intended to be or has been created in respect of any of the
         debt transactions contemplated by this Commitment Letter, irrespective of whether the Commitment
         Parties have advised or are advising you on other matters, and you will not claim that the Commitment
         Parties have rendered advisory services of any nature or respect with respect to the debt transactions
         contemplated hereby, (b) the Commitment Parties, on the one hand, and you, on the other hand, have an
         arm’s-length business relationship that does not directly or indirectly give rise to, nor do you rely on, any
         fiduciary duty on the part of the Commitment Parties, (c) you are capable of and responsible for
         evaluating and understanding, and you understand and accept, the terms, risks and conditions of the
         transactions contemplated by this Commitment Letter and (d) you have been advised that the
         Commitment Parties and their respective affiliates are engaged in a broad range of transactions that may
         involve interests that differ from your interests and that the Commitment Parties and their respective
         affiliates have no obligation to disclose such interests and transactions to you by virtue of any fiduciary,
         advisory or agency relationship. You agree not to assert any claim you might allege based on any actual
         or potential conflicts of interest that might be asserted to arise or result from, on the one hand, the
         engagement of us or our affiliate as a financial advisor, and on the other hand, our and our affiliates’
         relationships with you as described and referred to herein.

                          You further acknowledge that each of the Lead Arrangers (or an affiliate thereof) may be
         a full service securities firm engaged in securities trading and brokerage activities as well as providing
         investment banking and other financial services. In the ordinary course of business, each such person
         may provide investment banking and other financial services to, and/or acquire, hold or sell, for its own
         accounts and the accounts of customers, equity, debt and other securities and financial instruments
         (including bank loans and other obligations) of you and other companies with which you may have
         commercial or other relationships. With respect to any securities and/or financial instruments so held by
         such person or any of its customers, all rights in respect of such securities and financial instruments,
         including any voting rights, will be exercised by the holder of the rights, in its sole discretion. To the
         fullest extent permitted by law, you hereby waive (to the extent permitted by applicable law) and release
         any claims that you may have against each such Lead Arranger with respect to any breach or alleged
         breach of agency or fiduciary duty in connection with any aspect of any transaction contemplated by this
         Commitment Letter.

                          You agree that you will not disclose this Commitment Letter, the Fee Letter, the Original
         Fee Letter or the contents of any of the foregoing to any person without our prior written approval (which
         may include through electronic means) (not to be unreasonably withheld, conditioned, delayed or denied),
         except that you may disclose (a) this Commitment Letter, the Fee Letter, the Original Fee Letter and the
         contents hereof and thereof (i) to you and to your officers, directors, agents, employees, affiliates,
         members, partners, stockholders, equityholders, controlling persons, agents, attorneys, accountants and
         advisors on a confidential basis and (ii) as required by applicable law, compulsory legal process, pursuant

                                                              10
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 65 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         to the order of any court or administrative agency in any pending legal, judicial or administrative
         proceeding or to the extent required by governmental and/or regulatory authorities (in which case you
         agree to use commercially reasonable efforts to inform us promptly thereof to the extent lawfully
         permitted to do so), (b) this Commitment Letter, the Fee Letter, the Original Fee Letter and the contents
         hereof and thereof to the Target, its direct or indirect parent companies and their respective officers,
         directors, agents, employees, affiliates, members, partners, stockholders, equityholders, controlling
         persons, agents, attorneys, accountants and advisors, in each case in connection with the Transactions and
         on a confidential basis (provided that, any such disclosure of the Fee Letter or the Original Fee Letter
         shall be subject to redaction of the fees, the economic “market flex” provisions contained therein in a
         manner reasonably acceptable to the applicable Lead Arrangers), (c) the existence and contents of the
         Term Sheets to any rating agency, (d) the existence and contents of this Commitment Letter to a potential
         Lender in connection with the Transactions, (e) the aggregate fee amounts contained in the Fee Letter as
         part of projections, pro forma information or a generic disclosure of aggregate sources and uses related to
         fee amounts related to the Transactions to the extent customary or required in offering and marketing
         materials or in any public filing relating to the Transactions, (f) the existence and contents of this
         Commitment Letter and the Term Sheets in any proxy, public filing, prospectus, offering memorandum,
         offering circular, syndication materials or other marketing materials in connection with the Acquisition or
         the financing thereof, (g) this Commitment Letter, the Fee Letter and the contents hereof and thereof in
         connection with any remedy or enforcement of any right under this Commitment Letter, or the Fee Letter
         and (h) after the Closing Date, the Fee Letter on a confidential basis to persons performing customary
         accounting functions, including accounting for deferred financing costs; provided that, the foregoing
         restrictions shall cease to apply after the Facilities Documentation shall have been executed and delivered
         by the parties thereto (other than in respect of the Fee Letter and the contents thereof).

                          Each Commitment Party agrees to keep confidential, and not to publish, disclose or
         otherwise divulge, information obtained from or on behalf of you, the Target or your respective affiliates
         in the course of the transactions contemplated hereby, except that such Commitment Party shall be
         permitted to disclose such confidential information (a) to their respective directors, officers, agents,
         employees, attorneys, accountants and advisors, and to their respective affiliates involved in the
         Transactions (other than Excluded Affiliates) on a “need to know” basis and who are made aware of the
         confidential nature of such information and have been advised of this obligation to keep information of
         this type confidential; provided, that such Commitment Party shall remain liable for the breach of the
         provisions of this paragraph by such directors, officers, agents, employees, attorneys, accountants and
         advisors, (b) on a confidential basis to any bona fide potential Lender, prospective participant or swap
         counterparty (in each case, other than a Disqualified Institution and other persons to whom you have
         affirmatively declined to consent to the syndication or assignment thereto prior to the disclosure of such
         confidential information to such person) that agrees to keep such information confidential in accordance
         with (x) the provisions of this paragraph (or language substantially similar to this paragraph that is
         reasonably acceptable to you) for the benefit of you or (y) other customary confidentiality language in a
         “click-through” arrangement, (c) as required by the order of any court or administrative agency or in any
         pending legal, judicial or administrative proceeding, or otherwise as required by applicable law,
         regulation or compulsory legal process (in which case we agree to use commercially reasonable efforts to
         inform you promptly thereof to the extent lawfully permitted to do so (except with respect to any audit or
         examination conducted by bank accountants or any self-regulatory authority or governmental or
         regulatory authority exercising examination or regulatory authority)), (d) to the extent requested by any
         bank regulatory authority having jurisdiction over a Commitment Party (including in any audit or
         examination conducted by bank accountants or any self-regulatory authority or governmental or
         regulatory authority exercising examination or regulatory authority), (e) to the extent such information:
         (i) becomes publicly available other than as a result of a breach of this Commitment Letter, the Fee Letter
         or other confidential or fiduciary obligation owed by such Commitment Party to you, the Target or your
         or their respective affiliates or (ii) becomes available to the Commitment Party on a non-confidential

                                                             11
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2         1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 66 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019




         basis from a source other than you or on your behalf that, to such Commitment Party’s knowledge (after
         due inquiry), is not in violation of any confidentiality obligation owed to you, the Target or your or their
         respective affiliates, (f) to the extent you shall have consented to such disclosure in writing (which may
         include through electronic means), (g) in protecting and enforcing such Commitment Party’s rights with
         respect to this Commitment Letter or the Fee Letter, (h) for purposes of establishing any defense available
         under securities laws, including, without limitation, establishing a “due diligence” defense or to defend
         any claim related to this Commitment Letter or the Fee Letter, (i) to the extent independently developed
         by such Commitment Party without reliance on confidential information or (j) with respect to the
         existence and contents of the Term Sheets, in consultation with you, to the rating agencies; provided that,
         no such disclosure shall be made to the members of such Commitment Party’s or any of its affiliates’ deal
         teams that are engaged as principals primarily in private equity, mezzanine financing or venture capital (a
         “Private Equity Affiliate”) or are engaged in the sale of the Target and its subsidiaries, including through
         the provision of advisory services (a “Sell Side Affiliate” and, together with the Private Equity Affiliates,
         the “Excluded Affiliates”) other than a limited number of senior employees who are required, in
         accordance with industry regulations or such Commitment Party’s internal policies and procedures to act
         in a supervisory capacity and the Commitment Party’s internal legal, compliance, risk management, credit
         or investment committee members. In addition, each Commitment Party may disclose the existence of
         the Facilities to market data collectors, similar services providers to the lending industry, and service
         providers to such Commitment Party in connection with the administration and management of the
         Facilities after the Closing Date. The Commitment Parties’ and their respective affiliates’, if any,
         obligations under this paragraph shall terminate automatically to the extent superseded by the
         confidentiality provisions in the Facilities Documentation upon the effectiveness thereof and, in any
         event, will terminate two years from the Signing Date.

         8.        Patriot Act.

                           We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
         (Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot Act”)), each of us and each of
         the Lenders may be required to obtain, verify and record information that identifies the Borrower and
         each Loan Party, which information may include its name and address and other information that will
         allow each of us and the Lenders to identify the Borrower and each Loan Party in accordance with the
         Patriot Act. This notice is given in accordance with the requirements of the Patriot Act and is effective
         for each of us and the Lenders.

         9.        Governing Law, Etc.

                          This Commitment Letter and the commitments hereunder and the Fee Letter shall not be
         assignable by any party hereto (except between Goldman Sachs Bank USA and GSLP (which assignment
         shall reduce the commitment of the assignor to the extent of the assigned interest and the applicable
         assignee shall become bound by the terms and conditions and subject to all commitments and obligations
         of an “Initial Lender” and “Commitment Party” hereunder)) without the prior written consent of each of
         the other parties hereto, and any attempted assignment without such consent shall be void; provided that
         MLPFS may, without notice to you, assign its rights and obligations under this Commitment Letter to any
         other registered broker dealer wholly owned by Bank of America Corporation to which all or
         substantially all of Bank of America Corporation’s or any of its subsidiaries’ investment banking,
         commercial lending services or related businesses may be transferred following the date of this
         Commitment Letter. This Commitment Letter may not be amended or any provision hereof waived or
         modified except by an instrument in writing signed by the Commitment Parties and you. This
         Commitment Letter may be executed in any number of counterparts, each of which shall be deemed an
         original and all of which, when taken together, shall constitute one agreement. Delivery of an executed
         counterpart of a signature page of this Commitment Letter by facsimile transmission or electronic

                                                              12
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 67 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         transmission (e.g., “pdf” or “tiff”) shall be effective as delivery of a manually executed counterpart of this
         Commitment Letter. This Commitment Letter and the Fee Letter are the only agreements that have been
         entered into among the parties hereto with respect to the Facilities and set forth the entire understanding
         of the parties hereto with respect thereto. This Commitment Letter is intended to be solely for the benefit
         of the parties hereto and is not intended to confer any benefits upon, or create any rights in favor of, any
         person other than the parties hereto, the Indemnified Persons and, if any of this Commitment Letter or any
         commitment hereunder is assigned in accordance with the first sentence of this Section 9 above, the
         applicable assignee or assignees. Subject to the limitations set forth in Section 2 above, the Commitment
         Parties may perform the duties and activities described hereunder through any of their respective affiliates
         (other than an Excluded Affiliate or other Disqualified Institution) and the provisions of Section 6 shall
         apply with equal force and effect to any of such affiliates so performing any such duties or activities.
         This Commitment Letter shall be governed by, and construed in accordance with, the laws of the State of
         New York; provided, however, that (a) the interpretation of the definition of Material Adverse Effect and
         whether a Material Adverse Effect has occurred, (b) the accuracy of any Specified Transaction
         Agreement Representations and whether you (or any of your affiliates) have the right (taking into account
         any applicable cure provisions) to terminate your (or its) obligations under the Transaction Agreement or
         decline to consummate the Acquisition (in each case, in accordance with the terms of the Transaction
         Agreement) as a result of a breach of such Specified Transaction Agreement Representations and (c)
         whether the Acquisition has been consummated in accordance with the terms of the Transaction
         Agreement shall, in each case, be governed by and construed in accordance with the laws of the State of
         Delaware, without giving effect to any choice or conflict of law provision or rule (whether of the State of
         Delaware or any other jurisdiction) that would cause the application of the laws of any jurisdiction other
         than the State of Delaware.

                          Each party hereto hereby irrevocably and unconditionally submits to the exclusive
         jurisdiction of any state or Federal court sitting in the Borough of Manhattan in the City of New York,
         and, in each case, any appellate court thereof, over any suit, action or proceeding arising out of or relating
         to this Commitment Letter or the Fee Letter or the performance of services hereunder or thereunder,
         whether in contract, tort or otherwise, and irrevocably and unconditionally agrees that it will not
         commence any such suit, action or proceeding against any of the other parties hereto arising out of or in
         any way relating to this Commitment Letter or the Fee Letter or the performance of services hereunder or
         thereunder in any forum other than such courts. Each party hereto agrees that service of any process,
         summons, notice or document by registered mail addressed to such party shall be effective service of
         process for any suit, action or proceeding brought in any such court. Each party hereto hereby
         irrevocably and unconditionally waives any objection to the laying of venue of any such suit, action or
         proceeding brought in any such court and any claim that any such suit, action or proceeding has been
         brought in any inconvenient forum and agrees that a final judgment in any such suit, action or proceeding
         shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other
         matter provided by law. EACH PARTY HERETO HEREBY IRREVOCABLY AGREES TO WAIVE
         (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY SUIT,
         ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
         PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE
         LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER OR THE
         TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

                          Each of the parties hereto agrees that, if accepted by you (a) this Commitment Letter is a
         binding and enforceable agreement with respect to the subject matter contained herein, including an
         agreement to negotiate in good faith the Facilities Documentation by the parties hereto in a manner
         consistent with this Commitment Letter, it being acknowledged and agreed that the funding of the
         Facilities is subject to the conditions precedent set forth in Section 5 hereof and (b) the Fee Letter is a
         binding and enforceable agreement with respect to the subject matter contained therein. Reasonably

                                                              13
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                           INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 68 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         promptly after the execution of this Commitment Letter, the parties hereto shall proceed with the
         negotiation in good faith of the Facilities Documentation for the purpose of executing and delivering the
         Facilities Documentation substantially simultaneously with the consummation of the Acquisition.

                          The syndication (if applicable), indemnification, expense reimbursement (if applicable),
         information (if applicable), compensation (if applicable), jurisdiction, waiver of jury trial, service of
         process, venue, governing law, absence of fiduciary duty and confidentiality provisions contained herein
         and in the Fee Letter shall remain in full force and effect regardless of whether the Facilities
         Documentation shall be executed and delivered and notwithstanding the termination of this Commitment
         Letter or the Initial Lenders’ commitments hereunder; provided that your obligations under this
         Commitment Letter, other than your obligations relating to syndication assistance in respect of the
         Facilities (which shall terminate in accordance with Section 2) and confidentiality of the Fee Letter, shall
         automatically terminate and be superseded by the provisions of the Facilities Documentation upon the
         execution and delivery thereof, and you shall automatically be released from all liability in connection
         therewith at such time. You may terminate (on a pro rata basis among all Initial Lenders) all or any
         portion of the Initial Lenders’ commitments hereunder at any time subject to the provisions of the
         preceding sentence; provided that the termination by you of the Initial Term Loan Lenders’ commitments
         with respect to the Term Loan Facility in full will automatically, and without any further action on the
         part of you or the Initial Lenders, terminate all of the Initial ABL Lenders’ commitments with respect to
         the ABL Facility.

                            Please indicate your acceptance of the terms hereof and of the Fee Letter by signing in the
         appropriate space below and in the Fee Letter and returning to us facsimiles or electronic copies of this
         Commitment Letter and the Fee Letter, in each case not later than 11:59 p.m., New York City time, on August
         8, 2018, failing which the Initial Lenders’ commitments hereunder will expire at such time. In the event that
         (a) the initial borrowing under the Facilities does not occur on or before the Original End Date (as defined in
         the Transaction Agreement as in effect on the Signing Date) (or to the extent extended pursuant to the proviso
         to Section 7.1(b) of the Transaction Agreement as in effect on the Signing Date, the Extended End Date (as
         defined in the Transaction Agreement as in effect on the Signing Date)), (b) the Acquisition closes without the
         use of the Facilities (in each case, as to such Facility) or (c) the Transaction Agreement is validly terminated by
         you prior to the closing of the Acquisition, then this Commitment Letter and the commitments hereunder shall
         automatically terminate unless we shall, in our sole discretion, agree to an extension. Notwithstanding
         anything to the contrary, (i) in the event the ABL Amendment is approved by the requisite lenders under
         the Existing ABL Facility on or prior to the Closing Date, immediately upon the Borrower’s receipt of
         such approval, the commitments hereunder in respect of the Backstop ABL Facility shall be automatically
         terminated and thenceforth the commitments hereunder in respect of the Incremental ABL Facility shall
         constitute the entire commitments hereunder in respect of the ABL Facility and (ii) in the event the
         Specified Disposition (as defined in Exhibit B) is consummated on or prior to the Closing Date, to the
         extent the net proceeds thereof are not applied to reduce pension liabilities on a dollar-for-dollar basis on or
         prior to the Closing Date, the Term Loan Facility shall be reduced on a dollar-for-dollar basis with the amount
         of such net proceeds on the Closing Date. The termination of any commitment shall not prejudice your rights
         and remedies in respect of any breach of this Commitment Letter or the Fee Letter.
                                               [SIGNATURE PAGES FOLLOW]




                                                                14
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 69 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                         Please confirm that the foregoing is our mutual understanding by signing and returning to
         us an executed counterpart of this Fee Letter.

                                                                 Very truly yours,

                                                                 GOLDMAN SACHS BANK USA


                                                                 By: ___________________________________
                                                                 Name: Robert Ehudin
                                                                 Title:  Authorized Signatory

                                                                 GOLDMAN SACHS LENDING PARTNERS
                                                                 LLC


                                                                 By: ___________________________________
                                                                 Name: Robert Ehudin
                                                                 Title: Authorized Signatory




                                           [Signature Page to 2nd A&R Commitment Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                   INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 70 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                                             BANK     OF AMERICA,         N.A.




                                                                              Jonathan               Miscimarra
                                                             Title:
                                                                                               Director
                                                             MERRILL        LYNCH,      PIERCE,           FENNER   & SMITH
                                                             INCORPORATED



                                                             By:


                                                             ritie           Jonathan               Miscimarra

                                                                                          Director




                                                       2nd
                              [Signature   Page   to          A&R     Commitment     Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                             INDEX NO. 650594/2019
NYSCEF DOC. NO. 2       Case 1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 71 of 139                              RECEIVED NYSCEF: 01/30/2019




                                                            WELLS       FARGO       BANK,         NATIONAL
                                                            ASSOCIATION




                                                            By:                                             r/2d
                                                            Name:       1          /)       6-d       S   SGL      (

                                                            Title:       1    l   RE LT           o




                                                      2nd
                             [Signature   Page   to          A&R     Commitment         Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                   INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 72 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                                               JPMORGAN                CHASE         BANK,       N.A.




                                                                    alile:
                                                               Title:                  ARolaT.Schielbotein
                                                                                         Executive    Director




                                     [Signature   Page to 2nd A&R     Ccñmii::::5iit   Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 73 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                                         U.S.     BANK   NATIONAL         ASSOCIATION




                                                         By:
                                                         Name:
                                                         Title:




                                                       2nd A&R     Commitment
                              [Signature   Page   to                            Letter)
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                             INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                  Case 1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 74 of 139   RECEIVED NYSCEF: 01/30/2019




              Accepted            and     agreed    to   as   of

              the      date   first     written    above:



              UNITED                  NATURAL            FOODS,    INC.




              By:

              Name:                                           7
              Title:                    ye




                                                                               2nd
                                                   [Signature      Page   to         A&R   Commitment   Lettery
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 75 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




                                                                                                       EXHIBIT A
                                                        Project Jedi
                                             Senior Secured Term Loan Facility
                                               Senior Secured ABL Facility

                                                   Transaction Description

                          Capitalized terms used but not defined in this Exhibit A shall have the respective
         meanings set forth in the letter agreement to which this Exhibit A is attached and in the other Exhibits
         attached thereto. In the case of any such capitalized term that is subject to multiple and differing
         definitions, the appropriate meaning thereof in this Exhibit A shall be determined by reference to the
         context in which it is used.

                          United Natural Foods, Inc., a Delaware corporation (the “Borrower”) intends to acquire
         (the “Acquisition”) a company identified to us as “Spring”, a Delaware corporation (the “Target”),
         pursuant to the Agreement and Plan of Merger, dated as of the Signing Date, among, inter alia, the
         Target, the Borrower and a wholly-owned subsidiary of the Borrower incorporated under the laws of the
         State of Delaware (“Merger Sub”) (together with the schedules and exhibits thereto, and as may be
         amended, modified, supplemented or waived from time to time in accordance with the terms herein and
         therein, the “Transaction Agreement”).

                          In connection with the foregoing, it is intended that:

         a)            The Borrower will obtain (i) either (x) an increase in the U.S. Revolver Commitments and/or
              the Canadian Commitments under and as defined in that certain Third Amended and Restated Loan
              and Security Agreement, dated as of April 29, 2016, by and among the Borrower, Bank of America,
              N.A., as administrative agent and the other borrowers, agents and lenders party thereto (the “Existing
              ABL Facility”) in an aggregate principal amount of $1,100,000,000 (the “Incremental ABL Facility”)
              and an amendment to the Existing ABL Facility (i) to the extent necessary to permit the incurrence of
              the Term Loan Facility and the Incremental ABL Facility and matters related thereto, including
              authorizing the ABL Administrative Agent to execute and deliver an intercreditor agreement on the
              terms described in the other Exhibits attached hereto described herein, (ii) that provides that the
              “Borrowing Base” shall be deemed to be no less than $1,500,000,000 on the Closing Date
              (“Minimum Available ABL Amount”) and (iii) that provides that the borrowing under the Existing
              ABL Facility on the Closing Date of the Minimum Available ABL Amount is subject solely to
              conditions precedent that are analogous to and no more restrictive than those set forth in Exhibit D
              hereto (the “ABL Amendment”) or (y) in the event the ABL Amendment is not approved by the
              requisite lenders under the Existing ABL Facility on or prior to the Closing Date, an asset-based
              revolving facility in an aggregate principal amount of $2,000,000,000 comprised of (A) an asset-
              based revolving facility in an aggregate principal amount of $1,950,000,000 available for U.S.
              Borrowers and (B) an asset-based revolving facility in an aggregate principal amount of $50,000,000
              available for the Canadian Borrower (collectively, the “Backstop ABL Facility” and, together with
              the Incremental ABL Facility, the “ABL Facility”) that will be used to replace the Existing ABL
              Facility and (ii) a senior secured term loan facility in an aggregate principal amount of
              $2,150,000,000 (the “Term Loan Facility” and, together with the ABL Facility, each, a “Facility” and
              collectively, the “Facilities”).

         b)           The proceeds of (x) cash on hand and (y) the ABL Loans and the Term Loans made on the
              Closing Date will be used to fund (i) the payment of consideration pursuant to the terms and
              conditions of the Transaction Agreement (the “Purchase Consideration”), and the other payments
              contemplated by the Transaction Agreement, (ii) the repayment in full (or the termination, discharge


         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 76 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




              or defeasance (or arrangements reasonably satisfactory to the Initial Lenders for the termination,
              discharge or defeasance (or, in the case of the Existing Term Facility, irrevocable notice for the
              repayment or redemption thereof will be given))) of all outstanding indebtedness (and the release of
              guarantees and liens securing such indebtedness) of (A) the Borrower and its subsidiaries under (1)
              that certain Term Loan Agreement, dated as of August 14, 2014, by and among the Borrower, Bank
              of America, N.A., as administrative agent, the lenders party thereto and the other parties thereto, as
              amended on or prior to the Closing Date (the “Existing Term Facility”) and (2) in the case the ABL
              Amendment is not approved by the requisite lenders under the Existing ABL Facility on or prior to
              the Closing Date, the Existing ABL Facility, as amended on or prior to the Closing Date (provided
              that, for the avoidance of doubt, any letters of credit outstanding under the Existing ABL Facility that
              are cash collateralized or otherwise backstopped or “rolled over” into the Backstop ABL Facility shall
              be permitted to remain outstanding) and (B) the Target and its subsidiaries under (1) the Second
              Amended and Restated Term Loan Credit Agreement, dated as of January 31, 2014, by and among
              the Target, Goldman Sachs Bank USA, as administrative agent, the lenders party thereto and the other
              parties thereto, as amended on or prior to the Closing Date, (2) that certain Amended and Restated
              Credit Agreement, dated as of March 21, 2013, by and among the Target, Wells Fargo Bank, National
              Association, as administrative agent, the lenders party thereto and the other parties thereto, as
              amended on or prior to the Closing Date (provided that, for the avoidance of doubt, any letters of
              credit outstanding thereunder that are cash collateralized or otherwise backstopped or “rolled over”
              into the Backstop ABL Facility shall be permitted to remain outstanding) (the “Target ABL
              Facility”), (3) the Target’s 6.75% Senior Notes due June 1, 2021 and (4) the Target’s 7.75% Senior
              Notes due November 15, 2022 (the repayment, termination, discharge, defeasance, arrangement and
              release of all such indebtedness in this clause (ii), the “Closing Date Refinancing”), (iii) fees and
              expenses incurred in connection with the foregoing and transactions related thereto (such fees and
              expenses, the “Transaction Costs”) and (iv) with respect to the ABL Facility, working capital and
              general corporate purposes.

         c)          On the Closing Date, the Acquisition will be effected via the merger (the “Merger”) of
              Merger Sub with and into the Company, with the Company as the surviving entity of such Merger.

                         For purposes of the Commitment Letter and the Fee Letter, “Closing Date” shall mean
         the date that the loans under the Facilities are funded and, substantially concurrently therewith, the
         Transaction is consummated. The transactions described above, together with the transactions related
         thereto (including the payment of all Transaction Costs), are collectively referred to herein as the
         “Transactions”.
                               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                             A-2
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 77 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                                                                                      EXHIBIT B
                                                      Project Jedi
                                    $2,150,000,000 Senior Secured Term Loan Facility
                                           Summary of Terms and Conditions

                        Capitalized terms used but not defined in this Exhibit B shall have the meanings set forth
         in the Commitment Letter to which this Exhibit B is attached and in the other Exhibits attached thereto.
         In the case of any such capitalized term that is subject to multiple and differing definitions, the
         appropriate meaning thereof in this Exhibit B shall be determined by reference to the context in which it
         is used.

         Borrower:                    United Natural Foods, Inc.

         Term Loan Administrative     Goldman Sachs Bank USA (“GS Bank”) will act as the sole administrative
         Agent:                       agent and sole collateral agent (in such capacities and together with its
                                      successors and permitted assigns, the “Term Loan Administrative Agent”
                                      and, collectively with the New ABL Agent (as defined in Exhibit C), the
                                      “Administrative Agent”) for a syndicate of banks, financial institutions and
                                      other institutional lenders and investors (other than Disqualified
                                      Institutions) (together with the Initial Term Loan Lenders, the “Term
                                      Lenders” and, collectively with the ABL Lenders (as defined in Exhibit C),
                                      the “Lenders”) reasonably acceptable to the Borrower (such acceptance not
                                      to be unreasonably withheld or delayed).

         Term Loan Lead               GS Bank, MLPFS and US Bank (collectively, in such capacities, the “Term
         Arrangers and                Loan Lead Arrangers” and, together with the ABL Lead Arrangers (as
         Bookrunners:                 defined in Exhibit C), the “Lead Arrangers”).

         Term Loan Facility:          A term loan facility in an aggregate principal amount of $2,150 million (the
                                      “Term Loan Facility”; loans incurred under the Term Loan Facility shall be
                                      the “Term Loans”). The Term Loan Facility will be available to the
                                      Borrower in U.S. Dollars.

                                      Use of Proceeds: The proceeds of Term Loans will be applied on the
                                      Closing Date, together with cash on hand and any amount drawn under the
                                      ABL Facility, to (a) finance a portion of the Purchase Consideration and
                                      (b) pay Transaction Costs.

                                      Availability: The full amount of Term Loans must be drawn in a single
                                      drawing on the Closing Date. Amounts repaid or prepaid under the Term
                                      Loan Facility may not be reborrowed.

                                      Interest Rates and Fees: As set forth on Annex I to this Exhibit B.




         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 78 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                 Maturity and Amortization: The Term Loan Facility will mature on the day
                                 that is seven (7) years after the Closing Date (the “Maturity Date”) and will
                                 amortize in equal quarterly installments in an aggregate annual amount
                                 equal to 1.0% of its original principal amount (subject to reduction in
                                 connection with debt prepayments and debt buy backs), commencing the
                                 second full fiscal quarter after the Closing Date, with the balance payable
                                 on the final maturity date.

         Guarantees:             All obligations of the Borrower under the Term Loan Facility will be
                                 unconditionally guaranteed (the “Guarantees”) by each existing and
                                 subsequently acquired or organized direct or indirect wholly-owned U.S.
                                 restricted subsidiary of the Borrower to the extent permitted by applicable
                                 law and subject to exceptions and limitations consistent with the Existing
                                 Term Facility and other customary exceptions to be mutually agreed upon
                                 between the Borrower and the Term Loan Administrative Agent (as defined
                                 below) (collectively, the “Term Loan Guarantors” and the Term Loan
                                 Guarantors, together with the Borrower, the “Term Loan Loan Parties”;
                                 and, the Term Loan Guarantors together with the ABL Guarantors, the
                                 “Guarantors”; and, the Term Loan Loan Parties together with the ABL
                                 Loan Parties, the “Loan Parties”); provided, that on the Closing Date, each
                                 ABL Guarantor will also be a Term Loan Guarantor; provided, further, that
                                 subsidiaries that are not “eligible contract participants” (after giving effect
                                 to any “keepwell” provisions) shall not guarantee swap obligations to the
                                 extent it is illegal or unlawful under the Commodity Exchange Act, or any
                                 regulation thereunder, by virtue of such subsidiary failing to constitute an
                                 “eligible contract participant”. Notwithstanding the foregoing, it is
                                 understood and agreed that there shall be no guarantees governed under the
                                 laws of any non-U.S. jurisdiction.

         Security:               Subject to the Certain Funds Provision and the provisions of the
                                 immediately following paragraph and consistent with the Existing Term
                                 Facility, the obligations of Borrower and the Term Loan Guarantors in
                                 respect of the Term Loan Facility will be secured by (a) a perfected first-
                                 priority (subject to exceptions consistent with the Existing ABL Facility
                                 and the Existing Term Facility) security interest in the Term Loan Priority
                                 Collateral (as defined in Exhibit C) and (b) a perfected second-priority
                                 (subject to permitted liens, including in respect of the applicable ABL
                                 Facility, and other exceptions consistent with the Existing ABL Facility and
                                 the Existing Term Facility) security interest in the ABL Priority Collateral
                                 (as defined in Exhibit C) (the foregoing, collectively, the “Collateral”), in
                                 each case, subject to permitted liens and to certain exceptions and
                                 limitations consistent with the Existing ABL Facility and the Existing Term
                                 Facility and other customary exceptions to be mutually agreed upon
                                 between the Borrower and the Term Loan Administrative Agent.

                                 Notwithstanding anything to the contrary, the Borrower and the Term Loan
                                 Guarantors shall not be required, nor shall the Term Loan Administrative
                                 Agent be authorized, (i) to perfect the above described pledges, security,
                                 interests and mortgages by any means other than by (A) filings pursuant to
                                 the UCC in the office of the secretary of state (or similar central filing
                                 office) of the relevant State(s), (B) filings in United States government

                                                      B-2
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 79 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                   offices with respect to intellectual property as expressly required in the
                                   Term Loan Facility Documentation, (C) delivery to the Term Loan
                                   Administrative Agent, for its possession, of all Collateral consisting of
                                   material intercompany notes and stock certificates of the Borrower and its
                                   material wholly-owned restricted subsidiaries and material instruments,
                                   issued to the Borrower or a Guarantor or (D) mortgages in respect of fee
                                   owned real property located in the U.S. with a fair market value in excess
                                   of an amount to be mutually agreed between the Borrower and the Term
                                   Loan Administrative Agent, in each case expressly required in the Term
                                   Loan Facility Documentation, (ii) to enter into any control agreement with
                                   respect to any deposit account, securities account or commodities account
                                   or contract, (iii) to take any action in any non-U.S. jurisdiction or pursuant
                                   to the requirements of the laws of any non-U.S. jurisdiction in order to
                                   create any security interests or to perfect any security interests, including
                                   with respect to any intellectual property registered outside of the U.S. (it
                                   being understood that there shall be no security agreements or pledge
                                   agreements governed under the laws of any non-U.S. jurisdictions) or (iv)
                                   except as expressly set forth above, to take any other action with respect to
                                   any Collateral to perfection through control agreements or to otherwise
                                   perfect by “control”.

                                   All the above-described pledges and security interests shall be created on
                                   terms, and pursuant to documentation, consistent with the Term Loan
                                   Documentation Principles and subject to exceptions permitted under the
                                   Term Loan Facility Documentation. Notwithstanding anything to the
                                   contrary contained herein, the requirements of the preceding paragraphs in
                                   this “Security” section shall be subject to the Certain Funds Provision.

         Intercreditor Matters:    The lien priority, relative rights and other creditors’ rights issues in respect
                                   of the Term Loan Facility and the ABL Facility will be set forth in a
                                   customary intercreditor agreement consistent with the Term Loan
                                   Documentation Principles and the ABL Documentation Principles.

         Uncommitted Incremental   After the Closing Date, the Borrower will have the right to solicit the
         Facilities:               existing Term Lenders or prospective lenders determined by the Borrower
                                   to provide (x) incremental commitments consisting of one or more new
                                   tranches of revolving credit facilities available under the Facilities
                                   Documentation (each, an “Incremental Revolving Facility”) and/or (y)
                                   incremental commitments consisting of one or more increases to the Term
                                   Loan Facility and/or one or more new tranches of term loans to be made
                                   available under the Term Loan Facility Documentation (each, a
                                   “Incremental Term Facility” and together with any Incremental Revolving
                                   Facility, the “Incremental Facilities”) in an aggregate amount not to exceed
                                   the pro forma Consolidated EBITDA (to be defined in a manner consistent
                                   with the Term Loan Documentation Principles and including, without
                                   limitation, customary pro forma adjustments to include run-rate synergies
                                   management expects to be realized, subject to customary parameters to be
                                   agreed) on the Closing Date (the “Incremental Fixed Dollar Basket”), plus
                                   (2) all voluntary prepayments of the Term Loan Facility, any Incremental
                                   Term Facility and permanent commitment reductions of any Incremental
                                   Revolving Facility (except to the extent funded with the proceeds of the

                                                         B-3
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 80 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                 incurrence of long-term indebtedness), plus (3) an unlimited amount so long
                                 as, in the case of this clause (3), after giving effect to the incurrence of such
                                 amount, any acquisition consummated in connection therewith and all other
                                 appropriate pro forma adjustments, (x) if such Incremental Facility is
                                 secured on a pari passu basis with the Term Loans, the Consolidated First
                                 Lien Net Leverage Ratio (as defined below) is equal to or less than the pro
                                 forma Consolidated First Lien Net Leverage Ratio on the Closing Date, (y)
                                 if such Incremental Facility is secured on a junior basis to the Term Loans,
                                 the Consolidated Secured Net Leverage Ratio (as defined below) is equal to
                                 or less than the pro forma Consolidated Secured Net Leverage Ratio on the
                                 Closing Date or (z) if such Incremental Facility is unsecured, the
                                 Consolidated Total Net Leverage Ratio (as defined below) is equal to or
                                 less than the pro forma Consolidated Total Net Leverage Ratio on the
                                 Closing Date, in each case, after giving effect to any acquisition
                                 consummated in connection therewith and all other appropriate pro forma
                                 adjustments, and assuming for purposes of this calculation that (i) the full
                                 committed amount of any Incremental Revolving Facility and any
                                 Incremental Equivalent Debt then being incurred at such time shall be
                                 treated as outstanding and (ii) cash proceeds of any such Incremental
                                 Facility and Incremental Equivalent Debt then being incurred shall not be
                                 netted from indebtedness (provided, however, that if amounts incurred
                                 under this clause (3) are incurred concurrently with the incurrence of
                                 Incremental Facilities in reliance on clause (1) and/or clause (2) above, the
                                 Consolidated First Lien Net Leverage Ratio, the Consolidated Secured Net
                                 Leverage Ratio or Consolidated Total Net Leverage Ratio, as applicable,
                                 shall be permitted to exceed the Consolidated First Lien Net Leverage
                                 Ratio, the Consolidated Secured Net Leverage Ratio or the Consolidated
                                 Total Net Leverage Ratio, as applicable, to the extent of such amounts
                                 incurred in reliance on clause (1) and/or clause (2)), on terms agreed by the
                                 Borrower and the lender(s) providing the respective Incremental Facility (it
                                 being understood that (A) if the Consolidated First Lien Net Leverage
                                 Ratio, Consolidated Secured Net Leverage Ratio or Consolidated Total Net
                                 Leverage Ratio, as applicable, incurrence test is met, then, at the election of
                                 the Borrower, any Incremental Facility may be incurred under clause (3)
                                 above regardless of whether there is capacity under clause (1) and/or clause
                                 (2) above and (B) any portion of any Incremental Facility incurred in
                                 reliance on clause (1) and/or clause (2) shall be reclassified, as the
                                 Borrower may elect from time to time, as incurred under clause (3) if the
                                 Borrower meets the applicable leverage ratio under clause (3) at such time
                                 on a pro forma basis); provided that:

                                 (i) (a) no event of default (or, in the case of an Incremental Facility the
                                 proceeds of which will be used to finance a Permitted Acquisition or other
                                 similar permitted investment or repayment of indebtedness that requires an
                                 irrevocable prepayment or redemption notice, no payment or bankruptcy
                                 event of default) exists or would exist after giving effect thereto and (b) the
                                 representations and warranties in the Term Loan Facility Documentation
                                 shall be true and correct in all material respects (provided that, in the case
                                 of an Incremental Facility used to finance a Permitted Acquisition or other
                                 similar permitted investment or repayment of indebtedness that requires an
                                 irrevocable prepayment or redemption notice, only the Specified

                                                       B-4
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 81 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                 Representations (conformed as necessary for such Permitted Acquisition)
                                 shall be required to be true and correct in all material respects),

                                 (ii) any Incremental Facility shall rank pari passu or junior in right of
                                 payment with the Facilities and will either be secured on a pari passu or
                                 junior basis with the Term Loan Facility by the same Collateral securing the
                                 Term Loan Facility or be unsecured, and shall not be secured by any lien on
                                 the assets of any Term Loan Loan Party that does not also secure the then
                                 outstanding Term Loan Facility, or be guaranteed by any subsidiary other
                                 than a Term Loan Loan Party under the then outstanding Term Loan
                                 Facility, and

                                 (iii) loans to be made under any Incremental Facility (each, under any
                                 Incremental Term Facility, an “Incremental Term Loan” and, each, under
                                 any Incremental Revolving Facility, an “Incremental Revolving Loan” and,
                                 collectively with Incremental Term Loans, the “Incremental Loans”) shall
                                 be subject to terms determined by the Borrower and the lenders providing
                                 such Incremental Facility, except that:

                                      (1) in connection with any Incremental Term Loans, unless any
                                      Incremental Term Loans are made a part of the Term Loan Facility
                                      (in which case all terms thereof shall be identical to those of the Term
                                      Loan Facility), (a) if the “effective margin” applicable to any
                                      Incremental Term Loans that are pari passu in right of payment and
                                      security with the initial Term Loans (which (x) shall be deemed to
                                      include all upfront or similar fees or OID (amortized over the shorter
                                      of (1) the weighted average life to maturity of such loans and (2) four
                                      years) payable to all lenders providing such Incremental Term Loans,
                                      (y) if such Incremental Term Loans include an interest rate floor
                                      greater than the applicable interest rate floor under the initial Term
                                      Loans, such differential between interest rate floors shall be equated
                                      to the applicable interest rate margin for purposes of determining
                                      whether an increase to the interest rate margin under the initial Term
                                      Loans shall be required, but only to the extent an increase in the
                                      interest rate floor in the initial Term Loans would cause an increase in
                                      the interest rate then in effect thereunder, and in such case, the interest
                                      rate floor (but not the interest rate margin) applicable to the initial
                                      Term Loans shall be increased to the extent of such differential
                                      between interest rate floors and (z) shall exclude structuring,
                                      underwriting,       ticking,     arrangement,    amendment,       consent,
                                      commitment and other fees payable in connection therewith)
                                      determined as of the initial funding date for such Incremental Term
                                      Loans, exceeds the “effective margin” applicable to the initial Term
                                      Loans (determined on the same basis as provided above) by more than
                                      0.50%, then the “effective margin” for the initial Term Loans shall be
                                      increased so that the “effective margin” thereof equals the “effective
                                      margin” of such Incremental Term Loans, minus 0.50% (all
                                      adjustments made pursuant to this clause (iii)(1)(a), the “MFN
                                      Adjustment”); provided that if any Incremental Term Loan is
                                      incurred more than 12 months after the Closing Date, the MFN
                                      Adjustments shall not apply, (b) the final stated maturity date for any

                                                      B-5
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 82 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                     Incremental Term Loans may be the same as or later (but not sooner)
                                     than the final stated maturity date applicable to the then-existing Term
                                     Loans, (c) the average weighted life to maturity of such Incremental
                                     Term Loans shall be no shorter than the average weighted life to
                                     maturity applicable to the then-existing Term Loans (without giving
                                     effect to any amortization or prepayments on the outstanding Term
                                     Loans), (d) the Borrower may issue, in lieu of any Incremental Term
                                     Loans, first lien secured or junior lien secured or unsecured notes,
                                     first lien loans, junior lien loans, unsecured loans, or secured or
                                     unsecured “Mezzanine” debt (“Incremental Equivalent Debt”) (in
                                     each case, (x) if in the form of junior lien or unsecured loans or notes,
                                     with a maturity at least 91 days after the maturity of the then existing
                                     Term Loans (or if in the form of first lien secured loans or notes, with
                                     a maturity no earlier than the maturity of the then existing Term
                                     Loans), (y) not guaranteed by any subsidiary other than a Term Loan
                                     Loan Party under the then outstanding Term Loan Facility and (z) to
                                     the extent secured, subject to customary intercreditor terms to be
                                     consistent with the Term Loan Documentation Principles and not
                                     secured by any lien on the assets of any Term Loan Loan Party that
                                     does not also secure the then outstanding Term Loan Facility) if the
                                     applicable conditions to effecting and borrowing under an
                                     Incremental Term Facility (as if such Incremental Equivalent Debt
                                     were an Incremental Term Loan) would have been satisfied, provided
                                     that, the provisions of the preceding clause (iii)(1)(a) shall not apply
                                     other than with respect to any loans that are pari passu with the Term
                                     Loans in security and right of payment, and clauses (iii)(1)(b) and
                                     (iii)(1)(c) shall not apply to any customary bridge facility so long as
                                     the long-term debt into which any such customary bridge facility is to
                                     be converted satisfies such clauses; provided further that (x)
                                     mandatory prepayments shall not be permitted to be applied to any
                                     Incremental Term Facility or Incremental Equivalent Debt on a
                                     greater than pro rata basis relative to the initial Term Loans (except
                                     with respect to mandatory prepayments with the proceeds of
                                     Refinancing Facilities or Refinancing Notes) and (y) the covenants,
                                     events of default and guarantees of such Incremental Term Loans or
                                     Incremental Equivalent Debt, if not consistent with the terms of the
                                     corresponding Term Loans, shall not be materially more restrictive to
                                     the Borrower, when taken as a whole, than the terms of the Term
                                     Loans unless (1) lenders under the Term Loan Facility also receive
                                     the benefit of such more restrictive terms or (2) such more restrictive
                                     terms apply after the maturity date of the initial Term Loan Facility;
                                     and

                                     (2) in connection with any Incremental Revolving Loans, (a) the final
                                     stated maturity date for any Incremental Revolving Loans may be the
                                     same as or later (but not sooner) than the final stated maturity date
                                     applicable to the ABL Facility, (b) any Incremental Revolving Loans
                                     shall not be subject to (x) any mandatory prepayments other than
                                     those customary mandatory prepayments in connection with the
                                     Incremental Revolving Loans under any Incremental Revolving
                                     Facility exceeding the commitments thereunder or (y) any mandatory

                                                    B-6
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 83 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                       commitment reductions or scheduled amortization payments and (c)
                                       the covenants, events of default and guarantees of any Incremental
                                       Revolving Loans shall not be materially more restrictive to the
                                       Borrower, when taken as a whole, than the terms of the Term Loans.

                                 Existing lenders under the Facilities may, but shall not be obligated to
                                 without their prior written consent, provide a commitment and/or make any
                                 loans pursuant to any Incremental Facility, and nothing contained herein
                                 constitutes, or shall be deemed to constitute, a commitment with respect to
                                 any Incremental Facility. The use of proceeds, if any, of any Incremental
                                 Facility will be as agreed by the Borrower and the lenders providing such
                                 Incremental Facility.

                                 “Consolidated First Lien Net Leverage Ratio” shall mean the ratio of (i)
                                 consolidated first lien net debt (consisting of indebtedness for borrowed
                                 money (including, for the avoidance of doubt, any amounts outstanding
                                 under the ABL Facility), capitalized lease obligations, purchase money debt
                                 and drawn and unreimbursed letters of credit as reflected on the balance
                                 sheet of the Borrower and its restricted subsidiaries, in each case secured, in
                                 whole or in part, by first priority liens on the assets of the Borrower or any
                                 restricted subsidiary), minus unrestricted cash and cash equivalents
                                 (excluding for purposes of any calculation of the Consolidated First Lien
                                 Net Leverage Ratio in connection with the incurrence of any indebtedness,
                                 the cash proceeds of such incurrence) to (ii) Consolidated EBITDA for the
                                 most recent four fiscal quarter period for which financial statements have
                                 been delivered (or were required to have been delivered) pursuant to the
                                 Term Loan Facility Documentation.

                                 “Consolidated Secured Net Leverage Ratio” shall mean the ratio of (i)
                                 consolidated secured net debt (consisting of indebtedness for borrowed
                                 money (including, for the avoidance of doubt, any amounts outstanding
                                 under the ABL Facility), capitalized lease obligations, purchase money debt
                                 and drawn and unreimbursed letters of credit as reflected on the balance
                                 sheet of the Borrower and its restricted subsidiaries, in each case secured, in
                                 whole or in part, by liens on the assets of the Borrower or any restricted
                                 subsidiary), minus unrestricted cash and cash equivalents (excluding for
                                 purposes of any calculation of the Consolidated Secured Net Leverage
                                 Ratio in connection with the incurrence of any indebtedness, the cash
                                 proceeds of such incurrence) to (ii) Consolidated EBITDA for the most
                                 recent four fiscal quarter period for which financial statements have been
                                 delivered (or were required to have been delivered) pursuant to the Term
                                 Loan Facility Documentation.

                                 “Consolidated Total Net Leverage Ratio” shall mean the ratio of (i)
                                 consolidated net debt (consisting of indebtedness for borrowed money,
                                 capitalized lease obligations, purchase money debt and drawn and
                                 unreimbursed letters of credit as reflected on the balance sheet of the
                                 Borrower and its restricted subsidiaries), minus unrestricted cash and cash
                                 equivalents (excluding for purposes of any calculation of the Consolidated
                                 Total Net Leverage Ratio in connection with the incurrence of any
                                 indebtedness, the cash proceeds of such incurrence) to (ii) Consolidated

                                                      B-7
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 84 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                   EBITDA for the most recent four fiscal quarter period for which financial
                                   statements have been delivered (or were required to have been delivered)
                                   pursuant to the Term Loan Facility Documentation.

         Refinancing Facilities:   The Term Loan Facility Documentation will permit the Borrower to
                                   refinance loans under the Term Loan Facility or any Incremental Term
                                   Facility or commitments under the Incremental Revolving Facility from
                                   time to time, in whole or part, with one or more new term facilities (each, a
                                   “Refinancing Term Facility”) or new revolving credit facilities (each a
                                   “Refinancing Revolving Facility” and, together with any Refinancing Term
                                   Facility, collectively, the “Refinancing Facilities”), respectively, under the
                                   Term Loan Facility Documentation solely with the consent of the Borrower
                                   and the institutions providing such Refinancing Term Facility or
                                   Refinancing Revolving Facility and with one or more additional series of
                                   senior unsecured notes or loans or senior secured notes or loans that will be
                                   secured by the Collateral on a pari passu or junior basis with the Term
                                   Loan Facility (such notes or loans, “Refinancing Notes”); provided that (i)
                                   with respect to Refinancing Facilities or Refinancing Notes that are secured,
                                   customary intercreditor agreements are entered into which are reasonably
                                   acceptable to the Borrower and Term Loan Administrative Agent, (ii) any
                                   Refinancing Term Facility or Refinancing Notes do not mature prior to the
                                   maturity date of, or have a shorter weighted average life than, loans under
                                   the Term Loan Facility or Incremental Term Facility being refinanced
                                   (without giving effect to any amortization or prepayments on the
                                   outstanding Term Loans or Incremental Term Loans, as applicable) or, with
                                   respect to any Refinancing Notes, have mandatory prepayment provisions
                                   (other than related to customary asset sale (or similar event) and change of
                                   control offers or prepayments and customary acceleration rights after an
                                   event of default) that would result in mandatory prepayment of such
                                   Refinancing Notes prior to the loans under the Term Loan Facility being
                                   refinanced (it being understood the Borrower shall be permitted to prepay
                                   or offer to purchase any first lien secured Refinancing Notes pursuant to the
                                   second paragraph of the “Mandatory Prepayments” section below), (iii) any
                                   Refinancing Revolving Facility does not mature prior to the maturity date
                                   of the revolving commitments being refinanced, (iv) the aggregate principal
                                   amount of any Refinancing Facility or Refinancing Notes shall not be
                                   greater than the aggregate principal amount of the applicable class under the
                                   Facilities being refinanced or replaced, plus any fees, premiums, original
                                   issue discount and accrued interest associated therewith and costs and
                                   expenses related thereto and such Facilities being refinanced or replaced
                                   will be permanently reduced on a dollar-for-dollar basis concurrently with
                                   the issuance of such Refinancing Facility or Refinancing Notes, (v) the
                                   Term Loan Facility Documentation will contain provisions providing for
                                   the pro rata treatment of the payment, borrowing, participation and
                                   commitment reduction of any Incremental Revolving Facility and any
                                   Refinancing Revolving Facility, (vi) any Refinancing Facility or
                                   Refinancing Notes, to the extent secured, shall not be secured by any lien
                                   on any asset of any Term Loan Loan Party that does not also secure the then
                                   outstanding applicable Term Loans, or be guaranteed by any Subsidiary
                                   other than the Term Loan Guarantors under the then outstanding Term
                                   Loans, (vii) the other terms and conditions of such Refinancing Facilities or

                                                        B-8
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 85 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                  Refinancing Notes (excluding pricing, fees and optional prepayment or
                                  redemption terms which shall be determined in good faith by the Borrower)
                                  shall either, at the option of the Borrower, (x) reflect market terms and
                                  conditions (taken as a whole) at the time of incurrence or issuance (as
                                  determined in good faith by the Borrower) or (y) if not consistent with the
                                  terms of the corresponding class under the Term Loan Facility, not be
                                  materially more restrictive to the Borrower, when taken as a whole, than the
                                  terms of the applicable class under the Term Loan Facility (or any
                                  revolving credit facility thereunder) being refinanced or replaced unless (1)
                                  the Term Lenders under the corresponding class under the Term Loan
                                  Facility also receive the benefit of such more restrictive terms or (2) any
                                  such provisions apply only after the maturity date of the Term Loan
                                  Facility. In connection with any Refinancing Facility or Refinancing Notes,
                                  the Term Loan Facility Documentation will provide the Borrower the right
                                  to require the applicable Term Lenders or lenders in respect of any
                                  Incremental Facility to assign their loans and commitments to the providers
                                  of any such Refinancing Facility or Refinancing Notes.

         Mandatory Prepayments:   The Term Loans shall be prepaid with:

                                  (a)   100% of the net cash proceeds from issuances of debt by the Borrower
                                        or any of its restricted subsidiaries (with appropriate exceptions for all
                                        permitted indebtedness (other than Refinancing Term Facilities and
                                        Refinancing Notes) and the Incremental Facilities);

                                  (b)   for each fiscal year of the Borrower (beginning with the first full fiscal
                                        year following the Closing Date) 50% (with step-downs to 25% and
                                        0% if the Consolidated First Lien Net Leverage Ratio is less than
                                        0.50:1.00 and 1.00:1.00 inside the Consolidated First Lien Net
                                        Leverage Ratio as of the Closing Date) of the Borrower’s annual
                                        excess cash flow (to be defined consistent with the Term Loan
                                        Documentation Principles (such definition to provide for a deduction
                                        from excess cash flow, without duplication among periods, of cash
                                        used (or to be used within a time period to be mutually agreed and
                                        consistent with the Term Loan Documentation Principles) to finance
                                        permitted acquisitions, other investments and capital expenditures (to
                                        the extent such amount are used or to be used within agreed upon time
                                        period for permitted acquisitions, other investments and capital
                                        expenditures, including any of the foregoing for which a binding
                                        agreement (or binding commitment) then exists and subject to reversal
                                        if such case is not so used within such agreed time period and to the
                                        extent not financed with long term debt proceeds) and for certain
                                        restricted payments, permitted tax distributions, scheduled payments
                                        of indebtedness and prepayments of other indebtedness, subject to
                                        limitation consistent with the Term Loan Documentation Principles,
                                        and to include a dollar-for-dollar credit for the following (to the extent
                                        not financed with long-term debt proceeds): (x) voluntary permanent
                                        prepayments of (i) the Term Loan Facility and any Incremental Term
                                        Facility, any Incremental Equivalent Debt, any Refinancing Notes and
                                        any Refinancing Term Facility, in each case that is secured on a pari
                                        passu basis with the Term Loan Facility (in each case, including any

                                                        B-9
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 86 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                       debt buyback, but limited to the actual cash amount paid by Borrower
                                       in connection with such buyback) and (ii) the ABL Facility, any
                                       Incremental Revolving Facility, any Refinancing Revolving Facility
                                       and any revolving facility refinancing, replacing or extending any of
                                       the foregoing (to the extent accompanied by a permanent reduction of
                                       the relevant commitment) and (y) repayment of the ABL Loans made
                                       to account for any additional OID or upfront fees that are
                                       implemented pursuant to the “market flex” provisions of the Fee
                                       Letter; and

                                 (c)   100% of the net cash proceeds of all non-ordinary course asset sales or
                                       other dispositions of property by the Borrower or any of its restricted
                                       subsidiaries (including casualty insurance and condemnation proceeds
                                       and to the extent not consummated prior to the Closing Date and the
                                       net proceeds thereof not applied to reduce pension liabilities on a
                                       dollar-for-dollar basis, dispositions in whole or in part of the retail
                                       business of the Target (collectively, the “Specified Disposition”), but
                                       with exceptions for ordinary course dispositions, dispositions of
                                       obsolete or worn-out property and property no longer used or useful in
                                       the business (other than the Specified Disposition) and other
                                       exceptions to be consistent with the Term Loan Facility
                                       Documentation) in excess of an individual and annual threshold
                                       amount to be agreed and (other than with respect to proceeds of the
                                       Specified Disposition) subject to a 100% reinvestment right if
                                       reinvested (or committed to be reinvested) within 18 months of such
                                       sale or disposition (or 24 months in the event a binding letter of intent
                                       is entered into within such 18-month period).

                                 Mandatory prepayments shall be applied pro rata among classes of term
                                 loans, except that (i) the Borrower may direct that proceeds of Refinancing
                                 Term Facilities or Refinancing Notes shall be applied to the class or classes
                                 of term loans to be refinanced as selected by the Borrower and (ii)
                                 Incremental Term Facilities and Refinancing Term Facilities may
                                 participate in mandatory prepayments on a less than pro rata basis.
                                 Mandatory prepayments of the Term Loans shall be applied to scheduled
                                 installments thereof in direct order of maturity (without premium or
                                 penalty); provided, that the Term Loan Facility Documentation shall
                                 provide that in the case of mandatory prepayments pursuant to clauses (b)
                                 or (c) above, a ratable portion of such mandatory prepayment may be
                                 applied to redeem, prepay or offer to purchase any Refinancing Notes or
                                 Incremental Equivalent Debt (collectively, “Additional Debt”), in each case
                                 secured on a pari passu basis with the Term Loan Facility and if required
                                 under the terms of the applicable documents governing such Additional
                                 Debt.

                                 All prepayments referred to in clauses (a) through (c) above are subject to
                                 there being no adverse tax consequences and to permissibility under (i)
                                 local law (e.g., financial assistance, corporate benefit, restrictions on
                                 upstreaming of cash intra-group and the fiduciary and statutory duties of the
                                 directors of the relevant subsidiaries) and (ii) material constituent document
                                 restrictions (including as a result of minority ownership by third parties)

                                                      B-10
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 87 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                  and other material agreements (so long as any prohibition is not created in
                                  contemplation of such prepayment).            The non-application of any
                                  prepayment amounts as a consequence of the foregoing provisions will not,
                                  for the avoidance of doubt, constitute a default or an event of default, and
                                  such amounts shall be available for working capital purposes of the
                                  Borrower and its restricted subsidiaries as long as not required to be prepaid
                                  in accordance with the following provisions. Borrower and its restricted
                                  subsidiaries will undertake to use reasonable efforts to overcome or
                                  eliminate any such restrictions (subject to the considerations above and as
                                  determined in the Borrower’s reasonable business judgment) to make the
                                  relevant prepayment. Notwithstanding the foregoing, any prepayments
                                  required after application of the above provision shall be net of any costs,
                                  expenses or taxes incurred by the Borrower or any of its affiliates and
                                  arising as a result of compliance with the preceding sentence.

                                  Any Term Lender under the Term Loan Facility may elect not to accept its
                                  pro rata portion of any mandatory prepayment (other than with respect to
                                  Refinancing Notes and Refinancing Term Facilities) (each, a “Declining
                                  Term Loan Lender”). Any prepayment amount declined by a Declining
                                  Term Loan Lender may be retained by the Borrower (“Retained Declined
                                  Proceeds”).

         Voluntary Prepayments:   Voluntary prepayments of borrowings under the Term Loan Facility will be
                                  permitted at any time, in minimum principal amounts to be mutually agreed
                                  upon between the Borrower and the Term Loan Administrative Agent
                                  consistent with the Term Loan Documentation Principles, without premium
                                  or penalty (except the Prepayment Premium referred to below), subject to
                                  reimbursement of the Term Lenders’ redeployment costs (other than lost
                                  profits) in the case of a prepayment of Adjusted LIBOR Loans prior to the
                                  last day of the relevant interest period. Voluntary prepayments of the Term
                                  Loans shall be applied to installments thereof as directed by the Borrower
                                  (and absent such direction, in direct order of maturity). All voluntary
                                  prepayments shall be applied to the class or classes of Term Loans as
                                  selected by the Borrower.

         Prepayment Premium:      Voluntary prepayments and mandatory prepayments (or repricing or
                                  refinancing through any waiver, consent or amendment, including any
                                  mandatory assignment in connection therewith) of initial Term Loans made
                                  pursuant to clause (a) of the “Mandatory Prepayments” section of this Term
                                  Sheet prior to the date that is six months after the Closing Date will be
                                  subject to a prepayment premium of 1.00% (the “Prepayment Premium”) of
                                  the principal amount prepaid, refinanced or amended to the extent
                                  constituting a Repricing Transaction. “Repricing Transaction” shall mean
                                  (i) any prepayment or repayment of initial Term Loans with the proceeds
                                  of, or any conversion of initial Term Loans into, any new or replacement
                                  tranche of senior secured term loans under credit facilities the primary
                                  purpose of which is to reduce the all-in-yield applicable to the initial Term
                                  Loans and (ii) any amendment to the initial Term Loan Facility (or any
                                  exercise of any “yank-a-bank” rights in connection therewith) the primary
                                  purpose of which is to reduce the all-in-yield applicable to the initial Term
                                  Loans (with the all-in-yield, in each case, calculated in a manner consistent

                                                      B-11
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 88 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                      with the MFN Adjustment); provided that such Prepayment Premium shall
                                      not apply if such refinancing or amendment is in connection with a “change
                                      of control” transaction, initial public offering or any transformative
                                      acquisition.

         Term   Loan       Facility   The definitive documentation with respect to the Term Loan Facility (the
         Documentation:               “Term Loan Facility Documentation”) will be initially prepared by counsel
                                      to the Borrower based on a recent precedent to be agreed for a similarly-
                                      situated borrower in the syndicated term loan “B” market to be mutually
                                      agreed, will contain only those mandatory prepayments set forth above in
                                      this Term Sheet and representations, warranties, conditions to borrowing,
                                      affirmative, negative and financial covenants and events of default set forth
                                      below in this Term Sheet, in each case applicable to the Borrower and its
                                      restricted subsidiaries, with materiality thresholds, qualifications,
                                      exceptions, “baskets” and grace and cure periods to be mutually agreed,
                                      with changes and modifications that reflect the “market flex” provisions of
                                      the Fee Letter and shall be no less favorable (except as expressly set forth
                                      in this Exhibit B) to the Borrower and its subsidiaries than the Existing
                                      Term Facility (collectively, the “Term Loan Documentation Principles”).
                                      Notwithstanding the foregoing, all leases of the Borrower, the Guarantors
                                      and the respective restricted subsidiaries of the Borrower or Subsidiary
                                      Guarantors that are or would be treated as operating leases for purposes of
                                      GAAP as of the Signing Date shall be accounted for as operating leases for
                                      purposes of the defined financial terms, including “Capital Lease
                                      Obligations” under the Term Loan Facility Documentation regardless of
                                      any change to GAAP following such date which would otherwise require
                                      such leases to be treated as capital leases; provided that financial reporting
                                      shall not be affected thereby. The Term Loan Facility Documentation will
                                      contain customary European Union bail-in and Beneficial Ownership
                                      Regulation provisions and, to the extent applicable, Department of Labor
                                      lender regulatory representations. The Term Loan Facility Documentation
                                      shall be subject in all respects to the Certain Funds Provision.

         Representations              Consistent with the Term Loan Documentation Principles and include (and
         and Warranties:              limited to) the following (to be applicable to the Borrower and its restricted
                                      subsidiaries): pro forma financial statements; no Material Adverse Effect
                                      (as defined below) after the Closing Date; legal existence; compliance with
                                      laws (including, without limitation, anti-terrorism laws, FCPA and OFAC);
                                      organizational power and authority; due authorization, execution, delivery
                                      and enforceability of the Term Loan Facility Documentation; no violation
                                      of or conflict with law, organizational documents or material debt
                                      agreements; government approvals; material litigation; ownership of
                                      material property; intellectual property; taxes; the Patriot Act; Beneficial
                                      Ownership Certification; FCPA; Sanctions (including OFAC); Federal
                                      Reserve regulations; ERISA and Canadian pension regulations; Investment
                                      Company Act; environmental matters; labor matters; governmental
                                      consents; solvency on the Closing Date; accuracy of written disclosure; the
                                      Patriot Act; PACA and PSA, and creation, perfection and validity of
                                      security interests (subject to permitted liens and other exceptions to
                                      perfection to be mutually agreed and consistent with the Term Loan
                                      Documentation Principles).

                                                          B-12
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 89 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                  “Material Adverse Effect” means any event, circumstance or condition that
                                  has had a material and adverse effect on (a) the business, results of
                                  operations or financial condition of the Borrower and its restricted
                                  subsidiaries, taken as a whole, (b) the ability of the Borrower and its
                                  restricted subsidiaries, taken as a whole, to perform their material payment
                                  obligations under the Facilities Documentation or (c) material remedies
                                  (taken as a whole) of the Administrative Agent and the Lenders under the
                                  Facilities Documentation.

         Conditions Precedent:    The availability of the Term Loan Facility on the Closing Date will be
                                  subject solely to the applicable conditions precedent set forth in Exhibit D
                                  to the Commitment Letter. For the avoidance of doubt, it is agreed that
                                  conditions set forth in Exhibit D are subject, in all respects, to the Certain
                                  Funds Provision.

         Affirmative Covenants:   Consistent with the Term Loan Documentation Principles (to be applicable
                                  to the Borrower and its restricted subsidiaries) and limited to the following:
                                  delivery of consolidated annual audited financial statements within 120
                                  days of the end of each fiscal year without any going concern qualification
                                  or exception (except to the extent such qualification or exception is a result
                                  of a current maturity of indebtedness or any actual or prospective default of
                                  any financial covenant) and, for each of the first three fiscal quarters of any
                                  fiscal year, quarterly unaudited financial statements within 45 days for each
                                  of the first three fiscal quarters of any fiscal year; together with the delivery
                                  of annual financials, customary management discussion and analysis;
                                  together with the delivery of quarterly financials, summary management
                                  discussion and analysis; quarterly lender calls at the Term Loan
                                  Administrative Agent’s request; annual budgets and quarterly (for the first
                                  three fiscal quarters of each fiscal year) and annual compliance certificates;
                                  payment of material taxes; maintenance of existence; compliance with
                                  laws; maintenance of property (subject to casualty, condemnation and
                                  normal wear and tear) and adequate insurance; maintenance of books and
                                  records; right of the Term Loan Administrative Agent to inspect property
                                  and books and records (subject to frequency and cost reimbursement
                                  limitations consistent with the Term Loan Documentation Principles and
                                  other than information subject to confidentiality obligations or attorney-
                                  client privilege and other exceptions to be agreed); information (including,
                                  without limitation, the PATRIOT Act and the Beneficial Ownership
                                  Regulation); notices of events of default; changes in fiscal year; designation
                                  and re-designation of restricted and unrestricted subsidiaries; notices of
                                  litigation and ERISA events which, in either case, result in a Material
                                  Adverse Effect; use of proceeds; further assurances with respect to the
                                  Collateral and Guarantees; material changes in lines of business (other than
                                  lines of business complementary, ancillary, synergistic or incidentally
                                  related to then-existing lines of business); commercially reasonable efforts
                                  to maintain public ratings (but not to maintain a specific rating); in each
                                  case, all with customary materiality qualifiers, exceptions and limitations to
                                  be agreed upon and consistent with the Term Loan Documentation
                                  Principles.


                                                       B-13
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 90 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




         Negative Covenants:     Consistent with the Term Loan Documentation Principles (to be applicable
                                 to the Borrower and its restricted subsidiaries) and limited to the following
                                 (which shall be subject to customary materiality qualifiers, exceptions and
                                 limitations to be mutually agreed upon and which shall be consistent with
                                 the Term Loan Documentation Principles):

                                 1. Limitation on asset sales (with exceptions to include, without limitation,
                                 the Specified Disposition).

                                 2. Limitation on mergers, liquidations, dissolutions and other fundamental
                                 changes.

                                 3. Limitations on dividends, stock repurchases and redemptions of equity
                                 interests.

                                 4. Limitation on incurrence of indebtedness (with exceptions to include,
                                 without limitation, the Facilities, any Incremental Facility, Refinancing
                                 Facility, Incremental Equivalent Debt or Refinancing Notes or and any
                                 permitted refinancings thereof).

                                 5. Limitation on investments.

                                 6. Limitation on liens (with exceptions to include liens securing the
                                 Facilities (including any Incremental Facility and any Refinancing Facility),
                                 Incremental Equivalent Debt and Refinancing Notes).

                                 7. Limitations on restrictions on distributions from subsidiaries and granting
                                 of negative pledge clauses.

                                 8. Limitations on prepayments, redemptions and repurchases of certain
                                 material debt that is subordinated in right of payment or security to the
                                 Facilities or is unsecured, excluding for the avoidance of doubt, the ABL
                                 Loans.

                                 9. Limitations on amendments to organizational documents and material
                                 Junior Debt documents, in each case, solely to the extent such amendments
                                 are materially adverse to the Term Lenders.

                                 10. Limitations on transactions with affiliates.

                                 Unless an event of default has occurred and is continuing or would result
                                 therefrom (at the time of execution of a binding agreement in respect
                                 thereof), the Borrower and its restricted subsidiaries may make acquisitions
                                 (each, a “Permitted Acquisition”), subject solely to the following terms and
                                 conditions: (i) after giving effect thereto, the Borrower is in compliance
                                 with the permitted lines of business covenant and (ii) if the Borrower or any
                                 of its restricted subsidiaries acquires the majority of the equity interests of
                                 any person in connection with such acquisition such person will, subject to
                                 the right of the Borrower to designate an unrestricted subsidiary and
                                 (subject to a cap on amounts invested by Term Loan Loan Parties in entities
                                 that do not become (or assets that do not become owned by) Term Loan

                                                      B-14
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 91 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                      Loan Parties) become a restricted subsidiary and, solely to the extent
                                      required by and subject to the limitations set forth in, “Guarantee”” and
                                      “Security” and the immediately preceding parenthetical above, the acquired
                                      company and its subsidies will become Term Loan Guarantors and pledge
                                      their Collateral to the Term Loan Administrative Agent.

                                      The Borrower will be also permitted to utilize an “Available Additional
                                      Basket” in an amount equal to (a) a fixed amount to be agreed, plus (b) 50%
                                      of cumulative consolidated net income (to be defined consistent with the
                                      Term Loan Documentation Principled), plus (c) the proceeds of new public
                                      or private qualified equity issuances by, and capital contributions to, the
                                      Borrower after the Closing Date, plus (d) debt and disqualified stock which
                                      have been exchanged or converted into qualified equity of the Borrower
                                      (and any direct or indirect parent thereof) after the Closing Date, plus (e)
                                      the proceeds of sales of investments made under the Available Additional
                                      Basket, plus (f) without duplication of amounts under clause (e) above,
                                      returns, profits, distributions and similar amounts received on investments
                                      made under the Available Additional Basket (up to the amount of the
                                      original investment), plus (g) the investments of the Borrower and its
                                      restricted subsidiaries in any unrestricted subsidiary that have been
                                      transferred to the Borrower or any of its restricted subsidiaries, in each case
                                      up to the amount of the original investment made in such unrestricted
                                      subsidiary under the Available Additional Basket, plus (h) the amount of
                                      Retained Declined Proceeds, plus (i) the sale of equity interests or assets of
                                      an unrestricted subsidiary, joint venture or minority investment that has
                                      been re-designated as a restricted subsidiary or that has been merged or
                                      consolidated into a Term Loan Party or any of its restricted subsidiaries or
                                      the fair market value of the assets of any unrestricted subsidiary, joint
                                      venture or minority investment that have been transferred to a Term Loan
                                      Loan Party or any of its restricted subsidiaries, in each case up to the
                                      amount of the original investment made in such unrestricted subsidiary,
                                      joint venture or minority investment under the Available Additional Basket,
                                      plus (k) certain other items to be mutually agreed and consistent with the
                                      Term Loan Documentation Principles, in the case of each of the foregoing
                                      clauses (a) through (k), to the extent not otherwise applied to make
                                      investments to other restricted payments (including subordinated debt
                                      prepayments, redemptions or repurchases); provided that, to the extent such
                                      amounts are to be utilized for dividends, stock repurchases and redemptions
                                      of equity interests or for prepayments, redemption and repurchases of
                                      Junior Debt, the unused amounts under the Available Additional Basket
                                      shall only be available so long as (x) no event of default has occurred and is
                                      continuing and (y) the Borrower shall be in compliance, on a pro forma
                                      basis, with a Consolidated Total Net Leverage Ratio to be agreed (the
                                      “Available Additional Basket Conditions”).

         Limited Condition            Consistent with the Term Loan Documentation Principles.
         Transactions:

         Financial Covenant:          None.
         Unrestricted Subsidiaries:   The Term Loan Facility Documentation will contain provisions pursuant to

                                                           B-15
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 92 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                 which, so long as no event of default is continuing, the Borrower will be
                                 permitted to designate any existing or subsequently acquired or organized
                                 subsidiary as an “unrestricted subsidiary” and subsequently re-designate
                                 any such unrestricted subsidiary as a restricted subsidiary, if, on a pro
                                 forma basis, the Borrower would be in compliance with a maximum
                                 Consolidated Total Net Leverage Ratio equal to the Consolidated Total Net
                                 Leverage Ratio on the Closing Date, provided, (x) such designation of a
                                 restricted subsidiary as an unrestricted shall be deemed to constitute the
                                 incurrence of indebtedness and liens of such subsidiary (and reduction in
                                 an outstanding investment). Unrestricted subsidiaries will not be subject to
                                 the mandatory prepayments, representations and warranties, covenants,
                                 events of default or other provisions of the Term Loan Facility
                                 Documentation, and the results of operations and indebtedness of
                                 unrestricted subsidiaries will not be taken into account for purposes of
                                 calculating any financial ratios or baskets contained in the Term Loan
                                 Facility Documentation.

         Events of Default:      Consistent with the Term Loan Documentation Principles (to be applicable
                                 to the Borrower and its restricted subsidiaries) and limited to the following
                                 (with grace periods, baskets and materiality thresholds to be mutually
                                 agreed upon and consistent with the Term Loan Documentation Principles):
                                 nonpayment of principal; nonpayment of interest with a grace period of
                                 5 business days; nonpayment of fees or other amounts with a grace period
                                 of 10 business days; any representation or warranty in the Term Loan
                                 Facility Documentation proving to have been materially incorrect when
                                 made or deemed made; failure to perform or observe covenants set forth in
                                 the Term Loan Facility Documentation within a specified period of time
                                 where appropriate (subject, in the case of affirmative covenants, to a grace
                                 period of 30 days following written notice from the Term Loan
                                 Administrative Agent (other than in respect of maintenance of the
                                 Borrower’s existence and notices of default); cross-default (other than with
                                 respect to the ABL Facility) and cross-acceleration to debt in excess of a
                                 materiality threshold; cross-acceleration to the ABL Facility; bankruptcy
                                 and insolvency defaults (with a 60 day grace period for involuntary
                                 proceedings); final monetary judgment defaults to the extent not covered by
                                 indemnities or insurance above a materiality threshold (with a 60 day grace
                                 period); customary ERISA events that would result in a Material Adverse
                                 Effect; invalidity of material guarantees or impairment of security of a
                                 material portion of the Collateral; and change of control (to be defined in a
                                 manner consistent with the Term Loan Documentation Principles)).

         Voting:                 Amendments and waivers of the Term Loan Facility Documentation will
                                 require the approval of Term Lenders holding more than 50% of the
                                 aggregate amount of loans and commitments under the Facilities (the
                                 “Required Term Lenders”), except that (a) only the consent of each directly
                                 and adversely affected Lender (and not the Required Term Lenders) shall
                                 be required with respect to (i) increases in commitments of such Term
                                 Lender (it being understood that a waiver of any condition precedent or the
                                 waiver of any default, event of default or mandatory prepayment shall not
                                 constitute an increase of any commitment of any Term Lender),
                                 (ii) reductions of principal, interest or fees payable to such Term Lender

                                                     B-16
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 93 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                 (other than waivers of default interest, a default or event of default or
                                 mandatory prepayment), provided that any change in the definitions of any
                                 ratio used in the calculation of any rate of interest or fees (or the component
                                 definitions) shall not constitute a reduction in any rate of interest or fees,
                                 (iii) extensions of final scheduled maturity or scheduled times for payment
                                 of principal, interest or fees owing to such Term Lender (it being
                                 understood and agreed that the waiver of any mandatory prepayment,
                                 default interest, default or event of default shall only require the consent of
                                 the Required Term Lenders) and (iv) alterations of such Lender’s pro rata
                                 sharing of payments, (b) the consent of all Term Lenders shall be required
                                 with respect to (i) releases of all or substantially all of the Term Loan
                                 Guarantors or all or substantially all of the Collateral (other than in
                                 connection with permitted asset sales, dispositions, mergers, liquidations or
                                 dissolutions or as otherwise permitted) and (ii) reductions to any of the
                                 voting percentages, and (c) the consent of the Term Loan Administrative
                                 Agent shall be required with respect to amendments and waivers directly
                                 adversely affecting its rights or duties; it being understood that (i) additional
                                 extensions of credit permitted under the Term Loan Facility Documentation
                                 shall not require the consent of all Term Lenders but instead shall only
                                 require the consent of each Term Lender extending such credit, (ii) any
                                 applicable intercreditor agreement may be amended solely with the consent
                                 of the Term Loan Administrative Agent to give effect thereto or to carry out
                                 the purposes thereof and (iii) there shall be no “class” voting requirement
                                 for amendments, modifications or supplements to the Term Loan Facility
                                 Documentation.

                                 The Term Loan Facility Documentation shall contain a mechanism to
                                 permit the Borrower (a) with the consent of each directly and adversely
                                 affected Term Lender under the Term Loan Facility, but without the
                                 consent of any other Term Lender or the Required Term Lenders, to extend
                                 the maturity date and to provide for different interest rates and fees and
                                 prepayments for the Term Lender providing such extended maturity date, so
                                 long as an offer to extend the final expiration or maturity date of the
                                 applicable Facility is made to all Term Lenders of the applicable class on a
                                 pro rata basis pursuant to procedures established by the Term Loan
                                 Administrative Agent and (b) with the consent of each directly and
                                 adversely affected Term Lender under the applicable Facility (but no other
                                 Term Lender) to provide for a “re-pricing” amendment which reduces the
                                 interest rate accruing in respect of the Term Loans and/or Revolving Loans
                                 held by such Term Lender.

                                 In connection with any proposed amendment, modification, waiver or
                                 termination (a “Proposed Change”) requiring the consent of all Term
                                 Lenders or all directly and adversely affected Term Lenders, if the consent
                                 to such Proposed Change of other Term Lenders whose consent is required
                                 is not obtained (but the consent of the Required Term Lenders or more than
                                 50% (in principal amount) of the directly and adversely affected Term
                                 Lenders, as applicable, is obtained) (any such Term Lender whose consent
                                 is not obtained being referred to as a “Non-Consenting Lender”), then the
                                 Borrower may, at its option and at its sole expense and effort, upon notice
                                 to such Non-Consenting Lender and the Term Loan Administrative Agent,

                                                      B-17
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 94 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                 (x) require such Non-Consenting Lender to assign and delegate, without
                                 recourse (in accordance with and subject to customary restrictions on
                                 assignment), all its interests, rights and obligations under the Term Loan
                                 Facility Documentation with respect to the applicable class or classes of
                                 loans to an assignee that shall assume such obligations (which assignee may
                                 be another Term Lender, if a Term Lender accepts such assignment) and/or
                                 (y) terminate the commitment of such Non-Consenting Lender and prepay
                                 such Term Lender on a non-pro rata basis; provided that, such Non-
                                 Consenting Lender shall have received payment of an amount equal to the
                                 outstanding principal of its loans, accrued interest thereon, accrued fees and
                                 all other amounts then due and owing to it under the Term Loan Facility
                                 Documentation with respect to such class or classes from the assignee (to
                                 the extent of such outstanding principal and accrued interest and fees) or the
                                 Borrower (in the case of all other amounts).

                                 The Term Loan Facility Documentation shall contain customary provisions
                                 consistent with the Term Loan Documentation Principles for replacing or
                                 terminating the commitments of (i) an insolvent Term Lender, (ii) a Lender
                                 failing to fund its commitment (a “Defaulting Lender”), (iii) a Lender
                                 seeking indemnity for increased costs or grossed-up tax payments and (iv) a
                                 Lender refusing to extend its commitment, in each case consistent with the
                                 Term Loan Documentation Principles.

                                 In addition, the Term Loan Facility Documentation shall provide for the
                                 amendment (or amendment and restatement) of the Term Loan Facility
                                 Documentation to (a) add one or more additional or replacement credit
                                 facilities thereto and changes related thereto and (b) to provide for term
                                 loans replacing all or a portion of the Term Loans, subject to customary
                                 limitations, with only the consent of the Borrower and the lenders providing
                                 such replacement term loans and, in connection with any of the foregoing,
                                 the right of the Borrower to require the applicable Term Lenders to assign
                                 their Term Loans to the providers of any replacement credit facility or loans
                                 or to prepay their outstanding loans and terminate their commitments.

                                 The Term Loan Facility Documentation will permit guarantees, collateral
                                 security documents and related documents to be amended and waived with
                                 the consent of the Term Loan Administrative Agent at the request of
                                 Borrower without the need for consent by any other Term Lender if such
                                 amendment or waiver is delivered in order to (i) comply with local law or
                                 advice of local counsel or (ii) cause such guarantee, collateral security
                                 document or other document to be consistent with or effectuate the credit
                                 agreement and the other Term Loan Facility Documentation. The Term
                                 Loan Administrative Agent shall be entitled (in its discretion) to extend any
                                 deadline for taking actions required to perfect security interests in collateral.

                                 In addition, if the Term Loan Administrative Agent and the Borrower shall
                                 have jointly identified an obvious error, defect or any error or omission of a
                                 technical nature in the Term Loan Facility Documentation, then the Term
                                 Loan Administrative Agent and the Borrower shall be permitted to amend
                                 such provision without further action or consent of any other party if such
                                 amendment is posted to the Lenders and Required Lenders (to be defined)

                                                      B-18
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 95 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                      do not oppose such amendment within five business days of such posting.

         Cost and Yield Protection:   Usual for facilities and transactions of this type (including mitigation
                                      provisions and to include Dodd-Frank and Basel III as changes in law) and
                                      consistent with the Term Loan Documentation Principles; provided that
                                      requests for such additional payments shall be limited to circumstances in
                                      which the applicable Lender is imposing such charges on other similarly
                                      situated borrowers under comparable syndicated credit facilities. The Term
                                      Loan Facility Documentation will contain customary tax gross-up
                                      provisions.

         Assignments and              The Term Lenders will be permitted to assign loans and commitments with
         Participations:              the consent (not to be unreasonably withheld or delayed) of the Borrower
                                      (unless a payment or bankruptcy (with respect to the Borrower) event of
                                      default has occurred and is continuing or such assignment is to a Term
                                      Lender, an affiliate of a Term Lender or an approved fund of a Term
                                      Lender); provided that, with respect to the Term Loan Facility, the
                                      Borrower’s consent shall be deemed given if it fails to respond within
                                      fifteen business days; provided further that, no loans or commitments shall
                                      be assigned to Disqualified Institutions. Each assignment (except to other
                                      Term Lenders or their affiliates) will be in a minimum amount of
                                      $1,000,000 or will be the assignment of the entire remaining amount of an
                                      assigning Term Lender’s Term Loans.

                                      The Term Loan Administrative Agent shall have no duties or
                                      responsibilities for monitoring or enforcing prohibitions on assignment to
                                      Disqualified Institutions.

                                      The Term Lenders will be permitted to participate loans and commitments
                                      without restriction (except as provided below).             Voting rights of
                                      participants shall be limited to matters in respect of (a) reductions of
                                      principal, interest or fees owing to such participant, (b) extensions of final
                                      scheduled maturity or scheduled times for payment of interest or fees owing
                                      to such participant and (c) releases of Collateral or Guarantees requiring the
                                      approval of all Term Lenders. In no event shall any portion of the Facilities
                                      be participated to any Disqualified Institution (so long as the identity of any
                                      such Disqualified Institution to whom no portion of the Facilities shall be
                                      participated is available to all Term Lenders).

         Expenses and                 The Borrower shall pay within thirty (30) days after written demand
         Indemnification:             (including documentation reasonably supporting such request) (a) all
                                      reasonable documented out-of-pocket expenses of the Term Loan
                                      Administrative Agent and the Term Loan Lead Arrangers associated with
                                      the syndication, preparation, execution, delivery, negotiation and
                                      administration of the Term Loan Facility Documentation and any
                                      amendment or waiver with respect thereto (in the case of (i) legal fees and
                                      expenses, limited to the reasonable documented fees, disbursements and
                                      other charges of one counsel identified herein and, to the extent reasonably
                                      necessary, one local counsel in each relevant jurisdiction, which, in each
                                      case, shall exclude allocated costs of in-house counsel and (ii) fees or

                                                           B-19
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 96 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                 expenses with respect to any other advisor or consultant, solely to the extent
                                 the Borrower has consented to the retention of such person) and (b) all
                                 reasonable documented out-of-pocket expenses of the Term Loan
                                 Administrative Agent and the Term Lenders (in the case of legal fees and
                                 expenses, limited to the reasonable documented fees, disbursements and
                                 other charges of one counsel for the Term Loan Administrative Agent and
                                 the Term Lenders (taken as a whole) and to the extent reasonably
                                 necessary, one local counsel in each relevant jurisdiction and, in the event
                                 of a conflict of interest, one additional conflicts counsel for the affected
                                 Indemnified Persons (as defined below) taken as a whole, which, in each
                                 case, shall exclude allocated costs of in-house counsel), in connection with
                                 the enforcement of the Term Loan Facility Documentation.

                                 The Borrower will, within thirty (30) days after written demand, indemnify
                                 the Term Loan Administrative Agent, the Term Loan Lead Arrangers, the
                                 Term Lenders, their respective affiliates, and their respective officers,
                                 directors, employees, members, agents, advisors, representatives and
                                 controlling persons (each an “Indemnified Person”), and hold them
                                 harmless from and against all losses, claims, damages, liabilities and
                                 expenses (in the case of (i) legal fees and expenses, limited to reasonable
                                 fees, disbursements and other charges of one primary counsel for all such
                                 Indemnified Persons (taken as a whole) and to the extent reasonably
                                 necessary, one local counsel in each relevant jurisdiction and, in the event
                                 of a conflict of interest, one additional counsel for the affected Indemnified
                                 Persons taken as a whole, which, in each case, shall exclude allocated costs
                                 of in-house counsel and (ii) any other advisor or consultant, solely to the
                                 extent the Borrower has consented to the retention of such person) and
                                 liabilities of any such Indemnified Person arising out of or relating to any
                                 claim or any action, suit or other proceedings (regardless of whether any
                                 such Indemnified Person is a party thereto or whether such claim, litigation,
                                 or other proceeding is brought by a third party or by the Borrower or any of
                                 its affiliates) that relate to the Term Loan Facility Documentation or the use
                                 of proceeds therefrom; provided that, no Indemnified Person will be
                                 indemnified (a) for its (or any of its affiliates’ or any of its or their
                                 respective officers’, directors’, employees’, members’, agents’, advisors’,
                                 representatives’ and controlling persons’) willful misconduct, bad faith or
                                 gross negligence (to the extent determined in a final non-appealable order
                                 of a court of competent jurisdiction), (b) for its (or any of its affiliates’ or
                                 any of its officers’, directors’, employees’, members’, agents’, advisors’,
                                 representatives’ and controlling persons’) material breach of its obligations
                                 under the Term Loan Facility Documentation (to the extent determined in a
                                 final non-appealable order of a court of competent jurisdiction), (c) for any
                                 dispute among Indemnified Persons (or any of their respective affiliates or
                                 any of their respective officers, directors, members, employees, agents,
                                 advisors, representatives and controlling persons) that does not involve an
                                 act or omission by the Borrower or any of its subsidiaries (other than any
                                 claims against the Term Loan Administrative Agent or the Term Loan Lead
                                 Arrangers in their capacity as such but subject to clause (a) and (b) above)
                                 or (d) for any settlement effected without the Borrower’s prior written
                                 consent (not to be unreasonably withheld or delayed), but if settled with
                                 Borrower’s prior written consent or if there is a final non-appealable

                                                      B-20
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 97 of 139
                                                                       RECEIVED  NYSCEF: 01/30/2019




                                    judgment against an Indemnified Person in any such proceeding, the
                                    Borrower will indemnify and hold harmless such Indemnified Person from
                                    and against any and all actual losses, claims, damages, liabilities and
                                    expenses by reason of such settlement or judgment in accordance with this
                                    section. Each such Indemnified Person agrees to refund and return any and
                                    all amounts paid by the Borrower to such Indemnified Person to the extent
                                    any of the foregoing items described in clauses (a) through (d) occurs (to
                                    the extent determined in a final non-appealable order of a court of
                                    competent jurisdiction). None of the Indemnified Persons or the Borrower
                                    shall be liable for any special, indirect, consequential or punitive damages
                                    in connection with the Facilities (except to the extent of its indemnity or
                                    reimbursement obligations hereunder in respect of any losses, claims,
                                    damages, liabilities and expenses incurred or paid by an Indemnified Person
                                    to a third party).

         Governing Law              New York.
         and Forum:

         Counsel to Term Loan       Davis Polk & Wardwell LLP
         Administrative Agent and
         Term Loan Lead
         Arrangers:




                                                        B-21
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2          1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 98 of 139
                                                                           RECEIVED  NYSCEF: 01/30/2019




                                                                                      ANNEX I TO EXHIBIT B

         Interest Rates:             The interest rates under the Term Loan Facility will be, at the option of the
                                     Borrower, Adjusted LIBOR, plus 2.75% or ABR, plus 1.75%; provided
                                     that, such interest rates will be subject to a step-down of 25 bps if the
                                     Consolidated First Lien Net Leverage Ratio is equal to or less than a level
                                     to be agreed.
                                     As used herein:

                                     “Adjusted LIBOR” means the London interbank offered rate, adjusted for
                                     statutory reserve requirements (and each Term Loan designated as such, an
                                     “Adjusted LIBOR Loan”); provided that Adjusted LIBOR shall be deemed
                                     to be no less than 0.00% per annum.

                                     “ABR” means the highest of (i) the rate the Term Loan Administrative
                                     Agent announces from time to time as its prime rate, (ii) the Federal Funds
                                     Effective Rate, plus 1/2 of 1% and (iii) Adjusted LIBOR plus 1% (and each
                                     Term Loan designated as such, an “ABR Loan”).

                                     Adjusted LIBOR borrowings may be made for interest periods of 1, 2, 3 or
                                     6 months and, if available to all relevant Term Lenders, a period shorter
                                     than one month or a period of 12 months, as selected by the Borrower.

                                     Interest on Adjusted LIBOR Loans and all fees will be payable in arrears on
                                     the basis of a 360-day year, calculated on the basis of the actual number of
                                     days elapsed. Interest on ABR Loans will be payable in arrears on the basis
                                     of a 365-day year (or a 366-day year in a leap year) calculated on the basis
                                     of the actual number of days elapsed. Interest will be payable on Adjusted
                                     LIBOR Loans on the last day of the applicable interest period (or at the end
                                     of each three months, in the case of interest periods longer than three
                                     months) and upon prepayment, and on ABR Loans quarterly and upon
                                     prepayment.

                                     If either (i) the Term Loan Administrative Agent determines that adequate
                                     and reasonable means do not exist for ascertaining Adjusted LIBOR and
                                     such circumstances are unlikely to be temporary and/or (ii) the supervisor
                                     for the administrator of the London interbank offered rate or a governmental
                                     authority having jurisdiction over the Term Loan Administrative Agent has
                                     made a public statement identifying a specific date after which the London
                                     interbank offered rate shall no longer be used for determining interest rates
                                     for loans, then the Term Loan Administrative Agent and the Borrower shall
                                     endeavor to establish an alternate rate of interest to “LIBOR” and that gives
                                     due consideration to the then prevailing market convention for determining
                                     a rate of interest for syndicated loans in the United States at such time and
                                     shall enter into an amendment to reflect such alternate rate of interest and
                                     such other related changes to the Term Loan Facility Documentation as
                                     may be applicable, which amendment shall not require the consent of any
                                     Lender unless the Term Loan Administrative Agent shall have received,
                                     within five business days of the date notice of such successor or alternative
                                     index rate is provided to the Lenders, a written notice from the Required
                                     Lenders stating that such Required Lenders object to such amendment.

         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
                Case
NYSCEF DOC. NO. 2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 99 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         Default Rate:             Upon any payment or bankruptcy event of default, the interest rate will be,
                                   with respect to overdue principal, the applicable interest rate, plus 2.00%
                                   per annum and, with respect to any other overdue amount, the interest rate
                                   applicable to ABR Loans, plus 2.00% per annum (other than to Defaulting
                                   Lenders). Interest on such overdue amounts will be payable upon written
                                   demand.




                                                       B-I-2
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 100 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019




                                                                                                      EXHIBIT C
                                                    Project Jedi
                                                    ABL Facility
                                           Summary of Terms and Conditions

                          Capitalized terms used but not defined in this Exhibit C shall have the respective
         meanings set forth in the letter agreement to which this Exhibit C is attached and in the other Exhibits
         attached thereto. In the case of any such capitalized term that is subject to multiple and differing
         definitions, the appropriate meaning thereof in this Exhibit C shall be determined by reference to the
         context in which it is used.

         Borrowers:                   With respect to the U.S. Facility (as defined below), the Borrower (as
                                      defined in Exhibit B) (the “Borrower”) and other domestic co-borrowers
                                      consistent with the Existing ABL Facility (collectively, the “U.S.
                                      Borrowers”).

                                      With respect to the Canadian Facility (as defined below), UNFI Canada,
                                      Inc. (the “Canadian Borrower”).

         ABL Administrative           In the case of the Incremental ABL Facility, the administrative agent and
         Agent and ABL Collateral     collateral agent under the Existing Facility will continue to act as the
         Agent:                       administrative agent and collateral agent (the “Existing ABL Agent”; the
                                      Existing ABL Agent or the New ABL Agent (as defined below), as the case
                                      may be, the “ABL Administrative Agent”).

                                      In the case of the Backstop ABL Facility, Bank of America, N.A. (“Bank of
                                      America”) will act as the sole administrative agent and sole collateral agent
                                      (in such capacities and together with its permitted successors, the “New
                                      ABL Agent” and, collectively with the Term Loan Administrative Agent (as
                                      defined in Exhibit B), the “Administrative Agents”) for a syndicate of
                                      banks, financial institutions and other institutional lenders and investors
                                      (other than Disqualified Institutions) (together with the Initial ABL
                                      Lenders, the “ABL Lenders” and, collectively with the Term Lenders (as
                                      defined in Exhibit B), the “Lenders”) reasonably acceptable to the Borrower
                                      (such acceptance not to be unreasonably withheld or delayed).

         ABL Lead Arrangers and       MLPFS, GS Bank, Wells Fargo Bank, JPMCB and US Bank (collectively,
         Bookrunners:                 in such capacities, the “ABL Lead Arrangers” and, together with the Term
                                      Loan Lead Arrangers (as defined in Exhibit B), the “Lead Arrangers”).

         ABL Facility:                Either (x) an increase in the U.S. Revolver Commitments and/or the
                                      Canadian Commitments under and as defined in the Third Amended and
                                      Restated Loan and Security Agreement dated as of April 29, 2016 among
                                      the Borrower, Bank of America, N.A. and the other borrowers, agents and
                                      lenders party thereto (the “Existing ABL Facility”) in an aggregate principal
                                      amount of $1,100,000,000 (the “Incremental ABL Facility”) pursuant to the
                                      ABL Amendment or (y) in the event the ABL Amendment is not approved
                                      by the requisite lenders under the Existing ABL Facility on or prior to the
                                      Closing Date, an asset-based revolving facility in an aggregate principal
                                      amount of $2,000,000,000 comprised of (i) an asset-based revolving credit
                                      facility in an aggregate principal amount of $1,950,000,000 available for

         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 101 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019




                                    U.S. Borrowers (the “U.S. Facility”) and (ii) an asset-based revolving
                                    facility in an aggregate principal amount of $50,000,000 available for the
                                    Canadian Borrower (the “Canadian Facility”) (collectively, the “Backstop
                                    ABL Facility” and, together with the Incremental ABL Facility, the “ABL
                                    Facility”; loans incurred under the ABL Facility shall be the “ABL Loans”).
                                    The ABL Loans will be subject to availability as described under the
                                    heading “Availability” below.

         Use of Proceeds:           Subject to Availability (as defined below), the proceeds of loans under the
                                    ABL Facility will be used (a) on the Closing Date, to issue or cash
                                    collateralize any letters of credit or to fund any upfront fees or OID due to
                                    the exercise of the “market flex” provisions of the Fee Letter with respect to
                                    the Term Loan Facility, (b) on or after the Closing Date, to finance working
                                    capital and general corporate purposes from time to time for the Borrower
                                    and its subsidiaries, (c) on the Closing Date, to fund a portion of the
                                    purchase price in connection with the Acquisition, and (d) on the Closing
                                    Date, to pay transaction fees, costs and expenses; provided that the
                                    aggregate amount of ABL Loans made on the Closing Date for purposes set
                                    forth in clauses (b) through (d) above shall not exceed $1,200 million in the
                                    aggregate plus, at the Borrower’s election, an amount sufficient to fund any
                                    original issue discount (“OID”) or upfront fees required to be funded in
                                    connection with the “market flex” provisions of the Fee Letter.

         Availability:              In the case of the Incremental ABL Facility: pursuant to the Existing ABL
                                    Facility.

                                    In the case of the Backstop ABL Facility:

                                    Availability under the U.S. Facility will be equal to the lesser of (a) the then
                                    available unutilized commitments under the U.S. Facility and (b) the then
                                    available unutilized U.S. Borrowing Base (as defined below).

                                    “U.S. Borrowing Base” shall mean (a) 90% of Eligible Accounts (to be
                                    defined in a manner consistent with the ABL Documentation Principles),
                                    plus (b) 90% of NOLV Percentage of the Value of Eligible Inventory (each
                                    to be defined in a manner consistent with the ABL Documentation
                                    Principles), plus (c) Qualified Cash (to be defined in a manner consistent
                                    with the ABL Documentation Principles), plus (d) Eligible Pharmacy
                                    Receivables (to be defined in a manner consistent with the Target ABL
                                    Facility with certain exceptions to be agreed), subject to advance rates to be
                                    agreed, plus (e) Pharmacy Scripts Availability (to be defined in a manner
                                    consistent with the Target ABL Facility with certain exceptions to be
                                    agreed), in each case of the U.S. Borrowers, minus (f) applicable reserves
                                    (such reserves shall be established from time to time by the ABL
                                    Administrative Agent in its permitted discretion on the same terms and
                                    conditions of and consistent with the ABL Documentation Principles).

                                    Availability under the Canadian Facility will be equal to the lesser of (a) the
                                    then available unutilized commitments under the Canadian Facility and (b)
                                    the then available unutilized Canadian Borrowing Base (as defined below).


                                                          C-2
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 102 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                    “Canadian Borrowing Base” shall mean (a) 90% of Eligible Accounts (to be
                                    defined in a manner consistent with the ABL Documentation Principles),
                                    plus (b) 90% of NOLV Percentage of the Value of Eligible Inventory (each
                                    to be defined in a manner consistent with the ABL Documentation
                                    Principles), plus (c) Qualified Cash (to be defined in a manner consistent
                                    with the ABL Documentation Principles), in each case of the Canadian
                                    Borrower, minus (d) applicable reserves (such reserves shall be established
                                    from time to time by the ABL Administrative Agent in its permitted
                                    discretion on the same terms and conditions of and consistent with the ABL
                                    Documentation Principles).

                                    The U.S. Borrowing Base and the Canadian Borrowing Base (collectively,
                                    the “Borrowing Base”) shall be computed pursuant to a Borrowing Base
                                    certificate to be delivered by the Borrower in such manner and at such
                                    frequency as is consistent with the ABL Documentation Principles.

                                    The Borrower will use commercially reasonable efforts to deliver a field
                                    examination and inventory appraisal prior to the Closing Date. In the event
                                    the New ABL Agent has not received its field examinations and inventory
                                    appraisals with respect to the Target and its subsidiaries (the “Target
                                    Group”) prior to the Closing Date, the Borrower shall provide the New
                                    ABL Agent and its advisors and consultants with sufficient access and
                                    relevant information relating to the Target Group and its assets to complete
                                    such field examinations and inventory appraisals on or before the 90th day
                                    after the Closing Date. In the case of the Backstop ABL Facility, during the
                                    period from the Closing Date and until the New ABL Agent’s receipt and
                                    reasonable opportunity to review such field examinations and inventory
                                    appraisals, Availability with respect to the Target Group (to the extent any
                                    member is an ABL Loan Party) shall be based on the Target’s existing
                                    asset-based revolving credit facility; and if the New ABL Agent does not
                                    receive such field examinations and inventory appraisals on or prior to the
                                    90th day after the Closing Date, Availability with respect to the Target
                                    Group shall be zero on and after such 90th day until the New ABL Agent’s
                                    receipt and reasonable opportunity to review such field examinations and
                                    inventory appraisals.

                                    Notwithstanding the foregoing, it is agreed that regardless of the Borrowing
                                    Base calculations on the Closing Date, availability under the ABL Facility
                                    (whether the Existing ABL Facility, as amended by the Incremental ABL
                                    Facility, or the Backstop ABL Facility) shall be no less than $1,500 million
                                    on the Closing Date until the 90th day after the Closing Date; provided if the
                                    ABL Administrative Agent receives field examinations and inventory
                                    appraisals prior to the Closing Date and Availability is less than or equal to
                                    $1,500 million, then Availability shall be deemed to be the greater of (x)
                                    such Availability and (y) $1,300 million until the 90th day after the Closing
                                    Date.

         Interest Rates and Fees:   As set forth on Annex I to this Exhibit C.




                                                         C-3
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 103 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         Maturity:                 The Incremental ABL Facility will mature, and the lending commitments
                                   thereunder will terminate, on April 29, 2021 and the Backstop ABL Facility
                                   will mature, and the lending commitments thereunder will terminate, on the
                                   date that is five (5) years from the Closing Date.

         Cash Management/Cash      In the case of the Incremental ABL Facility, pursuant to the Existing ABL
         Dominion:                 Facility.

                                   In the case of the Backstop ABL Facility, the Borrower shall deliver
                                   account control agreements on the Borrower’s concentration accounts and
                                   other accounts to be mutually agreed within 90 days after the Closing Date,
                                   subject to extensions agreed to by the ABL Administrative Agent. After a
                                   Trigger Event (as defined in the Existing ABL Facility), amounts in
                                   controlled accounts will be swept into a core concentration account
                                   maintained with the ABL Administrative Agent, subject to customary
                                   exceptions and thresholds and consistent with the ABL Documentation
                                   Principles.


         Letters of Credit:        In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                                   Facility.

                                   In the case of the Backstop ABL Facility:

                                   Up to an amount to be agreed of the ABL Facility will be available to the
                                   Borrower in the form of standby and trade letters of credit, which will
                                   reduce availability under the ABL facility on a dollar-for-dollar basis.
                                   Letters of credit will be issued by GS Bank and other ABL Lenders (in such
                                   capacity, the “Issuing Banks”); provided that neither GS Bank nor any of its
                                   affiliates shall be required to issue trade letters of credit; provided, further,
                                   that each Initial ABL Lender that holds commitments under the ABL
                                   Facility shall have a letter of credit commitment that is proportionate with
                                   its commitment under the ABL Facility. Each letter of credit shall expire
                                   not later than the earlier of (a) 12 months after its date of issuance or such
                                   longer period of time as may be agreed by the applicable Issuing Bank and
                                   (b) the fifth business day prior to the final maturity of the ABL Facility;
                                   provided that any standby letter of credit may provide for renewal thereof
                                   for additional periods of up to 12 months or such longer period of time as
                                   may be agreed by the applicable Issuing Bank (which in no event shall
                                   extend beyond the date referred to in clause (b) above, except to the extent
                                   cash collateralized or backstopped pursuant to arrangements reasonably
                                   acceptable to the relevant Issuing Banks).

                                   Drawings under any letter of credit shall be reimbursed by the Borrower
                                   (whether with its own funds or with the proceeds of borrowings under the
                                   ABL Facility) within one (1) business day. Each ABL Lender under the
                                   ABL Facility shall be irrevocably obligated to reimburse such Issuing Bank
                                   pro rata based upon their respective ABL Facility commitments.

         Swingline Loans:          Consistent with the ABL Documentation Principles.


                                                         C-4
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 104 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         Guarantees:              In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                                  Facility.

                                  In the case of the Backstop ABL Facility, all obligations of the Borrower
                                  under the ABL Facility and, at the option of the Borrower, the obligations
                                  of the Borrower or any of its subsidiaries under interest rate protection,
                                  currency exchange or other hedging arrangements with the ABL
                                  Administrative Agent, an ABL Lead Arranger, an ABL Lender or an
                                  affiliate of the ABL Administrative Agent, an ABL Lead Arranger or an
                                  ABL Lender (at the time such agreement was entered into or, in the case of
                                  any such arrangements existing on the Closing Date, on the Closing Date)
                                  specifically designated by the Borrower as “ABL Pari Passu Secured
                                  Hedging Arrangements” (collectively, the “ABL Pari Passu Secured
                                  Hedging Arrangements”) and, at the option of the Borrower, the cash
                                  management obligations of the Borrower or any of its subsidiaries owing to
                                  the ABL Administrative Agent, any ABL Lender or an affiliate of the ABL
                                  Administrative Agent or any ABL Lender (at the time such arrangement
                                  was entered into or, in the case of any such arrangements existing on the
                                  Closing Date, on the Closing Date) and specifically identified by the
                                  Borrower as “ABL Secured Cash Management Obligations” (collectively,
                                  “ABL Secured Cash Management Obligations”) will be unconditionally
                                  guaranteed (the “ABL Guarantees”) by each Guarantor under the Term
                                  Loan Facility and as provided in the following proviso, each wholly-owned
                                  subsidiary of the Borrower organized in Canada subject to limitations
                                  consistent with the Existing ABL Facility (the “ABL Guarantors” and,
                                  collectively with the Borrower, the “ABL Loan Parties”); provided, that
                                  (a)(i) no ABL Loan Party organized in Canada shall be required to
                                  guarantee or shall otherwise be liable for the obligations of any domestic
                                  Loan Party, but the domestic Loan Parties shall be required to guarantee the
                                  obligations of the Loan Parties organized in Canada and (ii) each Loan
                                  Party organized in Canada shall guarantee the obligations of the Canadian
                                  Borrower and (b) on the Closing Date, each Term Loan Guarantor will also
                                  be an ABL Guarantor; provided, further, that subsidiaries that are not
                                  “eligible contract participants” (after giving effect to any “keepwell”
                                  provisions) shall not guarantee swap obligations to the extent it is illegal or
                                  unlawful under the Commodity Exchange Act, or any regulation
                                  thereunder, by virtue of such subsidiary failing to constitute an “eligible
                                  contract participant”.

         Security:                In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                                  Facility.

                                  In the case of the Backstop ABL Facility:

                                  The ABL Facility, the ABL Guarantees, the ABL Pari Passu Secured
                                  Hedging Arrangements (at the option of the Borrower, subject to customary
                                  procedures to be agreed, which shall include that pari passu treatment in the
                                  waterfall will require reserves) and the ABL Secured Cash Management
                                  Obligations (at the option of the Borrower, subject to customary procedures
                                  to be agreed) will be secured by the following: (a) a perfected first-priority
                                  (subject to exceptions consistent with the Existing ABL Facility and the

                                                        C-5
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 105 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                   Existing Term Facility) security interest in the following: (i) all personal
                                   property of the Borrower and each ABL Guarantor consisting of accounts
                                   receivable, cash, deposit accounts and security accounts (the “Current Asset
                                   Collateral”), (ii) all owned and after acquired inventory of the Borrower and
                                   the ABL Guarantors (the “Inventory Collateral”), (iii) the right to use
                                   trademarks, tradenames and other intellectual property in connection with
                                   the processing or sale of inventory or the sale or collection on accounts
                                   receivable under a royalty fee license agreement or to the extent necessary
                                   to sell such Current Asset Collateral or Inventory Collateral, and (iv) all
                                   letter of credit rights, commercial tort claims, chattel paper, supporting
                                   obligations, general intangibles (including contract rights, customer lists
                                   and Pharmacy Scripts (to be defined in a manner consistent with the Target
                                   ABL Facility)), documents, books, records and instruments relating to such
                                   Current Asset Collateral or Inventory Collateral and, in the case of each of
                                   clause (i) through (iv), the proceeds thereof (including insurance,
                                   indemnity, guaranty and condemnation proceeds), in each case subject to
                                   exceptions consistent with the ABL Documentation Principles (the
                                   foregoing, collectively, the “ABL Priority Collateral”) and (b) a perfected
                                   second-priority security interest in substantially all other present and after-
                                   acquired assets of the Loan Parties other than real property (subject to
                                   customary exceptions consistent the Term Facility Documentation
                                   Principles) and proceeds of the foregoing (such collateral, excluding ABL
                                   Priority Collateral, the “Term Loan Priority Collateral” and together with
                                   the ABL Priority Collateral, the “Collateral”), in each case subject to
                                   exceptions consistent with the Documentation Principles.

                                   All the above-described pledges and security interests shall be created on
                                   terms, and pursuant to documentation, consistent with the Documentation
                                   Principles and subject to exceptions permitted under the Documentation
                                   Principles. Notwithstanding anything to the contrary contained herein, the
                                   requirements of the preceding paragraphs in this “Security” section shall be
                                   subject to the Certain Funds Provision.

         Intercreditor Matters:    The lien priority, relative rights and other creditors’ rights issues in respect
                                   of the ABL Facility and the Term Loan Facility will be set forth in a
                                   customary intercreditor agreement consistent with the ABL Documentation
                                   Principles and the Term Loan Documentation Principles.

         Uncommitted Incremental   Consistent with the ABL Documentation Principles; provided that in the
         Facilities:               case of the Backstop ABL Facility, the aggregate amount of any increase in
                                   commitments under the Backstop ABL Facility after the Closing Date shall
                                   not exceed $600 million.
         Mandatory Prepayments:    Consistent with the ABL Documentation Principles.

         Voluntary Prepayments:    Consistent with the ABL Documentation Principles

         ABL Documentation:        The definitive documentation with respect to the ABL Facility (the “ABL
                                   Facility Documentation” and, collectively with the Term Loan Facility
                                   Documentation (as defined in Exhibit B), the “Facilities Documentation”)
                                   will be drafted based on the Existing ABL Facility as in effect on the date
                                   hereof, as modified by the ABL Amendment if approved by the requisite
                                                         C-6
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 106 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                      lenders under the Existing ABL Facility (in the case of the Backstop ABL
                                      Facility, with (i) reasonable modifications to the mechanical, operational,
                                      administrative and agency provisions to reflect the administrative
                                      guidelines and practices of the New ABL Agent reasonably agreed to by the
                                      Borrower and, in each case, to the extent not inconsistent with the terms of
                                      this Exhibit C, including additions of provisions regarding European Union
                                      bail-in and Beneficial Ownership Regulation and (ii) conforming changes to
                                      the representations and warranties, affirmative and negative covenants and
                                      events of default set forth in the Term Loan Facility, where appropriate)
                                      (collectively, the “ABL Documentation Principles”). The Term Loan
                                      Documentation Principles (as defined in Exhibit B) and the ABL
                                      Documentation Principles are referred to collectively herein as the
                                      “Documentation Principles”.

         Representations              Consistent with the ABL Documentation Principles.
         and Warranties:

         Conditions Precedent to      The availability of the ABL Facility on the Closing Date will be subject
         Initial Borrowing:           solely to the applicable conditions precedent set forth in Exhibit D to the
                                      Commitment Letter. For the avoidance of doubt, it is agreed that conditions
                                      set forth in Exhibit D are subject, in all respects, to the Certain Funds
                                      Provision.

         Conditions Precedent         Consistent with the ABL Documentation Principles.
         to each Borrowing (other
         than on the Closing Date):

         Affirmative Covenants:       Consistent with the ABL Documentation Principles.

         Negative Covenants:          Consistent with the ABL Documentation Principles; provided that
                                      incurrence of the Facilities and the Incremental Facilities (as defined in
                                      Exhibit B) and the Specified Disposition shall, in each case, be permitted.

         Financial Covenant:          Consistent with the ABL Documentation Principles; provided that “Trigger
                                      Event” as defined in the Existing ABL Facility shall be amended to increase
                                      the dollar prong of each threshold from $60,000,000 to $235,000,000.

         Events of Default:           Consistent with the ABL Documentation Principles; provided that the
                                      threshold for monetary judgments will be set at any amount to be mutually
                                      agreed.

         Voting:                      Consistent with the ABL Documentation Principles.

         Cost and Yield Protection:   Consistent with the ABL Documentation Principles.

         Assignments and              Consistent with the ABL Documentation Principles.
         Participations:
         Expenses and                 Consistent with the ABL Documentation Principles.
         Indemnification:



                                                           C-7
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                               INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 107 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         Governing Law              New York.
         and Forum:

         Counsel to ABL             Davis Polk & Wardwell LLP
         Administrative Agent and
         ABL Lead Arrangers:




                                                      C-8
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2          1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 108 of 139
                                                                            RECEIVED  NYSCEF: 01/30/2019




         Interest Rates:              In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                                      Facility.

                                      In the case of the Backstop ABL Facility:

                                      Initially, from and after the Closing Date until the last day of the first full
                                      fiscal quarter ending after the Closing Date, the interest rates under (i) the
                                      U.S. Facility will be Adjusted LIBOR plus 1.25% for Adjusted LIBOR
                                      Loans or ABR plus 0.25% for ABR Loans and (ii) the Canadian Facility
                                      will be BA Equivalent Rate plus 1.25% for BA Equivalent Rate Loans or
                                      Canadian Prime Rate plus 0.25% for Canadian Prime Rate Loans, and then
                                      on the first day of each fiscal quarter thereafter (the “Adjustment Date”), the
                                      applicable margin under the ABL Facility will be determined from the
                                      pricing grid below based on the average daily Aggregate Availability (as
                                      defined in the Existing ABL Facility) for the fiscal quarter ending
                                      immediately prior to such Adjustment Date.

                                                                   Applicable Margin
                                                                     for Adjusted          Applicable Margin
                                             Average Daily         LIBOR Loans/BA              for ABR
                                               Aggregate            Equivalent Rate         Loans/Canadian
                                              Availability               Loans             Prime Rate Loans
                                          Greater than or
                                          equal to 66.67% of              1.00%                   0.00%
                                          the Line Cap
                                          Greater than or
                                          equal to 33.33% of
                                          the Line Cap but                1.25%                   0.25%
                                          less than 66.67% of
                                          the Line Cap
                                          Less than 33.33% of
                                                                          1.50%                   0.50%
                                          the Line Cap
                                      As used herein:

                                      “Adjusted LIBOR” means the London interbank offered rate, adjusted for
                                      statutory reserve requirements provided that Adjusted LIBOR shall be
                                      deemed to be no less than 0.00% per annum.

                                      “Adjusted LIBOR Loans” means ABL Loans, the rate of interest on which
                                      is based on Adjusted LIBOR.

                                      “ABR” means the highest of (i) the U.S. prime rate published in The Wall
                                      Street Journal from time to time, (ii) the one month Adjusted LIBOR plus
                                      1.0% and (iii) the Federal Funds Effective Rate, plus 1/2 of 1%.

                                      “ABR Loans” means ABL Loans, the rate of interest on which is based on
                                      ABR.

                                      “BA Equivalent Rate” will be defined in a manner consistent with the ABL
                                      Documentation Principles.


         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 109 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                   “BA Equivalent Rate Loans” means ABL Loans, the rate of interest on
                                   which is based on BA Equivalent Rate.

                                   “Canadian Prime Rate” will be defined in a manner consistent with the
                                   ABL Documentation Principles.

                                   “Canadian Prime Rate Loans” means ABL Loans, the rate of interest on
                                   which is based on the Canadian Prime Rate.

                                   In no event shall the Adjusted LIBOR, ABR, BA Equivalent Rate or
                                   Canadian Prime Rate be less than zero.

                                   If either (i) the ABL Administrative Agent determines that adequate and
                                   reasonable means do not exist for ascertaining Adjusted LIBOR and such
                                   circumstances are unlikely to be temporary and/or (ii) the supervisor for the
                                   administrator of the London interbank offered rate or a governmental
                                   authority having jurisdiction over the ABL Administrative Agent has made
                                   a public statement identifying a specific date after which the London
                                   interbank offered rate shall no longer be used for determining interest rates
                                   for loans, then the ABL Administrative Agent and the Borrower shall
                                   endeavor to establish an alternate rate of interest to “Adjusted LIBOR” and
                                   that gives due consideration to the then prevailing market convention for
                                   determining a rate of interest for syndicated loans in the United States at
                                   such time and shall enter into an amendment to reflect such alternate rate of
                                   interest and such other related changes to the ABL Facility Documentation
                                   as may be applicable, which amendment shall not require the consent of any
                                   Lender unless the ABL Administrative Agent shall have received, within
                                   five business days of the date notice of such successor or alternative index
                                   rate is provided to the Lenders, a written notice from the Required Lenders
                                   (to be defined) stating that such Required Lenders object to such
                                   amendment.

         Interest Periods and      Consistent with the ABL Documentation Principles.
         Computation of Interest
         and Fees:
         Default Rate:             Consistent with the ABL Documentation Principles.

         Letter of Credit Fees:    In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                                   Facility.

                                   In the case of the Backstop ABL Facility:

                                   A per annum fee equal to the applicable spread over Adjusted LIBOR under
                                   the ABL Facility in effect from time to time will accrue on the aggregate
                                   face amount of outstanding letters of credit under the ABL Facility, payable
                                   in arrears at the end of each quarter after the Closing Date and upon
                                   termination of the ABL Facility. Such fees shall be distributed to the ABL
                                   Lenders (other than to Defaulting Lenders) pro rata in accordance with their
                                   commitments under the ABL Facility. In addition, the Borrower shall pay
                                   to each Issuing Bank, for its own account, (a) a fronting fee of 0.125% on
                                   the aggregate face amount of outstanding letters of credit, payable in arrears

                                                       C-I-2
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 110 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                  at the end of each quarter after the Closing Date and upon termination of the
                                  ABL Facility and (b) the Issuing Bank’s customary issuance and
                                  administration fees.

         Commitment Fees:         In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                                  Facility.

                                  In the case of the Backstop ABL Facility:

                                  Initially, 0.375% per annum on the undrawn portion (for this purpose,
                                  disregarding Swingline Loans as a utilization of the ABL Facility) of the
                                  commitments in respect of the ABL Facility and from and after the date that
                                  is three months after the Closing Date, (a) if average daily usage is greater
                                  than or equal to 25% of the total commitments, 0.25% per annum on the
                                  undrawn portion (for this purpose, disregarding Swingline Loans as a
                                  utilization of the ABL Facility) of the commitments in respect of the ABL
                                  Facility and (b) if average daily usage is less than 25% of the total
                                  commitments, 0.375% per annum on the undrawn portion (for this purpose,
                                  disregarding Swingline Loans as a utilization of the ABL Facility) of the
                                  commitments in respect of the ABL Facility.




                                                      C-I-3
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 111 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




                                                                                                           EXHIBIT D

                                                         Project Jedi
                                               Conditions Precedent to Funding

                         Capitalized terms used but not defined in this Exhibit D shall have the meanings set forth
         in the Commitment Letter and the other Exhibits attached to the Commitment Letter to which this Exhibit
         D is attached. In the case of any such capitalized term that is subject to multiple and differing definitions,
         the appropriate meaning thereof in this Exhibit D shall be determined by reference to the context in which
         it is used.

                         Subject, in each case, to the Certain Funds Provision, the initial availability of, and initial
         funding under, the Facilities on the Closing Date shall be subject solely to the satisfaction or waiver by
         the Lead Arrangers, as applicable, of the following conditions precedent:

                          (a)       The Acquisition shall have been, or substantially concurrently with the initial
         borrowing under the Facilities shall be, consummated in all material respects in accordance with the
         Transaction Agreement. No provision of the Transaction Agreement shall have been amended or
         otherwise modified, no provisions thereof shall have been waived by you and no consent shall be granted
         by you thereunder, in each case, in a manner material and adverse to the Initial Lenders (in its capacity as
         such) without the consent of the Lead Arrangers (not to be unreasonably withheld, delayed, denied or
         conditioned); provided that (i) any reduction in the purchase price for the Acquisition set forth in the
         Transaction Agreement of greater than 10% shall be deemed to be material and adverse to the interests of
         the Initial Lenders, and any reduction in the purchase price of 10% or less shall be deemed to be material
         and adverse to the interests of the Initial Lenders unless applied to reduce the Term Loan Facility on a
         dollar-for-dollar basis, (ii) any increase in the purchase price set forth in the Transaction Agreement shall
         be deemed to be not material and adverse to the interests of the Lenders so long as such purchase price
         increase is not funded with additional indebtedness and (iii) any change to the definition of Material
         Adverse Effect (as defined in the Transaction Agreement as in effect on the Signing Date) shall be
         deemed materially adverse to the Initial Lenders and shall require the consent of the Lead Arrangers (not
         to be unreasonably withheld, delayed, denied or conditioned).

                       (b)    The Closing Date Refinancing shall have been consummated prior to, or shall be
         made or consummated substantially concurrently with the initial borrowing under the Facilities.

                          (c)     The Lead Arrangers shall have received copies of (A)(i) the audited consolidated
         balance sheet and related consolidated statements of operations, comprehensive income, change in
         stockholders’ equity and cash flows for the fiscal years of the Borrower ended August 1, 2015, July 30,
         2016 and July 29, 2017 (it being understood that the Lead Arrangers acknowledges receipt of such
         audited financial statements) and for each subsequent fiscal year of the Borrower ended at least 60 days
         before the Closing Date and (ii) the unaudited consolidated balance sheet and related consolidated
         statements of operations, comprehensive income, change in stockholders’ equity and cash flows for each
         subsequent fiscal quarter (other than the fourth fiscal quarter of the Borrower’s fiscal year) ended at least
         40 days before the Closing Date (it being understood that the Lead Arrangers acknowledge receipt of the
         unaudited consolidated financial statements in respect of the fiscal quarters ended October 28, 2017,
         January 27, 2018 and April 28, 2018) and (B)(i) the audited consolidated balance sheet and related
         consolidated statements of operations, comprehensive income, change in stockholders’ equity and cash
         flows for the fiscal years of the Target ended February 27, 2016, February 25, 2017 and February 24,
         2018 (it being understood that the Lead Arrangers acknowledges receipt of such audited financial
         statements) and for each subsequent fiscal year of the Target ended at least 60 days before the Closing
         Date and (ii) the unaudited consolidated balance sheet and related consolidated statements of operations,



         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 112 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         comprehensive income, change in stockholders’ equity and cash flows for each subsequent fiscal quarter
         (other than the fourth fiscal quarter of the Target’s fiscal year) ended at least 40 days before the Closing
         Date.

                          (d)     The Lead Arrangers shall have received an unaudited pro forma consolidated
         balance sheet and related unaudited pro forma consolidated statement of income of the Borrower and its
         subsidiaries as of and for the twelve-month period ending on the last day of the most recently completed
         four-fiscal quarter period ended at least 40 days (or 60 days if such four-fiscal quarter period is the end of
         the Borrower’s fiscal year) prior to the Closing Date, prepared after giving effect to the Transactions as if
         the Transactions had occurred on such date (in the case of such pro forma balance sheet) or on the first
         day of such period (in the case of such pro forma statement of income), as applicable (which need not be
         prepared in compliance with Regulation S-X of the Securities Act of 1933, as amended, or include
         adjustments for purchase accounting (including adjustments of the type contemplated by Financial
         Accounting Standards Board Accounting Standards Codification 805, Business Combinations (formerly
         SFAS 141R))).

                        (e)      Subject to the Certain Funds Provision, all documents and instruments required
         to grant and perfect the Administrative Agent’s security interests in the Collateral shall have been
         executed and delivered by the Loan Parties and, if applicable, be in proper form for filing.

                          (f)    The Administrative Agent shall have received (at least three (3) business days
         prior to the Closing Date) all documentation and other information about the Borrower and each
         Guarantor as has been reasonably requested in writing at least ten (10) business days prior to the Closing
         Date by the Administrative Agent or the Lead Arrangers that is required by regulatory authorities under
         applicable “know your customer” and anti-money laundering rules and regulations, including without
         limitation the PATRIOT Act and the Beneficial Ownership Certification.

                          (g)      (i) (x) With respect to the ABL Facility, the execution and delivery by the
         Borrower and the other Loan Parties of the ABL Facility Documentation consistent with the Commitment
         Letter and the ABL Facility Term Sheet shall have occurred and (y) with respect to the Term Loan
         Facility, the execution and delivery by the Borrower and the other Loan Parties of the Term Loan Facility
         Documentation consistent with the Commitment Letter and the Term Loan Facility Term Sheet shall have
         occurred, (ii) with respect to each such Facility, the delivery of customary legal opinion(s) from counsel
         to the Loan Parties, customary evidence of organizational authorization, customary officer’s and
         secretary’s certificates, customary organizational good standing certificates (to the extent such concept
         exists), customary borrowing requests and a solvency certificate of the Borrower’s chief financial officer,
         chief operating officer or other officer with similar responsibilities substantially in the form attached as
         Annex I hereto shall have each occurred and (iii) with respect to the ABL Facility, the delivery by the
         Borrower of a Borrowing Base Certificate if a borrowing under the ABL Facility is requested to be made
         on the Closing Date.

                          (h)      All fees required to be paid on the Closing Date pursuant to the Fee Letter and
         reasonable out-of-pocket expenses required to be paid on the Closing Date pursuant to the Commitment
         Letter, in each case to the extent invoiced at least three (3) business days prior to the Closing Date, shall
         have been paid, or shall be paid substantially concurrently with, the initial borrowing under the Facilities
         (which amounts may be offset against the proceeds of the Facilities).

                         (i)      Except (a) as disclosed in any form, document or report publicly filed with or
         publicly furnished to the SEC by the Target or any of its Subsidiaries (for purposes of this section, as
         defined in the Transaction Agreement as in effect on the Signing Date) on or after February 27, 2016 and
         prior to the Signing Date (excluding any disclosures set forth in any “risk factors”, “forward-looking


                                                             D-2
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 113 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




         statements” or “market risk” sections or in any other section to the extent they are cautionary, predictive
         or forward-looking in nature) or (b) as disclosed in the Company Disclosure Schedule (as defined in the
         Transaction Agreement as in effect on the Signing Date) delivered to the Commitment Parties prior to or
         concurrently with the execution and delivery of this Commitment Letter (provided that disclosure of any
         item in any section or subsection of the Company Disclosure Schedule shall be deemed disclosed with
         respect to any other section or subsection to the extent that the relevance of any disclosed event, item or
         occurrence in such section or subsection to such other section or subsection is reasonably apparent on its
         face), since February 24, 2018, there has not been any change, occurrence or development that has had or
         would reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                         (j)     The Specified Representations shall be true and correct in all material respects as
         of the Closing Date.

                          (k)     The Specified Transaction Agreement Representations shall be true and correct
         in all material respects, but only to the extent that the Borrower (or any of its affiliates) has the right
         (taking into account any applicable cure provisions) to terminate its obligations under the Transaction
         Agreement or decline to consummate the Acquisition (in each case, in accordance with the terms of the
         Transaction Agreement) as a result of a breach of such Specified Transaction Agreement Representation.

                         (l)     The Closing Date shall not occur prior to 45 days after the Signing Date.

                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                            D-3
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 114 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019




                                                                                           ANNEX I to EXHIBIT D


                                          FORM OF SOLVENCY CERTIFICATE

                                              SOLVENCY CERTIFICATE of

                                        THE COMPANY AND ITS SUBSIDIARIES

                                                           [DATE]

         Pursuant to (i) Section [__] of that certain [__] (the “Term Loan Credit Agreement”) and (ii) Section [__]
         of that certain [__] (the “ABL Credit Agreement” and, collectively with the Term Loan Credit Agreement,
         the “Credit Agreement”), the undersigned hereby certifies to the Administrative Agent and the Lenders,
         solely in such undersigned’s capacity as [chief financial officer] [chief operating officer] [specify other
         officer with similar responsibilities] of the Borrower, and not individually (and without personal liability),
         as follows:

         As of the date hereof, on a pro forma basis after giving effect to the consummation of the Transactions,
         including the making of the Loans under the Credit Agreement on the date hereof, and after giving effect
         to the application of the proceeds of such Loans:

                   (a)    the fair value of the assets (on a going concern basis) of the Borrower and its
                          Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their debts and
                          liabilities, subordinated, contingent or otherwise;
                   (b)    the present fair saleable value of the property (on a going concern basis) of the Borrower
                          and its Subsidiaries, on a consolidated basis, is greater than the amount that will be
                          required to pay the probable liability, on a consolidated basis, of their debts and other
                          liabilities, subordinated, contingent or otherwise, as such debts and other liabilities
                          become absolute and matured in the ordinary course of business;
                   (c)    the Borrower and its Subsidiaries, on a consolidated basis, are able to pay their debts and
                          liabilities, subordinated, contingent or otherwise, as such liabilities become absolute and
                          matured in the ordinary course of business; and
                   (d)    the Borrower and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
                          about to engage in, business contemplated as of the date hereof for which they have
                          unreasonably small capital.

         For purposes of this Solvency Certificate, the amount of any contingent liability at any time shall be
         computed as the amount that would reasonably be expected to become an actual and matured liability in
         the ordinary course of business. Capitalized terms used but not otherwise defined herein shall have the
         respective meanings assigned to them in the applicable Credit Agreement.

         The undersigned is familiar with the business and financial position of the Borrower and its Subsidiaries
         (taken as a whole). In reaching the conclusions set forth in this Solvency Certificate, the undersigned has
         made such other investigations and inquiries as the undersigned has deemed appropriate, having taken
         into account the nature of the particular business anticipated to be conducted by the Borrower and its
         Subsidiaries (taken as a whole) after consummation of the transactions contemplated by the Credit
         Agreement.

                                                  [Signature Page Follows.]



         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 115 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                   IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in such
         undersigned’s capacity as [chief financial officer][chief operating officer][specify other officer with
         similar responsibilities] of the Borrower, on behalf of the Borrower, and not individually, as of the date
         first stated above.



                                                                     ______________________________
                                                                     Name:
                                                                     Title:




                                                     [Solvency Certificate]
         #91120726v8
         #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                               INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 116 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                               EXHIBIT 2
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 117 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019
                                                                                                    Execution Version


              GOLDMAN SACHS BANK USA                                      BANK OF AMERICA, N.A.
         GOLDMAN SACHS LENDING PARTNERS LLC                           MERRILL LYNCH, PIERCE, FENNER &
                     200 West Street                                       SMITH INCORPORATED
              New York, New York 10282-2198                                    One Bryant Park
                                                                          New York, New York 10036

            WELLS FARGO BANK,                    JPMORGAN CHASE BANK,                   U.S. BANK NATIONAL
           NATIONAL ASSOCIATION,                            N.A                             ASSOCIATION
                       LLC                          383 Madison Avenue                       3 Bryant Park
                550 S. Tryon Street               New York, New York 10179               New York, NY 10036
          Charlotte, North Carolina 28202



                                                                                                    CONFIDENTIAL

                                                                                                       August 8, 2018

         United Natural Foods, Inc.
         313 Iron Horse Way
         Providence, RI 02908
         Attn: Michael Zechmeister
                 Chief Financial Officer


                                                       Project Jedi
                                           Second Amended and Restated Fee Letter

         Ladies and Gentlemen:

                  Reference is made to the amended and restated commitment letter, dated the date hereof (including
         the exhibits and other attachments thereto, the “Commitment Letter”), by and between us (as defined in the
         Commitment Letter) and you (as defined in the Commitment Letter) regarding the Transactions described
         therein. Capitalized terms used but not defined in this letter agreement (this “Fee Letter”) are used with the
         meanings assigned to them in the Commitment Letter. This amended and restated letter agreement is a “Fee
         Letter” referred to in the Commitment Letter.

                  This Second Amended and Restated Fee Letter amends, restates and supersedes in its entirety the
         amended and restated fee letter, dated August 7, 2018, by and among GS Bank, GSLP, BAML and you (the
         “First A&R Fee Letter”), and such First A&R Fee Letter shall be of no further force and effect. Reference is
         also made to the fee letter, dated July 25, 2018, by and among GS Bank, GSLP and you (the “Original Fee
         Letter”).

                  As consideration for the Lead Arrangers’ agreements to arrange the Facilities and the Initial Lenders’
         commitments to provide the Facilities under the Commitment Letter, you agree to pay (or cause to be paid)
         the following fees:

                           (a)      An underwriting fee equal to 1.00% of the aggregate commitments in respect of the
                   Backstop ABL Facility on the date hereof (the “ABL Underwriting Fee”), payable to the Initial ABL
                   Lenders, each for its own account, such fee to be earned, due and payable on, and subject to the
                   occurrence of, the Closing Date; provided that if the commitments of GS Bank (and its affiliates) in


         #91120727v7
         #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                           INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 118 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019




                   respect of the ABL Facility shall have been reduced to $100,000,000 (as a result of the ABL
                   Amendment or otherwise) and the commitments of Bank of America (and its affiliates) in respect of
                   the ABL Facility shall have been reduced to $400,000,000 (as a result of the ABL Amendment or
                   otherwise) on or prior to August 31, 2018, the ABL Underwriting Fee payable to the Initial ABL
                   Lenders shall be reduced to 0.25% of the aggregate commitments in respect of the Backstop ABL
                   Facility on the date hereof.

                            (b)      An underwriting fee equal to 1.50% of the aggregate commitments in respect of the
                   Term Loan Facility on the date hereof (in each case, without giving effect to any increase in such
                   commitments to fund original issue discount (“OID”) or upfront fees) (the “Term Loan Underwriting
                   Fee” and, collectively with the ABL Underwriting Fee, the “Underwriting Fees”), payable to the
                   Initial Term Loan Lenders, each for its own account, such fee to be earned, due and payable on, and
                   subject to the occurrence of, the Closing Date.

                             (c)     An agency fee payable to the ABL Administrative Agent in respect of the ABL
                   Facility equal to $100,000 per annum (the “ABL Agency Fee”), earned, due and payable in quarterly
                   installments in cash in advance on the Closing Date (if the Closing Date occurs) with respect to the
                   first fiscal quarter and each successive quarterly payment date thereof until the ABL Facility has
                   been terminated, with the Borrower being entitled to a refund of a pro-rated portion of such ABL
                   Agency Fee that has been paid in advance to the extent the ABL Facility is terminated prior to the
                   next quarterly payment date; provided that, unless the Closing Date occurs on the last day of a fiscal
                   quarter, the payment with respect to the first fiscal quarter shall be prorated for the number of days
                   from the Closing Date until the end of such fiscal quarter.

                            (d)      An agency fee payable to the Term Loan Administrative Agent in respect of the
                   Term Loan Facility equal to $100,000 per annum (the “Term Loan Agency Fee” and, collectively
                   with the ABL Agency Fee, the “Agency Fee”), earned, due and payable in quarterly installments in
                   cash in advance on the Closing Date (if the Closing Date occurs) with respect to the first fiscal
                   quarter and each successive quarterly payment date thereof until the Term Loan Facility has been
                   terminated, with the Borrower being entitled to a refund of a pro-rated portion of such Term Loan
                   Agency Fee that has been paid in advance to the extent the Term Loan Facility is terminated prior to
                   the next quarterly payment date; provided that, unless the Closing Date occurs on the last day of a
                   fiscal quarter, the payment with respect to the first fiscal quarter shall be prorated for the number of
                   days from the Closing Date until the end of such fiscal quarter.

                           (e)      A funding fee equal to 0.25% of the aggregate amount of the loans made under the
                   Term Loan Facility on the Closing Date (the “Term Loan Funding Fee”), which Term Loan Funding
                   Fee will be fully earned and payable on the Closing Date if the Closing Date occurs prior to the
                   completion of the Marketing Period and a Successful Syndication has not occurred.

                           (f)    A funding fee equal to 0.25% of the aggregate amount of the loans made under the
                   ABL Facility on the Closing Date (the “ABL Funding Fee”), which ABL Funding Fee will be fully
                   earned and payable on the Closing Date if the Closing Date occurs prior to the completion of the
                   Marketing Period and a Successful Syndication has not occurred.

                 The Borrower also agrees to pay (or cause to be paid) for the benefit of each Term Lender under the
         Term Loan Facility as of the Closing Date, an upfront fee of up to 0.50% of the aggregate principal amount
         of the Term Loans held by such Term Lender as of the Closing Date (the “Term Loan Upfront Fee”) to the
         extent necessary to place such Term Loans at market pricing in syndication (or, if a Successful Syndication
         has not occurred on or prior to the Closing Date). In the case of the amount described in the preceding
         sentence, if Successful Syndication occurs on or prior to the Closing Date, any excess above what is required

                                                                 2
         #91120727v7
         #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 119 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         to be paid in syndication shall be retained by the Borrower. Notwithstanding the foregoing, (a) all
         calculations of interest and fees in respect of the Term Loan Facility will be calculated on the basis of its full
         stated principal amount and (b) at the option of the Term Loan Lead Arrangers, any or all of the Term Loan
         Upfront Fee may instead be effected in the form of OID with respect to the Term Loan Facility.

                  The Borrower also agrees to pay (or cause to be paid) for the benefit of each ABL Lender under the
         ABL Facility as of the Closing Date, an upfront fee of up to 0.375% of the aggregate of commitments in
         respect of the ABL Facility held by such ABL Lender as of the Closing Date (the “ABL Upfront Fee”) to the
         extent necessary to place the ABL Facility at market pricing in syndication (or if a Successful Syndication
         has not occurred on or prior to the Closing Date); provided that the ABL Upfront Fee payable to each Initial
         ABL Lender shall not be less than the ABL Upfront Fee received by any other ABL Lender. In the case of
         the amount described in the preceding sentence, if Successful Syndication occurs on or prior to the Closing
         Date, any excess above what is required to be paid in syndication shall be retained by the Borrower.

                  You agree to pay (or cause to be paid) to each of the Initial Term Loan Lenders, for its own account,
         a nonrefundable ticking fee on the earlier of (a) the expiration or termination of the commitments under the
         Commitment Letter with respect to the Term Loan Facility and (b) the Closing Date (such earlier date, the
         “Ticking Fee Payment Date”) on the amount of such Initial Term Loan Lender’s commitment in respect of
         the Term Loan Facility on the Allocation Date (as defined below) (i) for a period from the date that is 31 days
         after the date (which date shall be reasonably acceptable to the Borrower) on which the Term Loan Facility is
         allocated and free to trade (the “Allocation Date”) to but excluding the earlier of (x) the Ticking Fee Payment
         Date and (y) the date that is 60 days after the Allocation Date, 50% of the rate set forth under “Interest Rates”
         on Annex I to Exhibit B of the Commitment Letter for the margin on the Term Loan Facility above Adjusted
         LIBOR (after giving effect to any changes to such margin pursuant to the “market flex” provisions) and (ii)
         for the period from the date that is 61 days after the Allocation Date until the Ticking Fee Payment Date, at a
         rate per annum, of 100% of the rate set forth under “Interest Rates” on Annex I to Exhibit B of the
         Commitment Letter for the margin on the Term Loan Facility above Adjusted LIBOR (after giving effect to
         any changes to such margin pursuant to the “market flex” provisions). The Ticking Fee shall be due and
         payable on the Ticking Fee Payment Date.

                  In the event that, during the twelve-month period commencing on the Signing Date, you or any of
         your affiliates consummate the Acquisition or any similar transaction that results in the acquisition of all
         or substantially all of the equity securities or assets of the Target and its subsidiaries (any such
         transaction, an “Alternate Transaction”) and any Commitment Party does not act in the capacities
         contemplated for it by the Commitment Letter with respect to any senior secured credit facility or other
         debt financing incurred in lieu of the Facilities to finance the Acquisition or any such Alternate
         Transaction (collectively, the “Alternate Transaction Facilities”), unless (i) such Commitment Party has
         breached its obligation to provide, on the terms and conditions contemplated hereby and by the
         Commitment Letter, the portion of the Facilities committed to by it under the Commitment Letter or
         otherwise failed to reaffirm such obligation following a written request, (ii) such Commitment Party has
         terminated the Commitment Letter prior to its stated termination date with respect to the portion of the
         Facilities committed by it under the Commitment Letter, (iii) such Commitment Party is, or is an affiliate
         of, any agent, arranger or lender of any Alternate Transaction Facility, or (iv) except in the case of an
         Alternate Transaction Facility in connection with the Acquisition, such Commitment Party has been
         offered the opportunity to provide, place, arrange or underwrite such Alternate Transaction Facilities on
         the same terms and conditions as other lenders acting in such roles and with not less than the percentage
         of compensatory economics applicable to such Commitment Party in connection with the Facilities, as
         specified in the Commitment Letter and this Fee Letter, as applicable, you will pay (or cause to be paid)
         to such Commitment Party a fee in an amount equal to 50% of the Underwriting Fees that would have
         been payable to such non-declining, non-breaching and non-terminating Commitment Party as provided
         above as if the Closing Date and full funding under the Facilities occurred immediately upon

                                                                 3
         #91120727v7
         #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 120 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019




         consummation of the Acquisition or such Alternate Transaction, as applicable. Payment of the fees set
         forth in this paragraph will be in lieu of and will discharge you from any obligation in respect of any fee
         provided for herein with respect to the Facilities.

                 The agreements in the immediately preceding paragraph shall remain in effect notwithstanding the
         termination of the Commitment Letter or the Initial Lender’s commitments thereunder.

                  You agree that, once paid, the fees or any part thereof earned, due and payable hereunder and under
         the Commitment Letter shall not be refundable under any circumstances (except as expressly provided herein
         or otherwise agreed). All fees earned, due and payable hereunder and under the Commitment Letter shall be
         paid in U.S. Dollars in immediately available funds and shall be in addition to any reimbursement of the
         Initial Lenders’ reasonable documented out-of-pocket expenses to the extent reimbursable pursuant to the
         Commitment Letter. At the discretion of the Initial Lenders, the Initial Lenders may share all or any portion
         of any fees with any of their affiliates or any other Lender.

                  The Requisite Term Loan Lead Arrangers (as defined below) shall be entitled at any time prior to the
         earlier of (a) the Closing Date and (b) the date of a Successful Syndication (as defined below), without your
         consent (but after consultation with you) to make the following changes (and only the following changes)
         (such changes, the “Flex Provisions”) to the Term Loan Facility, in each case so long as the Requisite Term
         Loan Lead Arrangers reasonably determine that (i) such changes are necessary to ensure a Successful
         Syndication or (ii) such Successful Syndication has not or cannot be achieved by the Closing Date:

                   (a)    increase the applicable margin on the Term Loan Facility set forth in the Term Loan
                          Facility Term Sheet by not more than 125 basis points (increasing by (i) 25 basis points
                          on the date that is 4 months after the Signing Date, (ii) another 25 basis points on the date
                          that is 7 months after the Signing Date, (iii) another 25 basis points if the public corporate
                          credit ratings of the Borrower after giving effect to the Transactions from S&P are not at
                          least BB- or from Moody’s are not at least Ba3, in each case with at least a stable outlook
                          and (iv) another 50 basis points on the Closing Date if a Successful Syndication has not
                          occurred by such date and the Marketing Period has not concluded by such date) (which
                          amounts may be implemented as OID or taken as upfront fees (based on four year life to
                          maturity and no present value discount)); provided, that the aggregate amount of such
                          OID and upfront fees (including any OID and upfront fees otherwise described herein or
                          in the Commitment Letter) shall not exceed 2.50% of the Term Loan Facility; provided
                          further that in the event that (x) the increase in applicable margin is implemented in the
                          form of OID or upfront fees as provided for in such “pricing flex”, then notwithstanding
                          anything to the contrary contained in the Commitment Letter, the Borrower will be
                          permitted to incur additional ABL Loans on the Closing Date to account for such OID or
                          pay such additional upfront fees; provided further that, there shall be no increase in the
                          commitments in respect of the ABL Facility provided by the Initial Lender in the
                          Commitment Letter in connection therewith to account for such OID or pay such
                          additional upfront fees and (y) any “pricing flex” rights are exercised, the Financial
                          Covenant and any incurrence-based tests in the Term Loan Facility and the Backstop
                          ABL Facility shall be adjusted as mutually agreed to account for any additional
                          indebtedness, the additional interest expense resulting from the change in applicable
                          margin and the effects of any OID or upfront fees and to maintain the agreed cushion
                          taking into account such additional indebtedness, additional interest expense and the
                          effects of any OID or upfront fees; and/or

                   (b)    with respect to the Incremental Facilities: (i) reduce the Incremental Fixed Dollar basket
                          from the pro forma Consolidated EBITDA (to be defined) on the Closing Date to 75% of

                                                               4
         #91120727v7
         #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3        1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 121 of 139
                                                                          RECEIVED  NYSCEF: 01/30/2019




                          the pro forma Consolidated EBITDA (to be defined) on the Closing Date and/or (ii)
                          remove clause (B) of the “Uncommitted Incremental Facilities” section of the Term Sheet
                          providing for the ability to reclassify the basket under which an Incremental Facility was
                          incurred, and/or (iii) reduce the Consolidated First Lien Net Leverage Ratio test, the
                          Consolidated Secured Net Leverage Ratio test and the Consolidated Total Net Leverage
                          Ratio test under clause (3) thereof in each case by 0.25:1.00; and/or

                   (c)    extend the call protection period applicable to the Term Loan Facility from six months to no
                          longer than twelve months after the Closing Date; and/or

                   (d)    extend or eliminate the 12 month MFN sunset with respect to the MFN provision under
                          the Term Loan Facility; and/or

                   (e)    eliminate the stepdown in interest rate margins for the Term Loan Facility; and/or

                   (f)    with respect to the asset sale mandatory prepayment provision, shorten the reinvestment
                          period to 12 months (or 18 months in the event a binding letter of intent is entered into
                          within such 12-month period); and/or

                   (g)    set the highest excess cash flow sweep percentages on the Term Loan Facility at up to 75%
                          with step-downs to 50%, 25% and 0% based on Consolidated First Lien Net Leverage
                          Ratios of 0.5:1.00, 1.00:1.00 and 1.50:1.00 inside the Closing Date Consolidated First Lien
                          Net Leverage Ratio; and/or

                   (h)    with respect to the definition of “Consolidated EBITDA”, add a cap on “run-rate
                          synergies” of no less than 25% of Consolidated EBITDA for the applicable period
                          (calculated before giving effect to such adjustments).

                  The Requisite ABL Lead Arrangers (as defined below) shall be entitled at any time prior to the
         earlier of (a) the Closing Date and (b) the date of a Successful Syndication (as defined below), without
         your consent (but after consultation with you) to make the following changes (and only the following
         changes) to the ABL Facility, in each case so long as the Requisite ABL Lead Arrangers reasonably
         determine that (i) such changes are necessary to ensure a Successful Syndication or (ii) such Successful
         Syndication has not or cannot be achieved by the Closing Date:

                   (a)    increase the applicable margin on the ABL Facility set forth in the ABL Facility Term
                          Sheet by not more than 25 basis points (increasing by 12.5 basis points on the Closing
                          Date if a Successful Syndication has not occurred by such date and the Marketing Period
                          has not concluded by such date); and/or

                   (b)    for purposes of the U.S. Borrowing Base and the Canadian Borrowing Base, reduce the
                          advance rate in respect of NOLV Percentage of the Value of Eligible Inventory from 90%
                          to a percentage not lower than 85%.

                  For purposes of the preceding paragraphs, “Successful Syndication” means (i) with respect to the
         Term Loan Facility, the Initial Term Loan Lenders hold commitments and loans in respect of the Term Loan
         Facility of not greater than $0 of the aggregate principal amount of the Term Loan Facility and (ii) with
         respect to the ABL Facility, (x) Bank of America holds commitments and loans in respect of the ABL
         Facility of not greater than $400,000,000 of the aggregate principal amount of the ABL Facility and (y) GS
         Bank holds commitments and loans in respect of the ABL Facility of not greater than $100,000,000 of the
         aggregate principal amount of the ABL Facility. “Requisite Term Loan Lead Arrangers” shall mean the

                                                              5
         #91120727v7
         #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 122 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         Term Loan Lead Arrangers holding, or affiliated with the Initial Term Loan Lenders representing, at least a
         majority of the commitments in respect of the Term Loan Facility as of the date hereof. “Requisite ABL
         Lead Arrangers” shall mean the ABL Lead Arrangers holding, or affiliated with the Initial ABL Lenders
         representing, at least a majority of the commitments in respect of the ABL Facility as of the date hereof.

                  It is understood and agreed that this Fee Letter shall not constitute or give rise to any obligation to
         provide any financing; such an obligation will arise only to the extent provided in the Commitment Letter if
         accepted in accordance with its terms. This Fee Letter may not be assigned by either party hereto except as
         permitted pursuant to the Commitment Letter. This Fee Letter may not be amended or waived except by an
         instrument in writing signed by the Commitment Party and you. This Fee Letter shall be governed by, and
         construed and interpreted in accordance with, the laws of the State of New York. This Fee Letter is intended
         to be solely for the benefit of the parties hereto and is not intended to confer any benefits upon, or create any
         rights in favor of, any person other than the parties hereto and, if the Fee Letter is assigned in accordance with
         the first sentence of Section 9 of the Commitment Letter, the applicable assignee or assignees. This Fee
         Letter may be executed in any number of counterparts, each of which shall be an original, and all of which,
         when taken together, shall constitute one agreement. Delivery of an executed signature page of this Fee
         Letter by facsimile transmission or other electronic transmission (e.g., “pdf” or “tiff”) shall be effective as
         delivery of a manually executed counterpart hereof.

                  The applicable provisions of this Fee Letter shall survive the expiration or termination of the
         Commitment Letter (including any extension thereof) and the funding of the Facilities in accordance with the
         terms of the Commitment Letter. You agree that this Fee Letter and its contents are subject to the
         indemnification, jurisdiction, waiver of jury trial and confidentiality provisions of the Commitment Letter.
         The parties hereto hereby acknowledge and agree that, upon payment of the fees to be paid under this Fee
         Letter, this Fee Letter shall automatically terminate (other than with respect to the payment of the Agency
         Fee) without any action by any party hereto or thereto and all fees payable hereunder (other than any
         applicable Agency Fee) shall be deemed paid in full.
                                               [SIGNATURE PAGES FOLLOW]




                                                                 6
         #91120727v7
         #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 123 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                         Please confirm that the foregoing is our mutual understanding by signing and returning to
         us an executed counterpart of this Fee Letter.

                                                                  Very truly yours,

                                                                  GOLDMAN SACHS BANK USA


                                                                  By: ___________________________________
                                                                  Name: Robert Ehudin
                                                                  Title: Authorized Signatory

                                                                  GOLDMAN SACHS LENDING PARTNERS
                                                                  LLC


                                                                  By: ___________________________________
                                                                  Name: Robert Ehudin
                                                                  Title: Authorized Signatory




                                           [Signature Page to 2nd A&R Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 124 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                                                BANK          OF AMERICA,            N.A.




                                                                 By


                                                                 n1
                                                                                        Jonathan             Miscimarra

                                                                                                      Director
                                                                 MERRILL                LYNCH,     PIERCE,       FENNER    &
                                                                 SMITH          IN   CORPORATED



                                                                 By

                                                                 .    F                   Jonathan            Miscimarra
                                                                     1tle:
                                                                                                      Director




                                                             2nd A&R
                                      [Signature   Page to                Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 125 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                                               WELLS        FARGO          BANK,        NATIONAL
                                                               ASSOCIATION




                                                               By:


                                                              Name:                     ) f)   C   o5
                                                               Title:
                                                                            p      (   R GCT       O R




                                     [Signature   Page to 2nd A&R    Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                             INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 126 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                                                 JPMORGAN          CHASE       BANK,       N.A.




                                                                Title
                                                                                   Executive    Di sotor




                                      [Signature   Page to 2nd A&R   Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                           INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 127 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                                                                 U.S.      BANK         NATIONAL   ASSOCIATION




                                                                 Title:




                                                             2"' A&R      Fee Letter]
                                      [Signature   Page to
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                  Case 1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 128 of 139              RECEIVED NYSCEF: 01/30/2019




              Accepted            and     agreed     to   as   of

              the      date   first     written     above:



              UNITED                  NATURAL             FOODS,        INC.




              By:

              Name:                                            2/2yf7//fff4
              Title:




                                                                                                       2"a
                                                                              [Signature   Page   to         A&R   Fee   Letter)
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                               INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 129 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                               EXHIBIT 3
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                4       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 130 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019
                                                                                                     Execution Version


                                           GOLDMAN SACHS BANK USA
                                      GOLDMAN SACHS LENDING PARTNERS LLC
                                                  200 West Street
                                           New York, New York 10282-2198

                                                                                                     CONFIDENTIAL

                                                                                                        August 8, 2018

         United Natural Foods, Inc.
         313 Iron Horse Way
         Providence, RI 02908
         Attn: Michael Zechmeister
                 Chief Financial Officer


                                                       Project Jedi
                                      Second Amended and Restated Structuring Fee Letter

         Ladies and Gentlemen:

                  Reference is made to the second amended and restated commitment letter, dated the date hereof
         (including the exhibits and other attachments thereto, the “Commitment Letter”), by and among GS Bank,
         GSLP, Bank of America, MLPFS, Wells Fargo Bank, JPMCB, US Bank and you regarding the Transactions
         described therein. Capitalized terms used but not defined in this letter agreement (this “Structuring Fee
         Letter”) are used with the meanings assigned to them in the Commitment Letter. This amended and restated
         letter agreement is a “Fee Letter” referred to in the Commitment Letter.

                  This Second Amended and Restated Structuring Fee Letter amends, restates and supersedes in its
         entirety the amended and restated structuring fee letter, dated August 7, 2018, by and among GS Bank, GSLP
         and you (the “First A&R Structuring Fee Letter”) ,and such First A&R Structuring Fee Letter shall be of no
         further force and effect.

                  As consideration for GS Bank’s agreement to structure the Term Loan Facility you agree to pay (or
         cause to be paid), to GS Bank a non-refundable structuring fee equal to 0.25% of the aggregate commitments
         in respect of the Term Loan Facility as set forth in the Commitment Letter on the date hereof, which will be
         fully earned and due and payable on the Closing Date.

                  It is understood and agreed that this Structuring Fee Letter shall not constitute or give rise to any
         obligation to provide any financing; such an obligation will arise only to the extent provided in the
         Commitment Letter if accepted in accordance with its terms. This Structuring Fee Letter may not be assigned
         by either party hereto except as permitted pursuant to the Commitment Letter. This Structuring Fee Letter
         may not be amended or waived except by an instrument in writing signed by GS Bank and you. This
         Structuring Fee Letter shall be governed by, and construed and interpreted in accordance with, the laws of the
         State of New York. This Structuring Fee Letter is intended to be solely for the benefit of the parties hereto
         and is not intended to confer any benefits upon, or create any rights in favor of, any person other than the
         parties hereto and, if the Structuring Fee Letter is assigned in accordance with the first sentence of Section 9
         of the Commitment Letter, the applicable assignee or assignees. This Structuring Fee Letter may be executed
         in any number of counterparts, each of which shall be an original, and all of which, when taken together, shall
         constitute one agreement. Delivery of an executed signature page of this Structuring Fee Letter by facsimile


         #91130910v1
         #91143640v1
         1638347.02A-NYCSR03A - MSW
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                4       1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 131 of 139
                                                                         RECEIVED  NYSCEF: 01/30/2019




         transmission or other electronic transmission (e.g., “pdf” or “tiff”) shall be effective as delivery of a manually
         executed counterpart hereof.

                  The applicable provisions of this Structuring Fee Letter shall survive the expiration or termination of
         the Commitment Letter (including any extension thereof) and the funding of the Facilities in accordance with
         the terms of the Commitment Letter. You agree that this Structuring Fee Letter and its contents are subject to
         the indemnification, jurisdiction, waiver of jury trial and confidentiality provisions of the Commitment Letter.
         The parties hereto hereby acknowledge and agree that, upon payment of the fees to be paid under this
         Structuring Fee Letter, this Fee Letter shall automatically terminate without any action by any party hereto or
         thereto and all fees payable hereunder shall be deemed paid in full.
                                               [SIGNATURE PAGES FOLLOW]




                                                                 2
         #91143640v1
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 132 of 139
                                                                        RECEIVED  NYSCEF: 01/30/2019




                         Please confirm that the foregoing is our mutual understanding by signing and returning to
         us an executed counterpart of this Structuring Fee Letter.

                                                                  Very truly yours,

                                                                  GOLDMAN SACHS BANK USA


                                                                  By: ___________________________________
                                                                  Name: Robert Ehudin
                                                                  Title: Authorized Signatory

                                                                  GOLDMAN SACHS LENDING PARTNERS
                                                                  LLC


                                                                  By: ___________________________________
                                                                  Name: Robert Ehudin
                                                                  Title: Authorized Signatory




                                          [Signature Page to 2nd A&R Structuring Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 4                                   Case 1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 133 of 139                  RECEIVED NYSCEF: 01/30/2019




               Accepted            and     agreed         to   as    of

               the      date   first     written      above:



               UNITED              NATURAL                     FOODS,          INC.




               Name:                       ofrf      fs             2f//Y'^'7/d/Y2
               Title:
                                          ¬pp




                                                                                 [Signature   Page   to   Structuring
                                                                                                                        Fee   Letter)
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                8              1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 134 of 139
                                                                                RECEIVED  NYSCEF: 02/05/2019




                                    AFFIDAVIT                                                       OF                SERVICE
                        SUPREME                  COURT           OF THE             STATE       OF NEW          YORK / COUNTY                  OF NEW             YORK
          _                                                                                                                          Index     No.    650594/2019


          UNITED        NATURAL                  FOODS,          INC.,
                                                    Plaintiff,
                      -against-


          GOLDMAN              SACHS             GROUP,          INC.,        ET AL,
                                                    Defendants


          StateOf New York, County                      of New     York SS:
          DOMINIK    PRZYBYLO
          Being duly sworn, deposes                  and says that he is over eighteen                    years of age, is not a party         to this action,     and resides    in
          the State of New York.

                          1"
          That on the          day of FEBRUARY,                    2019        at: 2:01    PM


                                                                                                                      42"d
          At: C/O     CT CORPORATION                          SYSTEM,            28 LIBERTY          STREET,                 FLOOR,           NEW YORK,            NY    10005



          Deponent     served        the: SUMMONS,                 COMPLAINT                 WITH     EXH1BITS,           NOTICE         OF     ELECTRONIC               FILING




          Upon:       GOLDMAN                SACHS           GROUP,           INC.



                      PERSONAL               SERVICE             ON A CORPORATION
                      A corporation,             by delivering        thereat       a true copy to ELENA        BOUTAKOVA         (SENIOR     INTAKE
                      SPECIALIST)                 personally;       who stated,          that she is the said individual Authorized    to Accept Service                     on
                      behalf of GOLDMAN                       SACHS           GROUP,        INC.


                  .
                      DESCRIPTION                   - Deponent           describes       the individual      served    as follows:
                                                                                                                                       5'7"
                      Sex: FEMALE                 Color:      WHITE           Hair:     BLONDE       App.     Age:    40 App.    Ht.           App.    Wt.    135 Ibs.
                      Other        identifying      features:




                      Subscribed   and sworn to before
                               4th
                      me this          of FEBWMY,                             2019




                                             T           '
                                                             A C                                                      DOMINIK          PRZYBYLO              #2     91
                               O                                                 York
                              .                                           j                                            CLASSIC LEGAL SUPPORT# 2022186-DCA
                                                                                                                          475 PARK AVE SOUTH, 23d FLOOR
                                                                                                                             NEW YORK. NEW YORK 10016
                           CC. 1...              A ..        s JunO 14,        'h                                                TEl.. (212) 889-3200




                                                                                             1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                9               1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 135 of 139
                                                                                 RECEIVED  NYSCEF: 02/05/2019




                                AFFIDAVIT                                                    OF                SERVICE
                      SUPREME                COURT          OF THE          STATE          OF NEW        YORK / COUNTY                  OF NEW        YORK
                                                                                                                              Index     No.    650594/2019


         UNITED        NATURAL               FOODS,          INC.,
                                               Plaintiff
                    -against-


         GOLDMAN               SACHS         GROUP,         INC.,       ET AL,
                                               Defendants


         StateOf New York, County                of New       York SS:
         DOMINIK    PRZYBYLO
         Being duly sworn, deposes              and says that he is over eighteen                  years of age, is not a party         to this action,   and resides    in
         the State of New York.

                         1''
         That on the           day of FEBRUARY,                2019      at: 2:01     PM


                                                                                                               42"d
         At: C/O    CT    CORPORATION                      SYSTEM,         28 LIBERTY         STREET,                 FLOOR,           NEW YORK,          NY    10005



         Deponent     served     the: SUMMONS,                COMPLAINT               WITH     EXHIBITS,           NOTICE         OF    ELECTRONIC              FILING



         Upon:      MERRILL            LYNCH,          PIERCE,           FENNER        & SMITH          INCORPORATED



                    PERSONAL             SERVICE             ON A CORPORATION
                    A corporation, by delivering  thereat a true copy to ELENA      BOUTAKOVA           (SENIOR     INTAKE
                    SPECIALIST)     personally;  who stated, that she is the said individual   Authorized    to Accept Service                                      on
                    behalf of MERRILL      LYNCH,      PIERCE,    FENNER     & SMITH       INCORPORATED



                    DESCRIPTION                - Deponent            describes    the individual      served    as follows:
                                                                                                                                5'7"
                    Sex: FEMALE               Color:   WHITE            Hair:    BLONDE       App.     Age:    40 App.    Ht.           App.   Wt.   135 lbs.
                    Other      identifying      features:




                    Subscribed   and sworn to before
                             4th
                    me this          of FEBWMY,                         2019




                                                                                                               DOMINIK          PRZY     BY LO #;NE6-


                                                                                                                                 SUPPORT# 2022186-DCA
                                Quo±     d n                                     20
                                                                                                                      475 PARK AVE SOUTll, 23"' FLOOR
                                                                                                                        NIEWYORK. NEW YORK 10016
                                                                                                                             TEL (2I2) 889-3200




                                                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                             INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                10              1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 136 of 139
                                                                                 RECEIVED  NYSCEF: 02/05/2019




                                AFFIDAVIT                                                    OF                 SERVICE
                      SUPREME              COURT             OF THE          STATE        OF NEW          YORK / COUNTY                  OF NEW            YORK
                                                                                                                               Index     No.    650594/2019


         UNITED        NATURAL                FOODS,          INC.,
                                               Plaintiff,
                    -against-


         GOLDMAN             SACHS         GROUP,             INC.,      ET AL,
                                               Defendants


         StateOf New York, County                    of New     York SS:
         DOMINIK    PRZYBY   LO
         Being duly sworn, deposes              and says that he is over eighteen                   years of age, is not a party         to this action,      and resides     in
         the State of New York.

                        1"
         That on the         day of FEBRUARY,                   2019      at: 2:01   PM


                                                                                                                42"d
         At: C/O    CT CORPORATION                       SYSTEM,            28 LIBERTY         STREET,                 FLOOR,           NEW YORK,            NY      10005



         Deponent    served     the: SUMMONS,                  COMPLAINT              WITH      EXHIBITS,           NOTICE         OF     ELECTRONIC                 FILING



         Upon:      GOLDMAN             SACHS           LENDING             PARTNERS          LLC



                    PERSONAL            SERVICE               ON A LIMITED              LIABILITY          COMPANY
                    A limited     liability     company,
                                               by delivering   thereat a true copy to ELENA       BOUTAKOVA                                                 (SENIOR
                    INTAKE    SPECIALIST)    personally;   who stated, that she is the said individual Aut/torized                                            to Accept
                    Service on behalf of GOLDMAN       SACHS     LENDING      PARTNERS       LLC



                    DESCRIPTION                 - Deponent            describes    the individual      served    as follows:
                                                                                                                                 5'7"
                    Sex: FEMALE               Color:     WHITE           Hair:    BLONDE       App.     Age:    40 App.    Ht.           App.   Wt.       135 lbs.
                    Other    identifying        features:




                    Subscribed   and sworn to before
                             4th
                    me this          of FEBRUARY,                        2019




                                                                                                                DOMINIK          PRZYBYLO             #     6-9      3
                                                 '
                             TARY PU                   S c
                                                                                                                 C1,ASSIC LEGAL SUPPORT# 2022186-DCA
                            QL1O!|i        .                                                                         475 PARK AVE SOUTH, 23'dFl.OOR
                                                                                                                       NEW YORK, NEW YORK 10016
                        ''OlTU n!GS n Exch CG JURC                                                                          TEI.. (212) 889-3200




                                                                                         1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                                                                                                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 11                                                    Case 1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 137 of 139                                                                                                               RECEIVED NYSCEF: 02/05/2019




                                                     AFFIDAVIT                                                                                              OF                      SERVICE
                                      SUPREME                               COURT                    OF THE                       STATE                OF NEW                 YORK           /   COUNTY                OF NEW                     YORK

             __                                                                                                                                                                                           Index         No.          650594/2019



              UNITED                   NATURAL                              FOODS,                    INC.,

                                                                                 Plaintiff,
                               -against-




              GOLDMAN                          SACHS                       GROUP,                    INC.,             ET         AL,
                                                                                 Defendants



             State Of New York, County                                               of       New        York          SS:

              DOMINIK    PRZYBYLO
                                       sworn,              deposes                and         says       that         he     is    over         eighteen          years       of    age,     is not      a party        to    this     action,       and     resides       in
              Being       duly
             the      State      of     New              York.


                                        1"
              That      on    the                  day      of        FEBRUARY,                             2019           at:    4:16          PM



              At:     ONE         BRYANT                             PARK,               NEW YORK,                               NEW YORK                        10036




              Deponent                served             the:         SUMMONS,                           COMPLAINT                               WITH             EXHlBITS,                  NOTICE               OF ELECTRONIC                              FILING




              Upon:              BANK                OF AMERICA,                                     N.A.




                                 PERSONAL                                  SERVICE                   ON A CORPORATION
                                 A     corporation,                        by     delivering                    thereat           a true        copy       to     AUDRA              BERNARD                  (SENIOR                 LEGAL
                                 ADMINISTRATOR)                                                personally,                   who          stated,        that     she      is the     said       individual          Authorized              to    Accept        Service

                                 on     behalfof                      BANK               OF AMERICA,                                N.A.




                                 DESCRIPTION                                     -       Deponent                 describes               the       individual            served      as     follows:
                                                                                                                                                                                                              5'7"
                                 Sex:          FEMALE                        Color:            BLACK                      Hair:      AUBURN                      App.      Age:      50      App.       Ht.              App.         Wt.    200      lbs.

                                 Other             identifying                   features:




                                 Subscribed                          and    sworn             to     before
                                                     4th
                                 me      this                               of    FEBWMY,                                  2019




                                                                                                                                                                                    DOMIN1K                   PRZYBYLO                                       3



                                                                                                                                                                                       CLASSIC           LEGAL       SUPPORT# 2022186-DCA
                                                                                                                                                                                                                           23"'

                                                                                                                      W
                                               (                                                         .. .                                                                                    475 PARK      AVE
                                                                                                                                                                                                                SOUTH,          FLOOR
                                                     .C          .                   .    S        uñO
                                                                                                                                                                                                     NEW YORK. NEW YORK 10016
                                                                                                            1     ,
                                                                                                                                                                                                         TEL (2 I 2) 889-3200




                                                                                                                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                                                                                                                                            INDEX NO. 650594/2019
NYSCEF DOC. NO. 12                                                  Case 1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 138 of 139                                                                                                                        RECEIVED NYSCEF: 02/05/2019




                                                   AFFIDAVIT                                                                                                OF                       SERVICE
                                      SUPREME                              COURT                    OF THE                      STATE                   OF NEW               YORK              /    COUNTY                 OF NEW                     YORK
                                                                                                                                                                                                             Index         No.          650594/2019



              UNITED                   NATURAL                             FOODS,                    INC.,

                                                                                Plaintiff,
                              -against-




              GOLDMAN                          SACHS                      GROUP,                    INC.,                ET      AL,
                                                                                Defendants



             State Of New York,                                   County            of   New              York           SS:

              DOMINIK    PRZYBY                                         LO
                                       sworn,                deposes             and         says         that       he        is over           eighteen         years       of     age,      is not        a party       to    this     action,          and       resides   in
              Being       duly
              the     State      of     New            York.


                                        IS
              That      on    the                day         of        FEBRUARY,                          2019            at:    3:41          PM



                                                                                                                                                                           38'h
              At:     C/O        CRAVATH                               SWAINE                 & MOORE,                             825        8    AVENUE,                           FLOOR,                 NEW YORK,                      NY         10019




              Deponent                served           the:         SUMMONS,                          COMPLAINT                                   WITH            EXHIBITS,                   NOTICE                 OF ELECTRONIC                                   FILING




              Upon:              STEPHAN                           J.     FELDGOISE




                                 PERSONAL                               SERVICE                     ON AN                   INDIVIDUAL
                                 An       individual,                     by     delivering                 thereat              a true          copy       to   JERRY               RIEDL               (LAW          CLERK)    personally;                          who

                                 stated,          that            he     is the       said        individuai                    AutItorized                 to   Accept           Service          on     behalf       of STEPHAN         J.

                                 FELDGOISE




                                 DESCRIPTION                                    -    Deponent                    describes               the       individual             served        as     follows:
                                                                                                                                                                                                          6'2"
                                 Sex:          MALE                    Color:        WHITE                       Hair:          BROWN                   App.      Age:       35      App.          Ht.              App.        Wt.      170        lbs.

                                 Other           identifying                    features:




                                 Subscribed                       and        sworn           to     before
                                                       4th
                                 me       this                             of    FEBRUHY,                                 2019




                                                        .                                                                                                                             DOMINIK                      PRZYBYLO                    #2                1



                                                                                                                                                                                            CLASSK:   LEGAL    SUPPORT      # 2022186-DCA
                                                                                                      .                                   ..f)                                                                             23'd
                                                                                                                                                                                                 475 PARK AVE SOUTH,            FLOOR
                                                                                                                                                                                                    NEW YORK, NEW YORK 10016
                                                                                                                                                                                                         TEl.. (212) 889-3200




                                                                                                                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. Case
                13              1:19-cv-01607-LLS Document 8-1 Filed 02/21/19 Page 139 of 139
                                                                                 RECEIVED  NYSCEF: 02/05/2019




                                AFFIDAVIT                                                   OF                 SERVICE
                      SUPREME               COURT           OF THE          STA     TE   OF NEW          YORK / COUNTY                  OF NEW YORK
                                                                                                                               Index     No.   650594/2019


         UNITED        NATURAL              FOODS,          INC.,
                                               Plaintiff,
                    -against-


         GOLDMAN             SACHS          GROUP,          INC.,       ET AL,
                                               Defendants


         StateOf New York, County                of New       York SS:
         DOMINIK    PRZYBYLO
         Being duly sworn, deposes              and says that he is over eighteen                  years of age, is not a party         to this action,   and resides   in
         the State of New York.

                        1"
         That on the          day of FEBRUARY,                2019       at: 2:38   PM



         At: 200 WEST           STREET,        NEW YORK,                NEW YORK            10282



         Deponent    served      the: SUMMONS,               COMPLAINT               WITH      EXHIBITS,           NOTICE          OF    ELECTRONIC           FILING



         Upon:      GOLDMAN             SACHS          BANK         USA



                    PERSONAL            SERVICE             ON A CORPORATION
                    A corporation,                  thereat a true copy to DEBORAH
                                            by delivering                                  A. RIVERA      (VICE-PRESIDENT,
                    LEGAL         DEPARTMENT)      personally;   who stated, that she is the said individual   Authorized  to Accept
                    Service      on behalf of GOLDMAN      SACHS    BANK     USA



                    DESCRIPTION                - Deponent           describes     the individual      served    as follows:
                                                                                                                                5'6"
                    Sex: FEMALE              Color:     WHITE           Hair:   BROWN        App.     Age:     65 App.   Ht.            App.   Wt. 200 lbs.
                    Other     identifying      features:     GLASSES




                    Subscribed       and swom          to before
                             4"'
                    me this         day of FEBRUARY,                    2019




                                                                                                               DOMINIK           PRZY     BYLO                53
                                              C Stata co            w
                             ARY PUBL
                              No. U1GA6111%                                                                      CLASSIC IIGAL SUPPORT# 2022186-DCA
                                                                                                                                             23"' FLOOR
                         O.uatified in New 't ork County 2p2fO                                                      475 PARK AVE SOUTH,
                       Comrnission   Expües June 14,-2C4G                                                              NEW YORK, NEW YORK 10016
                                                                                                                            TEl.. (212) 889-3200




                                                                                         1 of 1
